Exhibit 10.1

 

Execution Version

 

CONVEYANCE OF NET PROFITS INTEREST

 

This Conveyance of Net Profits Interest (as may be amended, supplemented or
otherwise modified from time to time, this “Conveyance”) has been executed on
May 4, 2018 (the “Execution Date”), but is made effective as of the Effective
Time (as defined below), from Boaz Energy II, LLC, a Delaware limited liability
company (“Boaz”), and Boaz Energy II Royalty, LLC, a Delaware limited liability
company (“Boaz Royalty”, and together with Boaz, “Grantor”) to PermRock Royalty
Trust, a Delaware statutory trust (the “Trust” or “Grantee”). Grantor and
Grantee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.” Capitalized terms used in this Conveyance shall
have the respective meanings ascribed to them in Article II.

 

ARTICLE I
GRANT OF NET PROFITS INTEREST

 

For and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration to Grantor paid by Grantee, the receipt and sufficiency
of which are hereby acknowledged by Grantor, Grantor has bargained, sold,
granted, conveyed, transferred, assigned, set over and delivered, and by this
Conveyance does hereby BARGAIN, SELL, GRANT, CONVEY, TRANSFER, ASSIGN, SET OVER
and DELIVER unto Grantee, its successors and assigns, effective as of the
Effective Time, a net profits interest (the “Net Profits Interest”) in and to
the Subject Interests equal to the Proceeds Percentage of the Net Profits for
each Payment Period of all Subject Hydrocarbons, free and clear of all Liens,
other than Permitted Encumbrances.

 

TO HAVE AND TO HOLD the Net Profits Interest, together with all and singular the
rights and appurtenances thereto in anywise belonging, unto Grantee, Grantee’s
successors and assigns, until the termination date set forth herein, subject,
however, to the following terms and provisions, to-wit:

 

ARTICLE II
INTERPRETATION; DEFINITIONS

 

Section 2.1                                    Interpretation

 

(a)                                 All references in this Conveyance to
Exhibits, Articles, Sections, subsections, clauses and other subdivisions refer
to the corresponding Exhibits, Articles, Sections, subsections, clauses and
other subdivisions of or to this Conveyance unless expressly provided otherwise.
Titles or headings appearing at the beginning of any Exhibits, Articles,
Sections, subsections, clauses and other subdivisions of this Conveyance are for
convenience only, do not constitute any part of this Conveyance and shall be
disregarded in construing the language hereof. The words “this Conveyance,”
“herein,” “hereby,” “hereunder” and “hereof,” and words of similar import, refer
to this Conveyance as a whole and not to any particular Article, Section,
subsection, clause or other subdivision unless expressly so limited. The words
“this Article,” “this Section,” “this subsection,” “this clause,” and words of
similar import, refer only to the Article, Section, subsection and clause hereof
in which such words occur. The word “including” (in its various forms) means
including without limitation. All references to “$” or “dollars” shall be deemed
references to United States dollars. Each accounting term not defined herein
will have the meaning given to it under GAAP as interpreted as of the date of
this Conveyance. Unless expressly provided to the contrary, the word “or” is not
exclusive. Pronouns in masculine, feminine or neuter genders shall be construed
to state and include any other gender, and words, terms and titles (including
terms defined herein) in the singular form shall be construed to include the
plural and vice versa, unless the context otherwise requires. Exhibits referred
to herein are attached to and by this reference incorporated herein for all
purposes. Reference herein to any federal, state, local or foreign Law shall be
deemed to also refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

 

--------------------------------------------------------------------------------


 

Section 2.2                                    Definitions

 

As used herein, the following terms shall have the respective meanings ascribed
to them below:

 

“Affiliate” or “Affiliates” shall mean with respect to a specified Person, any
Person that directly or indirectly controls, is controlled by, or is under
common control with, the specified Person. As used in this definition, the term
“control” (and the related terms “controlling,” “controlled by,” and “under
common control”) shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.

 

“Annual Statement” shall have the meaning given such term in Section 4.8.

 

“Burdened Transfer” shall have the meaning given to such term in
Section 6.1(a)(i).

 

“Comerica Master Agreement” shall mean that certain 2002 ISDA Master Agreement,
dated March 26, 2018, by and between Comerica Bank and Boaz.

 

“Comerica Option Agreement” shall mean the Comerica Master Agreement, together
with the Hedge contemplated in that certain transaction confirmation entered
into pursuant to the Comerica Master Agreement between the parties thereto,
dated April 16, 2018, with Ref. No. 58602.

 

“Completing” means any activity related to completing a Subject Well, including
perforating, conducting fracking and fracture stimulation, constructing water
impoundments, purchasing water, drilling water wells, disposing of flow-back
water as part of an attempt to obtain continuous commercial production of
Hydrocarbons, installing flowlines and artificial lift equipment and drilling
out of fracture plugs, testing, or, if the Subject Well is non-commercial, to
the extent required pursuant to the terms of the applicable contracts and Law,
plugging and abandonment of such Subject Well, including restoring and reseeding
of the Subject Well location and any associated roads as required by Law.

 

“Conveyance” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

 

“COPAS” shall mean COPAS 2005 Accounting Procedure recommended by the Council of
Petroleum Accountants Societies, as interpreted by the Council of Petroleum
Accountants Societies of North America under MFI-51 2005 COPAS Accounting
Procedure, in the form attached hereto as Exhibit B.

 

“Debit Balance” shall have the meaning given such term in Section 4.5(c).

 

“Debit Balance Amount” shall have the meaning given such term in Section 4.5(c).

 

“Development Expenditures” shall have the meaning given such term in
Section 4.3(a).

 

“Dispute” shall have the meaning given such term in Section 8.13.

 

“Drill, Complete and Equip” or “Drilled, Completed and Equipped” means, with
respect to any Subject Well, completion of such Drilling, Completing and
Equipping activities as are required for such Subject Well to produce
Hydrocarbons through the outlet of the Well Facilities on a continuous basis,
and if the Subject Well is non-commercial, to the extent required under the
applicable contracts or Law, plugging and abandonment of such Subject Well,
including restoring and reseeding of the Subject Well location and any
associated roads as required by Law.

 

2

--------------------------------------------------------------------------------


 

“Drilling” means any activity related to moving in, rigging up, drilling
(including deepening and sidetracking), logging and testing a Subject Well,
including: constructing and upgrading access roads, obtaining and preparing the
drill site, obtaining drilling contractor services and consultants necessary for
the drilling of a Subject Well, obtaining mud, chemicals, pipe and supplies,
running casing, cementing, constructing water impoundments, purchasing water (to
the extent not included in Completing costs), drilling water wells (to the
extent not included in Completing costs), mobilization and demobilization and
any other activities related to the foregoing.

 

“Effective Time” shall mean 7:00 a.m. Central Time, on January 1, 2018.

 

“Eligible Materials” shall mean Materials for which amounts in respect of the
cost of such Materials were properly debited to the Net Profits Account.

 

“Environmental Laws” shall mean, as the same have been amended to the date
hereof, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et-seq.; the Resource Conservation and Recovery Act, 42
U.S.C. § 6901 et-seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251
et-seq.; the Clean Air Act, 42 U.S.C. § 7401 et-seq.; the Hazardous Materials
Transportation Act, 49 U.S.C. § 1471 et-seq.; the Toxic Substances Control Act,
15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et-seq.;
the Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001
et-seq.; and the Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j; and
all similar Laws as of the date hereof of any governmental body having
jurisdiction over the property in question addressing pollution or protection of
the environment and all regulations implementing the foregoing that are
applicable to the operation and maintenance of the Subject Interests.

 

“Equipping” means, with respect to any Subject Well, any activity related to
equipping such Subject Well, including installing tubing and any other equipment
or taking any other actions reasonably required to produce, save and store
Hydrocarbons and bring such Subject Well to first sale, including installing
Well Facilities, but excluding the installation of any facilities downstream of
any Well Facilities.

 

“Execution Date” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

 

“Farmout Agreement” shall have the meaning given such term in Section 5.8.

 

“GAAP” shall mean U.S. generally accepted accounting principles.

 

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic of foreign state, country, city, tribunal,
quasi-governmental entity or other political subdivision or authority exercising
or entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power.

 

“Grantee” shall mean Grantee as defined in the first paragraph of this
Conveyance, and Grantee’s successors and assigns; and, unless the context in
which used shall otherwise require, such term shall include any successor owner
at the time in question of any or all of the Net Profits Interest.

 

“Grantor” shall mean Grantor as defined in the first paragraph of this
Conveyance, and Grantor’s successors and assigns; and, unless the context in
which used shall otherwise require, such term shall include any successor owner
at the time in question of any or all of the Subject Interests.

 

“Gross Fair Value” shall have the meaning ascribed to it in the Trust Agreement.

 

3

--------------------------------------------------------------------------------


 

“Hedge” or “Hedges” shall mean any commodity hedging transaction pertaining to
Hydrocarbons, whether in the form of (a) forward sales and options to acquire or
dispose of a futures contract solely on an organized commodities exchange,
(b) derivative agreements for a swap, cap, collar or floor of the commodity
price, or (c) similar types of financial transactions classified as “notional
principal contracts” pursuant to Treasury Regulation § 1.988-1(a)(2)(iii)(B)(2).

 

“Hydrocarbon” or “Hydrocarbons” shall mean all oil, liquid hydrocarbons, gas,
and any and all other liquid or gaseous hydrocarbons, as well as their
respective constituent products (including, condensate, casinghead gas,
distillate and natural gas liquids).

 

“Hydrocarbon Interest” or “Hydrocarbon Interests” shall mean any and all
interests in Hydrocarbons in place, fee mineral interests, undivided fee mineral
interests, or non-participating royalty interests and any and all lease,
leasehold interest, operating rights or other rights or agreement, mineral
interest, royalty or overriding royalty, mineral servitude, license, concession
or other right covering oil, gas and related Hydrocarbons (or a contractual
right to acquire such an interest) set forth on Exhibit A, or an undivided
interest therein or portion thereof, including all interests in any properties
or lands pooled, unitized or communitized with any of the foregoing.

 

“Law” or “Laws” shall mean all laws, statutes, rules, regulations, ordinances,
orders, decrees, requirements, judgments and codes of any Governmental
Authority.

 

“Lien” or “Liens” shall mean any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement and
any lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.

 

“Manufacturing Costs” shall mean the costs of Processing that generate
Manufacturing Proceeds received by Grantor.

 

“Manufacturing Proceeds” shall mean the excess, if any, of (a) proceeds received
by Grantor from the sale of Subject Hydrocarbons that are the result of any
Processing, over (b) the part of such proceeds that represents the Payment Value
of such Subject Hydrocarbons before any such Processing.

 

“Materials” shall mean materials, supplies, equipment and other personal
property or fixtures located on or used in connection with the Subject
Interests.

 

“Monthly Record Date” shall have the meaning ascribed to it in the Trust
Agreement.

 

“Monthly Statement” or “Monthly Statements” shall have the meaning given such
term in Section 4.8.

 

“Net Profits” shall have the meaning given such term in Section 4.5(b).

 

“Net Profits Account” shall mean the account maintained in accordance with the
provisions of Section 4.1(a).

 

“Net Profits Interest” shall have the meaning given such term in Article I.

 

“Net Settlement Amount” shall mean any and all proceeds received by Grantor that
are attributable to the exercise of an Option Contract, net of any settlement or
other costs associated with such exercise.

 

4

--------------------------------------------------------------------------------


 

“NPI Calculation” shall have the meaning given such term in Section 4.5(a).

 

“NPI Payout” shall have the meaning given such term in Section 4.5(b).

 

“Operational Expenditures” shall have the meaning given to such term in
Section 4.3(b).

 

“Option Contracts” shall mean, individually or collectively as context requires,
the Wells Fargo Option Agreement and the Comerica Option Agreement.

 

“Party” or “Parties” shall have the meaning ascribed to it in the Preamble to
this Conveyance.

 

“Payment Period” shall mean a calendar month, provided that for purposes of the
Net Profits Interest, (a) the first Payment Period shall mean the period from
and after the Effective Time until May 15, 2018, (b) the second Payment Period
shall mean the period from May 16, 2018 through and including May 31, 2018, and
(c) the last Payment Period shall mean any portion of the calendar month during
which the expiration of the term of this Agreement occurs from the beginning of
such calendar month until and including the date of such expiration.

 

“Payment Value” of any Subject Hydrocarbons shall mean:

 

(a)                                 With respect to liquid Hydrocarbons, the
actual proceeds received by Grantor for such liquid Hydrocarbons at the wellhead
on the date of delivery;

 

(b)                                 With respect to gaseous Hydrocarbons, the
actual price received under any Production Sales Contract for the sale of such
gaseous Hydrocarbons; and

 

(c)                                  With respect to any other Hydrocarbons, the
actual price received by Grantor for such other Hydrocarbons at the wellhead on
the date of delivery.

 

“Permitted Encumbrances” shall mean the following whether now existing or
hereinafter created but only insofar as they cover, describe or relate to the
Subject Interests or the lands covering the Subject Interests:

 

(a)                                 the terms, conditions, restrictions,
exceptions, reservations, limitations and other matters contained in any
document or instrument underlying or giving rise to the Hydrocarbon Interests;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies if obligations with respect to such taxes,
assessments or other governmental charges or levies are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, or for taxes not yet due and payable;

 

(c)                                  statutory Liens of landlords, of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other like
Liens imposed by law (including any such Lien imposed pursuant to Section 401
(a)(29) or 430 (k) of the Internal Revenue Code or by the Employee Retirement
Income Security Act of 1974, as amended to the date hereof and from time to time
hereafter, and any successor statute) incurred in the ordinary course of
business or incident to the exploration, development, operation and maintenance
of the Hydrocarbon Interests of the Grantor provided that each such Lien is
(i) for amounts not yet overdue or (ii) for amounts that are overdue and are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;

 

5

--------------------------------------------------------------------------------


 

(d)                                 contractual Liens which arise in the
ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements if such
Liens are (i) usual and customary in the oil and gas industry, (ii) are for
claims which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, and (iii) do not materially impair the use of the property
covered by such Liens for the purposes for which such property is held by the
Grantor or materially impair the value of such property subject thereto;

 

(e)                                  Liens arising solely by virtue of any
statutory or common law provision relating to banker’s Liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor and no such deposit account is
intended by the Grantor to provide collateral to the depository institution or
any other Person;

 

(f)                                   easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any document or
instrument underlying or giving rise to the Hydrocarbon Interests of the Grantor
for the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
document or instrument underlying or giving rise to the Hydrocarbon Interests
for the purposes of which such document or instrument underlying or giving rise
to the Hydrocarbon Interests is held by the Grantor or materially impair the
value of such document or instrument underlying or giving rise to the
Hydrocarbon Interests subject thereto;

 

(g)                                  any Liens or security interests created by
law or reserved in any document or instrument underlying or giving rise to the
Hydrocarbon Interests for the payment of royalty, bonus or rental, or created to
secure compliance with the terms of the document or instrument underlying or
giving rise to the Hydrocarbon Interests;

 

(h)                                 any obligations or duties affecting the
Subject Interests to any municipality or public authority with respect to any
Law,

 

(i)                                     all (i) lessors’ royalties and (ii) any
overriding royalties, net profits interests, carried interests, production
payments, reversionary interests and other burdens on or deductions from the
proceeds of production created or in existence as of the Effective Time to the
extent such burdens are expressly set forth with specificity on Exhibit A,
respectively;

 

(j)                                    preferential rights to purchase or
similar agreements and required third party consents to assignments or similar
agreements;

 

(k)                                 all rights to consent by, required notices
to, filings with, or other actions by any Governmental Authority in connection
with the sale or conveyance of the Subject Interests; and

 

(l)                                     conventional rights of reassignment upon
release or abandonment of property;

 

6

--------------------------------------------------------------------------------


 

provided, further that Liens described in clauses (b) through (f) of this
definition shall remain “Permitted Encumbrances” only for so long as no action
to enforce such Lien has been commenced and no intention to subordinate the
interest granted hereunder in favor of the Grantee is to be hereby implied or
expressed by the permitted existence of such excepted Liens.

 

“Person” shall mean any individual, partnership, limited liability company,
corporation, trust, unincorporated association, Governmental Authority, or other
entity or association.

 

“Prime Rate” means the rate of interest published from time to time as the
“Prime Rate” in the “Money Rates” section of The Wall Street Journal.

 

“Proceeds Percentage” shall mean eighty percent (80%).

 

“Processing” or “Processed” shall mean to manufacture, fractionate or refine
Subject Hydrocarbons, but such terms do not mean or include activities involving
the use of normal lease or well equipment (such as dehydrators, gas treating
facilities, mechanical separators, heater-treaters, lease compression
facilities, injection or recycling equipment, tank batteries, field gathering
systems, pipelines and equipment and similar items) to treat or condition
Hydrocarbons or other normal operations on any of the Subject Interests.

 

“Production Sales Contracts” shall mean all contracts, agreements and
arrangements for the sale or disposition of Hydrocarbons.

 

“Qualified De Minimis Sale” shall have the meaning ascribed to it in the Trust
Agreement.

 

“Recompleting” means any activity conducted for the purpose of enhancing
production from a Subject Well, including: operations constituting or associated
with workovers, secondary recovery, pressure maintenance, repressuring and
recycling.

 

“Release” shall mean any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing into the environment.

 

“Subject Hydrocarbons” shall mean all Hydrocarbons in and under and that may be
produced, saved, and sold from, and are attributable to, the Subject Interests
from and after the Effective Time, after deducting the appropriate share of all
royalties and any overriding royalties, production payments, net profits
interests and other similar charges (except the Net Profits Interest) burdening
the Subject Interests as of the Effective Time, provided that, (a) there shall
not be included in the Subject Hydrocarbons (i) any Hydrocarbons attributable to
non-consent operations conducted with respect to the Subject Interests (or any
portion thereof) as to which Grantor shall be a non-consenting party as of the
Effective Time that are dedicated to the recoupment or reimbursement of costs
and expenses of the consenting party or parties by the terms of the relevant
operating agreement, unit agreement, contract for development, or other
instrument providing for such non-consent operations (including any interest,
penalty or other amounts related thereto), or (ii) any Hydrocarbons lost in
production or marketing or used by Grantor for Drilling, production or plant
operations (including fuel, secondary or tertiary recovery) conducted solely for
the purpose of producing Subject Hydrocarbons from the Subject Interests, and
(b) there shall be included in the Subject Hydrocarbons any Hydrocarbons
attributable to non-consent operations conducted with respect to the Subject
Interests (or any portion thereof) as to which Grantor shall be a non-consenting
party as of the Effective Time that are produced, saved and sold from, and are
attributable to the Subject Interests after the Effective Time from and after
the recoupment or reimbursement of costs and expenses (including any interest,
penalty or other amounts related thereto) of the consenting party or parties by
the terms of the

 

7

--------------------------------------------------------------------------------


 

relevant operating agreement, unit agreement, contract agreement, contract
development, or other instruments providing for such non-consent operations.

 

“Subject Interests” shall mean each kind and character of right, title, claim,
or interest (solely for purposes of this definition, collectively “rights”) that
Grantor has or owns in the Hydrocarbon Interests and the Subject Wells, whether
such rights be under or by virtue of a lease, a unitization or pooling order or
agreement, an operating agreement, a division order, or a transfer order or be
under or by virtue of any other type of claim or title, legal or equitable,
recorded or unrecorded, even though Grantor’s interest be incorrectly or
incompletely described in, or a description thereof omitted from, Exhibit A, all
as such rights shall be (a) enlarged or diminished by virtue of the provisions
of Section 5.2, and (b) enlarged by the discharge of any obligations for
payments out of production or by the removal of any charges or encumbrances to
which any of such rights are subject at the Effective Time (provided that such
discharge or removal is pursuant to the express terms of the instrument that
created such charge, obligation or encumbrance) and any and all renewals,
extensions and replacements of the right occurring within one year after the
expiration of such rights.

 

“Subject Well” shall mean each well (whether now existing or hereinafter
drilled) on the Subject Interests in respect of which Grantor owns any interest
or is entitled to any of the Hydrocarbon production or the proceeds therefrom
(including directly or indirectly by virtue of the effect of any farmout or
farmin provisions or other provisions).

 

“Transfer” shall mean any assignment, sale, transfer, conveyance, donation,
exchange, or disposition of any property (and shall include any derivative
variants of each such term); provided, however that, as used herein, the term
“Transfer” shall not include the granting of a security interest, pledge, or
mortgage in or of Grantor’s interest in any property, including the Subject
Interests or the Subject Hydrocarbons.

 

“Trust” shall have the meaning ascribed to it in the Preamble to this
Conveyance.

 

“Trust Agreement” means the Amended and Restated Trust Agreement of the Trust
dated as of the Execution Date, by and among Boaz, Wilmington Trust, National
Association, as Delaware trustee, and Simmons Bank, as trustee.

 

“Trustee” means Simmons Bank.

 

“Unburdened Transfer” shall have the meaning given to such term in
Section 6.1(a)(ii).

 

“Well Facilities” means all flowlines, meters, separators, heater-treaters,
vapor recovery units, tanks, and any other associated equipment between (a) the
wellhead of a Subject Well and (b) (i) the outlet valve of the individual gas
meter applicable to such Subject Well for gas, and (ii) the outlet valves of the
oil tank battery and water tank battery of the facilities applicable to such
Subject Well for oil and water, respectively.

 

“Wells Fargo Master Agreement” shall mean that certain 1992 ISDA Master
Agreement, dated January 6, 2014, by and between Wells Fargo Bank, N.A. and
Boaz.

 

“Wells Fargo Option Agreement” shall mean the Wells Fargo Master Agreement,
together with the Hedge contemplated in that certain transaction confirmation
entered into pursuant to the Wells Fargo Master Agreement between the parties
thereto, dated April 16, 2018, with Ref. No. N8128522.

 

8

--------------------------------------------------------------------------------


 

ARTICLE III
SPECIAL WARRANTY OF TITLE

 

Grantor warrants title to the Net Profits Interest, subject to the Permitted
Encumbrances, unto Grantee, its successors and assigns, against all Persons
whomsoever lawfully claiming or to claim the same, or any part thereof, by,
through or under Grantor, but not otherwise. Grantor transfers to Grantee by way
of substitution and subrogation (to the fullest extent that same may be
transferred), all rights or actions over and against all of Grantor’s
predecessors, covenantors or warrantors of title (other than Affiliates of
Grantor).

 

ARTICLE IV
ESTABLISHMENT OF NET PROFITS ACCOUNT

 

Section 4.1                                    Net Profits Account.

 

(a)                                 In order to account for, track and make the
payments associated with the Net Profits Interest, Grantor shall establish and
maintain true and correct books and records in order to determine the credits
and debits to an account that shall be maintained by Grantor at all times during
the term hereof in accordance with the terms of this Conveyance and prudent and
accepted accounting principles (the “Net Profits Account”).

 

(b)                                 The credits and debits to the Net Profits
Account shall not be interpreted or applied in any manner that (i) results in
any duplication of all or any part of any such credit or debit (or reduction
thereto) under this Conveyance, or (ii) ever results in the inclusion of any
charge to the Net Profits Account that is reimbursed to Grantor by any Person.

 

(c)                                  GRANTEE ACKNOWLEDGES AND AGREES THAT THE
PROVISIONS ESTABLISHING AND MAINTAINING THE NET PROFITS ACCOUNT AND THE DEBITING
OF ITEMS THERETO SHALL BE APPLICABLE REGARDLESS OF WHETHER THE LOSSES, COSTS,
EXPENSES, LIABILITIES AND DAMAGES THAT MAY BE DEBITED IN ACCORDANCE WITH THIS
CONVEYANCE AROSE SOLELY OR IN PART FROM THE ACTIVE, PASSIVE OR CONCURRENT
NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF GRANTOR OR ANY OF ITS AFFILIATES,
OTHER THAN LOSSES, COSTS, EXPENSES, LIABILITIES AND DAMAGES THAT AROSE FROM THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF GRANTOR OR ANY OF ITS AFFILIATES,
WHICH SHALL NOT BE DEBITED TO THE NET PROFITS ACCOUNT. NOTWITHSTANDING THE
FOREGOING, NOTHING IN THIS CONVEYANCE SHALL BE CONSTRUED AS A WAIVER OR RELEASE
OF GRANTOR FROM ANY CLAIM, ACTION OR LIABILITY ARISING UNDER SECTION 5.1(b).

 

Section 4.2                                    Credits. For purposes of this
Section 4.2, from and after the Effective Time with respect to each Payment
Period, the Net Profits Account shall be credited with an amount equal to the
sum of the gross proceeds (subject to the deduction described in Section 4.7(a))
received by Grantor during such Payment Period attributable to the Transfer of
all Subject Hydrocarbons; provided, however, that:

 

(a)                                 gross proceeds shall include (i) all
proceeds and consideration received, directly or indirectly, for advance
payments and payments under take-or-pay and similar provisions of Production
Sales Contracts when credited against the price for delivery of production; and
(ii) all proceeds and amounts received by Grantor (A) from any “make up” gas
taken by Grantor as a result of its position as an underproduced party under any
gas balancing or similar arrangement affecting the Subject Interests,
(B) received as a balancing of accounts under a gas balancing or other similar
arrangement affecting the Subject

 

9

--------------------------------------------------------------------------------


 

Interests either as an interim balancing or at the depletion of the reservoir,
and (C) for any gas taken by Grantor attributable to the Subject Interests in
excess of its entitlement share of such gas;

 

(b)                                 if any proceeds are withheld from Grantor
for any reason (other than at the request of Grantor), such proceeds shall not
be considered to be gross proceeds until such proceeds are actually received by
Grantor, provided that proceeds that are received by Grantor and promptly
deposited by it with an escrow agent in order to resolve a dispute with respect
thereto shall not be considered to be “received” by Grantor for purposes of this
Section 4.2(b) until the time that such amounts are actually collected by
Grantor;

 

(c)                                  if Grantor becomes an underproduced party
under any gas balancing or similar arrangement affecting the Subject Interests,
then the Net Profits Account shall not be credited with any amounts for any gas
attributable to the Subject Interests for which Grantor is entitled to receive
as “make-up” gas that would otherwise be attributable to the Subject Interests,
and if Grantor becomes an overproduced party under any gas balancing or similar
arrangement affecting the Subject Interests, then the Net Profits Account shall
not be credited with any amounts for any gas taken by an underproduced party as
“make-up” gas that would otherwise be attributable to the Subject Interests.

 

(d)                                 gross proceeds shall not include any amount
received by Grantor in respect of any production of Subject Hydrocarbons prior
to the Effective Time;

 

(e)                                  gross proceeds shall not include any
amounts that are reductions of debits to the Net Profits Account under
Section 4.3; provided, however, that for purposes of determining gross proceeds
under this Section 4.2, (i) there shall not be any deductions to such gross
proceeds, in the cases of subsections (iii), (viii) and (x) of Section 4.4(a),
for the actual costs of salvage or disposition or any Manufacturing Costs, as
applicable, (ii) cash payments received by Grantor that are given in
consideration for the execution and delivery of any pooling or unitization
agreement covering any of the Subject Interests shall be excluded from gross
proceeds regardless of whether the costs giving rise to such payments were
charged to the Net Profits Interest (provided that gross proceeds shall include
amounts attributable to Hydrocarbons produced from Subject Interests that are
subject to pooling or unitization agreements, as set forth in Section 5.2) and
(iii) insurance proceeds received by Grantor shall be excluded from gross
proceeds regardless of whether the cost of such insurance was charged to the Net
Profits Account;

 

(f)                                   gross proceeds shall not include the
Manufacturing Proceeds, and in the event that Subject Hydrocarbons are Processed
prior to sale, gross proceeds shall only include the Payment Value of such
Subject Hydrocarbons before any such Processing;

 

(g)                                  the amount of gross proceeds credited to
the Net Profits Account during any Payment Period shall be reduced by
overpayments pursuant to Section 4.7;

 

(h)                                 gross proceeds shall not include any
additional proceeds (i.e., proceeds attributable to the non-participating party)
from the sale of Hydrocarbons related to any Subject Well with respect to which
Grantor elects to be a participating party (whether such rights are available
pursuant to an operating agreement or other agreement or arrangement) with
respect to any operation with respect to such Subject Well for which another
party or parties have elected not to participate in such operation (or have
elected to abandon such Subject Well) and Grantor elects to pay the costs of
such nonparticipating or abandoning party and as a result of which Grantor
becomes entitled to receive, either temporarily (i.e., through a period of
recoupment) or permanently such additional proceeds from the sale of
Hydrocarbons related to such Subject Well; and

 

10

--------------------------------------------------------------------------------


 

(i)                                     gross proceeds shall not include any
amount of proceeds received by Grantor with respect to any Transfer of any
Subject Interests that is a Burdened Transfer as set forth in Section 6.1(a)(i);

 

(j)                                    gross proceeds shall not include any
amount to which Grantor is entitled by virtue of a judgment of a court of
competent jurisdiction resolving a dispute hereunder between Grantee and Grantor
in favor of Grantor, or any amount paid to Grantor in settlement of such
dispute.

 

Section 4.3                                    Debits. The Net Profits Account
shall be debited with an amount equal to the sum of the following (without
duplication of any of the below amounts), to the extent that the same (x) are
properly allocable to the Subject Interests (and any related equipment or
property used in connection therewith) and the production and marketing of
Subject Hydrocarbons therefrom and (y) have been incurred or accrued by Grantor,
from and after the Effective Time, but that are not attributable to a production
month that occurs prior to the Effective Time:

 

(a)                                 all costs paid by Grantor (i) for Drilling,
Completing, Equipping and Recompleting any Subject Wells, (ii) for all direct
labor (including employee and fringe benefits) and other services necessary for
Drilling, Completing, Equipping and Recompleting any Subject Wells, (iii) for
all Materials purchased for use on, or in connection with, Drilling, Completing,
Equipping and Recompleting the Subject Wells and (iv) for any other operations
with respect to the exploration or development of Subject Hydrocarbons from any
Subject Interests (such costs, collectively, the “Development Expenditures”);
provided, however that (A) the costs charged to the Net Profits Account as
Development Expenditures shall be made (1) in accordance with the operating
agreement associated with the applicable portion of the Subject Interests at the
time the transaction giving rise to such costs occurred, or (2) in the absence
of such operating agreement, in accordance with the COPAS; (B) if Grantor elects
to pay the costs of a nonconsenting party or nonparticipating party with respect
to which the gross proceeds derived from such costs are not credited to the Net
Profits Account, Grantor shall be solely responsible for such costs and (C) no
Development Expenditures related to Drilling, Completing, Equipping,
Recompleting and any other activities with respect to exploration and
development of Subject Hydrocarbons from the Subject Interests that occur during
the period beginning on the Effective Time and ending on March 31, 2018 shall be
charged to the Net Profits Account.

 

(b)                                 all costs paid by Grantor (i) for operating,
producing and maintaining the Subject Interests and any Subject Wells, (ii) for
all direct labor (including employee and fringe benefits) and other services
necessary for operating, producing and maintaining the Subject Interests and any
Subject Wells, (iii) for treatment, dehydration, compression, separation and
transportation of the Subject Hydrocarbons (including activities related to the
acquisition, construction and installation of production and injection
facilities), (iv) for all Materials purchased for use on, or in connection with,
operating, producing and maintaining the Subject Interests and (v) for any other
operations with respect to the operation of Subject Interests (including costs
for the maintenance of any Subject Well or Well Facility associated with the
Subject Interests; replacement of any facilities; and any marketing fees paid to
non-Affiliates of Grantor) (such costs, collectively, the “Operational
Expenditures”); provided, however that (A) the costs charged to the Net Profits
Account as Operational Expenditures shall be made (1) in accordance with the
operating agreement associated with the applicable portion of the Subject
Interests at the time the transaction giving rise to such costs occurred, or
(2) in the absence of such operating agreement, in accordance with the COPAS;
and (B) if Grantor elects to pay the costs of a nonconsenting party or
nonparticipating party with respect to which the gross proceeds derived from
such costs are not credited to the Net Profits Account, Grantor shall be solely
responsible for such costs.

 

(c)                                  (i) all losses, costs, expenses,
liabilities and damages (including outside legal, accounting and engineering
services) attributable to, or incident to the operation or maintenance of, the
Subject Interests associated with (A) defending, prosecuting, handling,
investigating or settling litigation,

 

11

--------------------------------------------------------------------------------


 

administrative proceedings, claims (including lien claims other than liens for
borrowed funds), damages, judgments, fines, penalties and other liabilities,
(B) the payment of judgments, penalties and other liabilities (including
interest thereon), paid by Grantor and not reimbursed under insurance maintained
by Grantor or others (including all losses, costs, expenses, liabilities and
damages arising from third-party claims, lawsuits or causes of action for
personal injury or death or damage to personal or real property (both surface
and subsurface), including those losses, costs, expenses, liabilities and
damages arising under Environmental Laws with respect to the Subject Interests
or in any way from the environmental condition of the Subject Interests),
(C) the payment or restitution of any proceeds of Subject Hydrocarbons,
(D) complying with applicable local, state and federal statutes, ordinances,
rules and regulations, and (E) tax or royalty audits, and (ii) any other loss,
cost, expense, liability or damage (including settlement costs and reasonable
attorneys’ fees) incurred by Grantor in relation to the Subject Interests not
paid or reimbursed under insurance; excluding, in each instance, any expenses
incurred by Grantor in litigation of any Dispute arising hereunder between the
Parties or amounts paid by Grantor to Grantee pursuant to a final order entered
by a court of competent jurisdiction resolving any such claim or dispute or
amounts paid by Grantor to Grantee in connection with the settlement of any such
claim or dispute;

 

(d)                                 all taxes, charges and assessments
(excluding federal and state income, transfer, mortgage, inheritance, estate,
franchise and like taxes) incurred, accrued or paid by Grantor with respect to
the ownership of the Subject Interests or the extraction of the Subject
Hydrocarbons, including production, severance or excise and other similar taxes,
charges and assessments assessed against, or measured by, the production of (or
the proceeds or value of production of) Subject Hydrocarbons, occupation taxes,
gathering, pipeline, excise, sales, use and other taxes, and ad valorem and
property taxes, charges and assessments assessed against or attributable to the
Subject Interests or any equipment used in connection with production from any
of the Subject Interests and any extraordinary or windfall profits taxes,
charges and assessments by a Governmental Authority that may be assessed in the
future based upon profits realized or prices received from the sale of Subject
Hydrocarbons;

 

(e)                                  all insurance premiums attributable to the
ownership or operation of the Subject Interests paid by Grantor for insurance
actually carried for periods after the Effective Time with respect to the
Subject Interests, or any equipment located on any of the Subject Interests, or
incident to the operation or maintenance of the Subject Interests;

 

(f)                                   all amounts and other consideration paid
by Grantor for (i) rent and the use of or damage to the surface, (ii) delay
rentals, shut-in well payments, minimum royalties and similar payments, and
(iii) fees for renewal, extension, modification, amendment, replacement or
supplementation of the leases included in the Subject Interests;

 

(g)                                  notwithstanding anything in
Section 4.3(a) or Section 4.3(b) to the contrary, if (and regardless whether
there is an operating agreement in place with respect to the Subject Interests)
(i) Grantor is the operator of the Subject Interests, an amount equal to three
hundred and fifty dollars ($350) per Subject Well each calendar month or (ii) if
Grantor is not the operator of the Subject Interests, an amount equal to all
amounts charged by the relevant operator as overhead, administrative or indirect
charges specified in the applicable operating agreements or other arrangements
covering the Subject Interests plus fifty dollars ($50) per Subject Well each
calendar month, in each case, as compensation for all overhead, administrative
or indirect charges incurred by or charged to Grantor with respect to the
Subject Interests, both of which amounts shall be adjusted as of January 1 of
each year based on the adjustment mechanism for overhead charges set forth in
the COPAS;

 

(h)                                 if, as a result of the occurrence of the
bankruptcy or insolvency or similar occurrence of the purchaser of Subject
Hydrocarbons, any and all amounts previously credited to the Net

 

12

--------------------------------------------------------------------------------


 

Profits Account are reclaimed from Grantor or its representative, then the
amounts reclaimed as promptly as practicable following Grantor’s payment
thereof;

 

(i)                                     all costs and expenses paid by Grantor
for recording this Conveyance and, immediately prior to the last Payment Period,
costs estimated in good faith to record the termination or release of this
Conveyance;

 

(j)                                    all amounts previously included, or
otherwise accounted for, in the calculation of gross proceeds but subsequently
paid by Grantor as a refund, interest or penalty; and

 

(k)                                 at the option of Grantor, amounts reserved
for ad valorem taxes, property taxes and future Development Expenditures,
including amounts for Drilling, Completing, Equipping and Recompleting, provided
that, such amounts, (i) to the extent not already spent or incurred by Grantor,
will at no time exceed three million dollars ($3,000,000) in the aggregate, and
(ii) shall not be included as part of the costs debited to the Net Profits
Account pursuant to this Section 4.3 in subsequent Payment Periods.

 

Section 4.4                                    Adjustments and Exclusions to
Debits.

 

(a)                                 The amounts debited to the Net Profits
Account pursuant to Section 4.3 shall be offset and reduced by the following
amounts received by Grantor from and after the Effective Time (net of any
applicable taxes):

 

(i)                                     any amounts received by Grantor as delay
rentals, bonus, lessor’s royalty or other similar payments to the extent
attributable to the Subject Interests;

 

(ii)                                  any amounts received by Grantor in
connection with, or for dry hole, bottom hole or other similar contributions
related to, the Subject Interests;

 

(iii)                               upon salvage or other disposition, the
applicable actual salvage value (determined in accordance with the applicable
operating agreement then in effect and binding upon Grantor or, in the absence
of such agreement, based on the fair market value of such items in the region in
which they are located) of any Eligible Materials, less, in each instance, the
actual costs of salvage or other disposition paid or incurred by Grantor in
connection with such sale;

 

(iv)                              any cash payments received by Grantor as a
result of any pooling or unitization of the Subject Interests if the costs
giving rise to such payments were charged to the Net Profits Account, directly
or indirectly;

 

(v)                                 any insurance proceeds received by Grantor
as a result of any loss, liability or damage relating to the Subject Interests,
Eligible Materials or Subject Hydrocarbons if the cost of such insurance was
charged to the Net Profits Account;

 

(vi)                              any amounts received by Grantor from third
parties as rental or use fees for Eligible Materials;

 

(vii)                           the gross proceeds of any judgments or claims
received by Grantor for damages occurring on or after the Effective Time to
(A) the Subject Interests, (B) any Eligible Materials and (C) any Subject
Hydrocarbons;

 

13

--------------------------------------------------------------------------------


 

(viii)                        to the extent not covered under subsection
(iii) above, any proceeds received by Grantor from the sale of Eligible
Materials less the actual costs paid or incurred by Grantor in connection with
such sale;

 

(ix)                              any payments made to Grantor in connection
with the Drilling or deferring of Drilling of any Subject Well;

 

(x)                                 for any Subject Hydrocarbons that are
Processed before sale, the excess, if any, of the Manufacturing Proceeds arising
therefrom (that are received by Grantor) over the Manufacturing Costs of such
Processing (that are paid or incurred by Grantor);

 

(xi)                              any interest, penalty or other amount not
derived from the sale of the Subject Hydrocarbons that is paid to Grantor by the
purchaser of production or escrow agent in connection with proceeds withheld or
deposited with an escrow agent; and

 

(xii)                           for any Unburdened Transfer, the amounts
determined pursuant to Section 6.1(b)(ii);

 

provided, that if, in calculating the aggregate costs referred to in Section 4.3
for any Payment Period, the amounts received by Grantor referenced in
subsections (i)-(xii) above exceed the aggregate costs referred to in
Section 4.3, then the aggregate costs referred to in Section 4.3 for that
Payment Period shall be zero, and such excess, plus interest on such excess
amount at the Prime Rate for the period between the last day of the preceding
Payment Period and the date the excess amount has been used to reduce the
aggregate costs referred to in Section 4.3 in succeeding Payment Periods, shall
be applied to reduce the aggregate costs referred to in this Section 4.3 in each
succeeding Payment Period until exhausted. Notwithstanding the foregoing, under
no circumstances shall the amount paid in respect of any Payment Period exceed
eighty percent (80%) of gross proceeds for such Payment Period.

 

(b)                                 Notwithstanding anything herein to the
contrary, the amounts debited to the Net Profits Account pursuant to Section 4.3
shall not include any of the following:

 

(i)                                     any amount that has also been used to
reduce or offset the amount of the Subject Hydrocarbons (or proceeds of
production thereof) or has otherwise not been included therein (including
proceeds attributable to royalties, overriding royalties, production payments
and other charges burdening the Subject Interests as of the Effective Time);

 

(ii)                                  any overriding royalty, production payment
or other charge burdening the Subject Interests which was created by Grantor
after the date on which Grantor or its Affiliate acquired the applicable Subject
Interest;

 

(iii)                               all Manufacturing Costs; and

 

(iv)                              any amounts paid by Grantor (initial or a
successor) to such Grantor’s predecessor in interest with respect to part or all
of the Subject Interests (including any purchase price or other consideration
paid by Grantor to such predecessor in interest to acquire all or part of the
Subject Interests).

 

Section 4.5                                    Accounting and Payment.

 

(a)                                 Following the conclusion of each Payment
Period, a calculation (the “NPI Calculation”) shall be made by Grantor by
deducting (x) (A) the total debits for such Payment Period, as

 

14

--------------------------------------------------------------------------------


 

calculated pursuant to Section 4.3 and as adjusted pursuant to Section 4.4 and
(B) the absolute value of the Debit Balance Amount, if any, carried forward in
the Net Profits Account at the beginning of such Payment Period from (y) the
total credits for such Payment Period, as calculated pursuant to Section 4.2.

 

(b)                                 If the NPI Calculation results in a positive
amount with respect to the Payment Period (the “Net Profits”), then the Net
Profits shall be subtracted from the balance of the Net Profits Account to cause
the Net Profits Account to have a zero balance immediately following the end of
such Payment Period, and the sum of the following (the “NPI Payout”) shall be
payable to Grantee as specified in Section 4.6:

 

(i)                                     the product of the Net Profits,
multiplied by the Proceeds Percentage; plus

 

(ii)                                  any Net Settlement Amount received by
Grantor during such Payment Period.

 

(c)                                  If the NPI Calculation results in a
negative amount with respect to a Payment Period, the negative sum shall be
deemed the “Debit Balance” for purposes hereof; and, other than any Net
Settlement Amount received by Grantor during such Payment Period, no payments
shall be made to Grantee in respect of the Net Profits Interest for such Payment
Period nor shall Grantee ever be liable to make any payment to Grantor in
respect of the Debit Balance for such Payment Period. Any Debit Balance, plus
interest on such amount at the Prime Rate for the period between the last day of
the Payment Period that resulted in such Debit Balance and the last day of the
next Payment Period, (the “Debit Balance Amount”) shall be carried forward in
the Net Profits Account for the following Payment Period. Notwithstanding the
existence of a Debit Balance with respect to any Payment Period, any Net
Settlement Amount received by Grantor during any such Payment Period (i) shall
not reduce any Debit Balance Amount and (ii) shall be paid to Grantee as
specified in Section 4.6.

 

(d)                                 All amounts received by Grantor from the
sale of the Subject Hydrocarbons for any Payment Period shall be held by Grantor
in one of its general bank accounts and Grantor shall not be required to
maintain a segregated account for such funds.

 

Section 4.6                                    Payment of NPI Payout. For each
Payment Period, Grantor shall transfer or cause to be transferred to Grantee
(i) an amount equal to the NPI Payout (if any) calculated pursuant to
Section 4.5(b) or (ii) any Net Settlement Amount (if any) received pursuant to
Section 4.5(c), in each case, on or before the last day of the month that
follows such Payment Period. All funds payable to Grantee on account of the Net
Profits Interest shall be calculated and paid entirely and exclusively out of
the Net Profits.

 

Section 4.7                                    Overpayment; Past Due Payments.

 

(a)                                 If Grantor ever pays Grantee more than the
amount of money then due and payable to Grantee under this Conveyance, Grantee
shall not be obligated to return the overpayment, but Grantor may at any time
thereafter reduce the NPI Payout by, and retain for its own account, an amount
equal to the overpayment, plus interest at the Prime Rate on such amount for the
period between the fifteenth (15th) day after the date of the overpayment and
the date such amount is recovered by Grantor. In order to exercise its rights
under this Section 4.7(a), Grantor must give Grantee written notice with respect
to any such overpayment, together with supporting information and data.

 

(b)                                 Any amount not paid by Grantor to Grantee
with respect to the Net Profits Interest when due shall bear, and Grantor hereby
agrees to pay, interest at the Prime Rate from the due date until such amount
has been paid. Grantor shall give Grantee written notice with respect to any
such past due payment, together with supporting information and data.

 

15

--------------------------------------------------------------------------------


 

Section 4.8                                    Statements. For each Payment
Period, Grantor shall deliver to Grantee a statement (“Monthly Statement”)
showing the NPI Calculation with respect to the Payment Period at least thirteen
(13) calendar days before the Monthly Record Date that follows such period.
Additionally, Grantor shall deliver an audited annual statement no later than
the last day of February of each year showing the computation of the NPI
Calculation for the preceding calendar year (“Annual Statement”). In order for
Grantee to take exception to any item or items included in any Monthly Statement
or Annual Statement, Grantee must notify Grantor in writing within one hundred
and eighty (180) days after receipt of, in the case of a Monthly Statement, the
Annual Statement that includes the month to which such Monthly Statement
relates, and, in the case of an Annual Statement, such Annual Statement. Such
notice must set forth in reasonable detail the specific debits or credits to
which exception is taken. Adjustments shall be made for all exceptions that are
agreed to by the Parties. All matters contained in Monthly Statements and the
Annual Statement that are not objected to by Grantee in the manner provided by
this Section 4.8 shall be conclusively deemed correct.

 

Section 4.9                                    Information; Access. Grantor
shall maintain true and correct books, records and accounts of (a) all
transactions required or permitted by this Conveyance (including all financial
information necessary to reflect such transactions), and (b) the financial
information necessary to make the NPI Calculation included in any Monthly
Statement or Annual Statement. Grantee or its representative, at Grantee’s
expense and upon reasonable prior written notice, may inspect, review, audit and
copy such books, records and accounts, and such other documents, contracts and
information as may be reasonably requested by Grantee, in Grantor’s office
during normal business hours. Grantor shall give Grantee and its designated
representatives reasonable access in Grantor’s office during normal business
hours to all production data in Grantor’s possession or Grantor’s Affiliates’
possession, relating to operations on the Subject Interests, and shall provide
to Grantee promptly upon receipt thereof all reserve reports and reserve studies
in the possession of Grantor or of Grantor’s Affiliates, relating to the Subject
Interests, whether prepared by Grantor, by Grantor’s Affiliates, or by
consulting engineers. GRANTOR MAKES NO (AND GRANTEE HEREBY WAIVES ANY)
REPRESENTATIONS OR WARRANTIES ABOUT THE ACCURACY OR COMPLETENESS OF ANY SUCH
DATA, REPORTS, OR STUDIES REFERRED TO IN THIS SECTION 4.9, AND GRANTOR SHALL
HAVE NO LIABILITY TO GRANTEE OR ANY OTHER PERSON RESULTING FROM SUCH DATA,
STUDIES, OR REPORTS OR THE USE THEREOF.

 

ARTICLE V
OPERATION OF THE SUBJECT INTERESTS

 

Section 5.1                                    Operations Standard.

 

(a)                                 It is the express intent of Grantor and
Grantee that the Net Profits Interest shall constitute (and this Conveyance
shall conclusively be construed for all purposes as creating) a single, separate
non-operating Hydrocarbon right with respect to the Subject Interests for all
purposes.

 

(b)                                 To the extent that it has the right to do so
under the terms of any lease, operating agreement or similar instrument
affecting or pertaining to the Subject Interests, Grantor shall conduct and
carry on, or use commercially reasonable efforts to cause the operator thereof
to conduct and carry on, the operation and maintenance of the Subject Interests
in the same manner as would a reasonably prudent operator in the State of Texas
under the same or similar circumstances acting with respect to its own
properties (without regard to the existence of the Net Profits Interest).

 

(c)                                  As to any third Person, the acts of Grantor
shall be binding on Grantee, and it shall not be necessary for Grantee to join
with Grantor in the execution or ratification of any operating agreement,

 

16

--------------------------------------------------------------------------------


 

unit operating agreement, contract for development, or similar instrument
affecting or pertaining to any of the Subject Interests.

 

(d)                                 Grantee acknowledges that Grantor is not the
only undivided interest owner in the properties underlying the Subject
Interests. As such, Grantee agrees that the acts or omissions of Grantor’s
co-owners shall not be deemed to constitute a violation of the provisions of
Section 5.1(b), nor shall any action required by a vote of co-owners be deemed
to constitute such a violation so long as Grantor has voted its interest in a
manner designed to comply with Section 5.1(b).

 

(e)                                  WITHOUT LIMITING THE GENERALITY OF THIS
SECTION 5.1, (i) THE PARTIES ACKNOWLEDGE THAT GRANTEE HAS NO RIGHT OR POWER TO
PARTICIPATE IN THE SELECTION OF A DRILLING CONTRACTOR, TO PROPOSE THE DRILLING
OF A WELL OR ANY OTHER OPERATIONS, TO DETERMINE THE TIMING OR SEQUENCE OF ANY
OPERATIONS, TO COMMENCE OR SHUT DOWN PRODUCTION, TO TAKE OVER OPERATIONS, OR TO
SHARE IN ANY OPERATING DECISION WHATSOEVER OR IN ANY DECISION PERTAINING TO THE
MARKETING AND SALE OF PRODUCTION WHATSOEVER AND, (ii) THE PARTIES HEREBY
EXPRESSLY NEGATE ANY INTENT TO CREATE (AND THIS CONVEYANCE SHALL NEVER BE
CONSTRUED AS CREATING) A MINING OR OTHER PARTNERSHIP OR JOINT VENTURE OR OTHER
RELATIONSHIP SUBJECTING GRANTOR AND GRANTEE TO JOINT LIABILITY OR ANY OTHER
DUTIES BETWEEN GRANTOR AND GRANTEE (EXCEPT THOSE EXPRESSLY SET FORTH HEREIN).

 

Section 5.2                                    Pooling and Unitization

 

(a)                                 Certain of the Subject Interests may have
been heretofore pooled or unitized for the production of Hydrocarbons. Such
Subject Interests are and shall be subject to the terms and provisions of such
pooling or unitization agreements, and this Conveyance shall apply to and affect
only the production of Hydrocarbons from such units which accrues to such
Subject Interests under and by virtue of the applicable pooling and unitization
agreements.

 

(b)                                 Grantor shall have (without the further
consent of or notice to Grantee) the right to pool or unitize all or any of the
Subject Interests (and the Net Profits Interest) and to alter, change, amend or
terminate any pooling or unitization agreements heretofore or hereafter entered
into, as to all or any part of the lands covered by the Subject Interests, as to
one or more of the formations or horizons thereunder, when, in the reasonable
judgment of Grantor based upon customary practices of the oil and gas industry,
without regard to the existence of Net Profits Interest, it is necessary or
advisable to do so in order to form a drilling or proration unit to facilitate
the orderly development of the Subject Interests or to comply with the
requirements of any Law relating to the spacing of wells or proration of the
production therefrom. For purposes of computing Net Profits, there shall be
allocated to the Subject Interests included in such unit a pro rata portion of
the Hydrocarbons produced from the pooled unit on the same basis that production
from the pool or unit is allocated to other working interests in such pool or
unit by virtue of the applicable pooling or unitization agreement. The interest
in any such unit attributable to the Subject Interests (or any part thereof)
included therein shall become a part of the Subject Interests and shall be
subject to the Net Profits Interest in the same manner and with the same effect
as if such unit and the interest of Grantor therein were specifically described
in Exhibit A to this Conveyance, respectively.

 

Section 5.3                                    Non-Consent. Grantor shall have
(without the further consent of or notice to Grantee) the right to elect not to
participate in any operations that are to be conducted under the terms of any
operating agreement, unit operating agreement, contract for development, or
similar instrument affecting or pertaining to any of the Subject Interests. If
Grantor elects to be a non-participating party under any such arrangement
(whether pursuant to an operating agreement or other agreement or arrangement,

 

17

--------------------------------------------------------------------------------


 

including non-consent rights and obligations imposed by statute or regulatory
agency) with respect to any operation on any Subject Interests or elects to be
an abandoning party with respect to the Subject Well, the consequence of which
election is that Grantor’s interest in such Subject Interest or part thereof is
temporarily (i.e., during a recoupment period) or permanently forfeited to the
parties participating in such operations, or electing not to abandon such
Subject Well, then the costs and proceeds attributable to such forfeited
interest shall not, for the period of such forfeiture (which may be a continuous
and permanent period), be debited or credited to the Net Profits Account and
such forfeited interest shall not, for the period of such forfeiture, be subject
to the Net Profits Interest. Notwithstanding the foregoing, Grantor shall not
elect, as to any portion of the Subject Interests, to be a non-participating
party with respect to any operation contemplated in this Section 5.3 in the
event any Affiliate of Grantor will also be a participating party in such
operation.

 

Section 5.4                                    Marketing. As between Grantor and
Grantee, Grantor shall have exclusive charge and control of the marketing of all
Subject Hydrocarbons allocable to the Subject Interests and the Net Profits
Interest. As to any third parties, all acts of Grantor in marketing the Subject
Hydrocarbons and all Production Sales Contracts executed by Grantor shall be
binding on Grantee and the Net Profits Interest; it being understood that the
right and obligation to market the Subject Hydrocarbons is at all times vested
in Grantor and Grantee does not have any such right or obligation or any
possessory interest in all or part of the Subject Hydrocarbons. Accordingly, it
shall not be necessary for Grantee to join in any new Production Sales Contracts
or any amendments to existing Production Sales Contracts. Grantor shall market
or cause to be marketed all commercial quantities of the Subject Hydrocarbons in
accordance with Section 5.1(b), and shall not be entitled to deduct from the
calculation of the Net Profits any fee for marketing the Subject Hydrocarbons
allocable to the Net Profits Interest other than fees for marketing paid to
non-Affiliates. Grantor shall not enter into any Hedges (other than the Option
Contracts) with respect to Subject Hydrocarbons from and after the Effective
Time, nor shall Grantor modify or terminate any Option Contract. Grantee shall
have no right to take in kind any Subject Hydrocarbons.

 

Section 5.5                                    Amendment of Hydrocarbon
Interests. Grantor shall have the right to renew, extend, modify, amend or
supplement any document or instrument underlying or giving rise to the
Hydrocarbon Interests with respect to any of the lands or depths covered thereby
without the consent of Grantee; provided, however, that the Net Profits Interest
shall apply to all renewals, extensions, modifications, amendments, supplements
and other similar arrangements (and/or interests therein) of any document or
instrument underlying or giving rise to the Hydrocarbon Interests (but solely as
to all lands and depths described in the predecessor document or instrument and
in which Grantor had an interest under the predecessor document or instrument)
conveyed to Grantor within twelve (12) months after the date of alleged
termination (whether in whole or in part) of each such document or instrument
underlying or giving rise to the Hydrocarbon Interests which is renewed,
extended, modified, amended, or supplemented, whether or not such renewals,
extensions, modifications, amendments, supplements or arrangements have
heretofore been obtained, or are hereafter obtained, by Grantor, and no renewal,
extension, modification, amendment, or supplement shall adversely affect any of
Grantee’s rights hereunder. Any fees payable with respect to such renewal,
extension, modification, amendment or supplementation may be debited to the Net
Profits Account pursuant to Section 4.3. Grantor shall furnish Grantee with
written notice of any renewal, extension, modification, amendment, or
supplementation that materially affects the Net Profits Interest identifying the
location and the acreage covered thereby.

 

Section 5.6                                    Abandonment. Grantor shall have
(without further consent of or notice to Grantee) the right to release,
surrender and/or abandon Grantor’s interest in the Subject Interests, or any
part thereof, or interest therein even though the effect of such release,
surrender or abandonment will be to release, surrender or abandon the Net
Profits Interest the same as though Grantee had joined therein insofar as the
Net Profits Interest covers the Subject Interests, or any part thereof or
interest therein, so released, surrendered or abandoned by Grantor. Following
any such release, surrender or abandonment, Grantor will

 

18

--------------------------------------------------------------------------------


 

promptly notify Grantee in writing of the portion of the Subject Interests that
has been released, surrendered or abandoned, and the date on which such release,
surrender or abandonment has occurred. Further, Grantor shall have an
unequivocal right to release, surrender or abandon the Subject Interests, or any
part thereof if,  without regard to the notice provision of this Section 5.6,
(a) such release, surrender or abandonment is necessary for health, safety or
environmental reasons, or (b) the Subject Hydrocarbons that would have been
produced from the released, surrendered or abandoned portion of the Subject
Interests would reasonably be expected to be produced from Subject Wells located
on the remaining portion of the Subject Interests.

 

Section 5.7                                    Contracts with Affiliates.
Grantor and its Affiliates may perform services and furnish supplies and/or
equipment with respect to the Subject Interests that are required to operate the
Subject Interests in accordance with the operations standard set forth in
Section 5.1(b) hereof and debit the Net Profits Account for the costs of such
services and/or furnishing of such supplies and/or equipment. The terms of the
provision of such services or furnishing of supplies and/or equipment shall be
not be less favorable than those terms available under arm’s-length transactions
with non-Affiliates in the area engaged in the business of rendering comparable
services or furnishing comparable equipment and supplies, taking into
consideration all such terms, including the price, term, condition of supplies
or equipment, availability of supplies and/or equipment, and all other terms.
Within a reasonable period of time following the end of each calendar year,
Grantor shall furnish Grantee with a list of its Affiliates as of the end of
such calendar year.

 

Section 5.8                                    Farmouts. Grantor may from time
to time enter into farmout agreements or similar agreements in which Grantor
Transfers its interest in any Subject Interests in exchange for a commitment to
drill one or more wells on the Subject Interests (“Farmout Agreement”) with
Persons that are not Affiliates of Grantor with respect to a Subject Interest.
In the event that Grantor enters into any Farmout Agreement with any Person that
is not an Affiliate of Grantor, the Net Profits Interest and this Conveyance
shall burden any interest in the Subject Interests that are Transferred to any
such Person under such Farmout Agreement. The Net Profits Interest shall
continue to burden the Subject Interests retained by Grantor following any
Transfer of any Subject Interests pursuant to a Farmout Agreement.

 

Section 5.9                                    No Personal Liability.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS CONVEYANCE, GRANTEE
SHALL NEVER BE PERSONALLY RESPONSIBLE FOR THE PAYMENT OF ANY PART OF THE LOSSES,
COSTS, EXPENSES, LIABILITIES OR DAMAGES INCURRED IN CONNECTION WITH THE
EXPLORING, DEVELOPING, OPERATING AND MAINTAINING OF THE SUBJECT INTERESTS,
PROVIDED, HOWEVER, ALL SUCH LOSSES, COSTS, EXPENSES, LIABILITIES OR DAMAGES
SHALL, TO THE EXTENT THE SAME RELATE TO ACTS, OMISSIONS, EVENTS, CONDITIONS OR
CIRCUMSTANCES OCCURRING FROM AND AFTER THE EFFECTIVE TIME, NEVERTHELESS BE
CHARGED AGAINST THE NET PROFITS ACCOUNT AS AND TO THE EXTENT HEREIN PERMITTED.

 

ARTICLE VI
TRANSFERS AND CHARGES

 

Section 6.1                                    Assignment by Grantor Subject to
Net Profits Interest.

 

(a)                                 Right to Sell. Grantor may from time to time
Transfer its right, title and/or interest in and to the Subject Interests, or
any part thereof or undivided interest therein, subject to the terms and
conditions of this Section 6.1. If such Transfer of Grantor’s right, title
and/or interest in and to any Subject Interest is to be made:

 

19

--------------------------------------------------------------------------------


 

(i)                                     subject to the Net Profits Interest and
this Conveyance, including any Transfer of any interest earned by a counterparty
to a Farmout Agreement (any Transfer of the type described in this clause (i), a
“Burdened Transfer”), then (A) the consent of Grantee or the Trustee shall not
be required with respect to such Transfer, (B) Grantor shall cause the assignee,
purchaser, transferee or grantee in any such Burdened Transfer to take the
Transferred Subject Interests subject to the Net Profits Interest and this
Conveyance and, from and after the actual date of any such Transfer, to assume
Grantor’s obligations under this Conveyance with respect to such Subject
Interests and (C) Grantor shall provide written notice to Grantee of such
Burdened Transfer promptly following the completion thereof; or

 

(ii)                                  free and clear of the Net Profits Interest
and this Conveyance (any Transfer of the type described in this clause (ii), an
“Unburdened Transfer”), then:

 

(A)                               Grantor shall provide written notice to
Grantee of such Unburdened Transfer;

 

(B)                               except in the case of a Qualified De Minimis
Sale, which shall not require such consent, the consent of Grantee pursuant to
Section 3.02(b) of the Trust Agreement shall be required with respect to such
Unburdened Transfer, and

 

(C)                               promptly following receipt of such consent
pursuant to Section 3.02(b) of the Trust Agreement, Grantee shall, upon request,
execute, acknowledge and deliver to Grantor an instrument (reasonably acceptable
to Grantor) that releases the Net Profits Interest and this Conveyance with
respect to the Subject Interests being Transferred; provided, the Net Profits
Interest shall continue to burden the Subject Interests retained by Grantor.

 

(b)                                 Allocation of Consideration.

 

(i)                                     Grantee is not entitled to receive any
portion of the sales proceeds received by Grantor from any Burdened Transfer,
which sales proceeds (A) shall not be credited to the Net Profit Account as set
forth in Section 4.2(i) and (B) shall be retained by and be the exclusive
property of Grantor.

 

(ii)                                  In the case of (A) an Unburdened Transfer
that is a Qualified De Minimis Sale, the Gross Fair Value or (B) an Unburdened
Transfer that is not a Qualified De Minimis Sale, the sale proceeds or other
consideration received in connection with the release of the Net Profits
Interest in the amount that is approved by the Trust Unitholders pursuant to
Section 3.02(b) of the Trust Agreement, in each case (x) shall, as set forth in
Section 4.4(a)(xii), offset and reduce the amounts debited to the Net Profits
Account pursuant to Section 4.3 and (y) shall not be retained by nor be the
exclusive property of Grantor.

 

(c)                                  Separate Interest. Effective on the
effective date of any Burdened Transfer, the credits and debits to the Net
Profits Account and Net Profits shall thereafter be calculated and determined
separately (by the assignee, purchaser, transferee or grantee) with respect to
such Subject Interests; and debits and credits during each Payment Period in
respect of the Subject Interests Transferred shall reflect items received or
incurred by the assignee, purchaser, transferee or grantee, and shall be
calculated in accordance with Article IV hereof.

 

Section 6.2                                    Mortgages and Security Interests.
Nothing herein shall prevent Grantor from granting a Lien, mortgage, security
interest or other charge in Grantor’s interest in any property, including the
Subject Interests and the Subject Hydrocarbons. Grantor agrees that it shall
cause each agreement, indenture, bond, deed of trust, filing, application or
other instrument that creates or purports to create a Lien, mortgage, security
interest or other charge secured by the Subject Interests, the Subject
Hydrocarbons

 

20

--------------------------------------------------------------------------------


 

or the proceeds from the sale of the Subject Hydrocarbons to include an express
agreement and acknowledgement by the parties thereto that the Net Profits
Interest is senior in right of payment and collection to any and all obligations
created thereby in respect of the Subject Interests, the Subject Hydrocarbons or
the proceeds from the sale of the Subject Hydrocarbons. The preceding sentence
shall not apply to any agreement, indenture, bond, deed of trust, filing,
application or other instrument that creates a Lien, mortgage, security interest
or other charge secured by not more than Grantor’s residual interest in the
Subject Interests, the Subject Hydrocarbons or the proceeds from the sale of the
Subject Hydrocarbons.

 

Section 6.3            Rights of Mortgagee, Pledgee or Trustee. If Grantee shall
at any time execute a mortgage, pledge or deed of trust covering all or part of
the Net Profits Interest, the mortgagee(s), pledge(s) or trustee(s) therein
named or the holder of any obligation secured thereby shall be entitled, to the
extent such mortgage, pledge or deed of trust so provides, to exercise all the
rights, remedies, powers and privileges conferred upon Grantee by the terms of
this Conveyance and to give or withhold all consents required to be obtained
hereunder by Grantee, but the provisions of this Section 6.3 shall in no way be
deemed or construed to impose upon Grantor any obligation or liability
undertaken by Grantee under such mortgage, pledge or deed of trust or under any
obligation secured thereby.

 

Section 6.4            Assignment or Mortgage by Grantee. Nothing in this
Conveyance, including Section 6.1(a), shall prohibit Grantee from Transferring
the Net Profits Interest pursuant to Section 3.02(b)(i) of the Trust Agreement
or otherwise. Grantee shall provide Grantor with written notice of any Transfer,
mortgage or pledge of all or any portion of the Net Profits Interest made
otherwise than pursuant to such section. No such Transfer, mortgage or pledge
will affect the method of computing the credits and debits to the Net Profits
Account or Net Profits, or impose any additional obligation or liability on
Grantor. Grantor shall not be required, without its prior written consent, to
pay the NPI Payout (or portions thereof) to more than one Person. If more than
one Person is ever entitled to receive payment of any part of the NPI Payout and
Grantor shall not have consented thereto, Grantor may suspend payments of the
NPI Payout until the concurrent owners or claimants of the Net Profits Interest
or the right to receive payment of the NPI Payout appoint one Person in writing
in a form reasonably acceptable to Grantor to receive all payments of the Net
Profits on their behalf. Grantor may thereafter conclusively rely upon the
authority of that Person to receive payments of the NPI Payout and shall be
under no further duty to inquire into the authority or performance of such
Person.

 

ARTICLE VII
TERMINATION

 

Section 7.1            Termination of Hydrocarbon Interests. In the event the
Subject Interests (or portion thereof as applicable) should be released,
surrendered or abandoned by Grantor pursuant to Section 5.6, subject to
Section 5.5, the Net Profits Interest no longer shall apply to the Subject
Interests (or such portion thereof, as applicable), but the Net Profits Interest
shall remain in full force and effect and undiminished as to all remaining
Subject Interests (and the remainder portion of the Subject Interests, as
applicable). Upon termination of the Net Profits Interest, as above provided,
Grantee shall, at Grantee’s expense, execute and deliver such instrument or
instruments as may be necessary to evidence the termination of the Net Profits
Interest.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1            Notices. All notices and other communications which are
required or may be given pursuant to this Conveyance must be given in writing,
in English and delivered personally, by courier, by telecopy or by registered or
certified mail, postage prepaid, as follows:

 

21

--------------------------------------------------------------------------------


 

If to Grantor:

 

Boaz Energy II, LLC

201 West Wall Street, Suite 421

Midland, Texas 79701
Attention: Marshall Eves

 

If to Grantee:

 

Simmons Bank
P.O. Box 470727
Fort Worth, Texas  76147
Attn: Lee Ann Anderson,
Facsimile No.: (817) 298-5579

 

Either Party may change its address for notice by notice to the other Party in
the manner set forth above. All notices shall be deemed to have been duly given
at the time of receipt by the Party to which such notice is addressed.

 

Section 8.2            Ownership of Certain Property. The Net Profits Interest
does not include any right, title, or interest in and to any personal property,
fixtures, or equipment and is exclusively an interest in and to the Hydrocarbons
in place and in and under and produced and saved from the Subject Interests, and
Grantee shall look solely to the Subject Interests and payments in respect
thereof (as provided herein for the satisfaction and realization of the Net
Profits Interest).

 

Section 8.3            Non-Recourse. Grantee shall look solely to the Net
Profits for the satisfaction and discharge of the Net Profits Interest and,
except in the event of Grantor’s failure to pay as required by Section 4.6,
Grantor shall not be liable for such satisfaction or discharge. Grantor shall
not have any liability (and Grantee shall have no recourse or remedy against
Grantor) in the event that the Subject Interests terminate without having
generated the Subject Hydrocarbons, Net Profits or NPI Payouts that are expected
to be generated during the term of the Net Profits Interest.

 

Section 8.4            No In-Kind Rights. Grantee shall have no right to take in
kind any Subject Hydrocarbons allocable to the Net Profits Interest.

 

Section 8.5            Disclaimer of Warranty. Other than as set forth in
Article III with respect to the warranty of title granted with respect to the
Net Profits Interest, Grantor makes no warranties or representations, express or
implied, in connection with the Subject Interests and without limiting the
generality of the foregoing, GRANTOR (A) MAKES NO AND EXPRESSLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, IN THIS OR ANY OTHER INSTRUMENT,
AGREEMENT OR CONTRACT DELIVERED HEREUNDER OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREUNDER OR THEREUNDER AS TO (I) TITLE TO ANY OF THE SUBJECT
INTERESTS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM,
OR ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR
SEISMIC DATA OR INTERPRETATION, RELATING TO THE SUBJECT INTERESTS, (III) THE
QUANTITY, QUALITY OR RECOVERABILITY OF PETROLEUM SUBSTANCES IN OR FROM THE
SUBJECT INTERESTS, (IV) THE EXISTENCE OF ANY PROSPECT, RECOMPLETION, INFILL OR
STEP-OUT DRILLING OPPORTUNITIES, (V) ANY ESTIMATES OF THE VALUE OF THE SUBJECT

 

22

--------------------------------------------------------------------------------


 

INTERESTS OR FUTURE REVENUES GENERATED BY THE SUBJECT INTERESTS, (VI) THE
PRODUCTION OF PETROLEUM SUBSTANCES FROM OR RELATED TO THE SUBJECT INTERESTS, OR
WHETHER PRODUCTION HAS BEEN CONTINUOUS, OR IN PAYING QUANTITIES, OR ANY
PRODUCTION OR DECLINE RATES, (VII) THE MAINTENANCE, REPAIR, CONDITION, QUALITY,
SUITABILITY, DESIGN OR MARKETABILITY OF THE SUBJECT INTERESTS,
(VIII) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT, OR (IX) ANY OTHER
RECORD, FILES OR MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR
COMMUNICATED TO GRANTEE OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS,
CONSULTANTS, REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS CONVEYANCE OR ANY DISCUSSION OR PRESENTATION RELATING
THERETO, AND (B) FURTHER DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS OR
IMPLIED, OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS OF ANY EQUIPMENT. GRANTEE HAS INSPECTED, OR
WAIVED ITS RIGHT TO INSPECT ALL ASSETS RELATED TO THE SUBJECT INTERESTS FOR ALL
PURPOSES AND SATISFIED ITSELF AS TO THEIR PHYSICAL AND ENVIRONMENTAL CONDITION,
BOTH SURFACE AND SUBSURFACE, INCLUDING BUT NOT LIMITED TO CONDITIONS RELATED TO
THE PRESENCE, RELEASE, OR DISPOSAL OF HAZARDOUS SUBSTANCES, SOLID WASTES,
ASBESTOS AND OTHER MAN MADE FIBERS, AND IT BEING EXPRESSLY UNDERSTOOD AND AGREED
BY THE PARTIES HERETO THE SUBJECT INTERESTS ARE BEING TRANSFERRED “AS IS, WHERE
IS,” WITH ALL FAULTS AND DEFECTS, AND THAT GRANTEE HAS MADE OR CAUSED TO BE MADE
SUCH INSPECTIONS AS GRANTEE DEEMS APPROPRIATE.

 

Section 8.6            Payments. Grantor shall transfer or cause to be
transferred all monies to which Grantee is entitled hereunder by Federal funds
wire transfer not later than the date when due, to Grantee at the bank account
specified by Grantee in writing to Grantor.

 

Section 8.7            Amendments. This Conveyance may not be amended, altered
or modified except pursuant to a written instrument executed by the Parties.

 

Section 8.8            Further Assurances. The Parties shall from time to time
do and perform such further acts and execute and deliver such further
instruments, conveyances and documents as may be required or reasonably
requested by the other Party to establish, maintain or protect the respective
rights and remedies of the Parties and to carry out and effectuate the
intentions and purposes of this Conveyance.

 

Section 8.9            Waivers. Any failure by either Party to comply with any
of its obligations, agreements or conditions herein contained may be waived by
the Party to whom such compliance is owed by an instrument signed by such Party
and expressly identified as a waiver, but not in any other manner. No waiver of,
or consent to a change in, any of the provisions of this Conveyance shall be
deemed or shall constitute a waiver of, or consent to a change in, other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

Section 8.10          Severability. The invalidity or unenforceability of any
term or provision of this Conveyance in any situation or jurisdiction shall not
affect the validity or enforceability of the other terms or provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction and the remaining terms and provisions
shall remain in full force and effect, unless doing so would result in an
interpretation of this Conveyance which is manifestly unjust.

 

Section 8.11          No Partition. The Parties acknowledge that Grantee has no
right or interest that would permit Grantee to partition any portion of the
Subject Interests, and Grantee hereby waives any such right.

 

23

--------------------------------------------------------------------------------


 

Section 8.12          Governing Law. EXCEPT WHERE PROHIBITED BY THE LAW OF THE
STATE IN WHICH THE RELEVANT SUBJECT INTERESTS ARE LOCATED, THIS CONVEYANCE AND
THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REFERENCE TO CONFLICTS
OF LAW RULES OR PRINCIPLES THAT MAY REQUIRE THE APPLICATION OF THE LAWS OF ANY
OTHER JURISDICTION.

 

Section 8.13          Forum Selection; Waiver of Jury Trial. Any dispute,
controversy, matter or claim between the Parties (each, subject to such
exceptions, a “Dispute”), that cannot be resolved among the Parties, will be
instituted exclusively in the United States Federal District Court or the Texas
State District Court located in Fort Worth, Texas. Each Party (a) irrevocably
submits to the exclusive jurisdiction of such courts, (b) waives any objection
to laying venue in any such action or proceeding in such courts, (c) waives any
objection that such courts are an inconvenient forum or do not have jurisdiction
over it, and (d) agrees that service of process upon it may be effected by
mailing a copy thereof by registered mail (or any substantially similar form of
mail), postage prepaid, to it at its address specified in Section 8.1. The
foregoing consents to jurisdiction and service of process shall not constitute
general consents to service of process in the State of Texas for any purpose
except as provided herein and shall not be deemed to confer any rights on any
Person other than the Parties to this Agreement. The Parties hereby waive trial
by jury in any action, proceeding or counterclaim brought by any Party against
another in any matter whatsoever arising out of or in relation to or in
connection with this Agreement.

 

Section 8.14          Rule Against Perpetuities. It is not the intent of the
Parties that any provision herein violate any applicable law regarding the
rule against perpetuities or other rules regarding the vesting or duration of
estates, and this Conveyance shall be construed as not violating any such
rule to the extent the same can be so construed consistent with the expressed
intent of the Parties as set forth herein. In the event, however, that any
provision hereof is determined to violate any such rule, then such provision
shall nevertheless be effective for the maximum period (but not longer than the
maximum period) permitted by such rule that will result in no violation. To
extent that the maximum period is permitted to be determined by reference to
“lives in being,” the Parties agree that “lives in being” shall refer to the
lifetime of the last survivor of the descendents of George H. W. Bush (the
father of George W. Bush, the 43rd President of the United States of America)
living as of the Effective Time.

 

Section 8.15          Tax Matters. Without limiting the disclaimer in
Section 5.1(e)(ii), nothing herein contained shall be construed to constitute a
partnership or to cause either Party (under state law or for tax purposes) to be
treated as being the agent of, or in partnership with, the other party. In
addition, the Parties hereto intend that the Net Profits Interest conveyed
hereby to Grantee shall at all times be treated as an incorporeal (i.e., a
non-possessory) interest in real property or land under the Laws of the state in
which the Subject Interests are located, and an economic interest (as such term
is defined in section 1.611-1(b) of the Treasury Regulations) which is a
non-operating interest therein payable solely out of net profits from the
production and sale of Subject Hydrocarbons from the Subject Interests (rather
than as a working or operating interest). Grantor may cause to be withheld from
any payment hereunder any tax withholding required by law or regulations,
including, in the case of any withholding obligation arising from income that
does not give rise to any cash or property from which any applicable withholding
tax could be satisfied, by way of set off against any subsequent payment of cash
or property hereunder.

 

Section 8.16          Counterparts. This Conveyance may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one instrument. No Party shall be
bound until such time as all of the Parties have executed counterparts of this
Conveyance. To facilitate recordation, there may be omitted from the Exhibits to
this Conveyance in certain counterparts descriptions of property located in
recording jurisdictions other than the jurisdiction in which the particular
counterpart is to be filed or recorded.

 

24

--------------------------------------------------------------------------------


 

Section 8.17          Conspicuous. GRANTOR AND GRANTEE AGREE THAT, TO THE EXTENT
REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE OR ENFORCEABLE, THE PROVISIONS IN
THIS CONVEYANCE IN ALL CAPS FONT ARE “CONSPICUOUS” FOR THE PURPOSE OF ANY
APPLICABLE LAW.

 

Section 8.18          Binding Effect. All the covenants, restrictions and
agreements of Grantor herein contained shall be deemed to be covenants running
with the Subject Interests and the lands affected thereby. All of the provisions
hereof shall inure to the benefit of Grantee and its successors and assigns and
shall be binding upon Grantor and its successors and assigns and all other
owners of the Subject Interests or any part thereof or any interest therein.

 

Section 8.19          Limitation on Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, NONE OF GRANTOR, GRANTEE OR ANY OF THEIR RESPECTIVE AFFILIATES SHALL
BE ENTITLED TO CONSEQUENTIAL, SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES
IN CONNECTION WITH THIS CONVEYANCE, AND EACH PARTY, FOR ITSELF AND ON BEHALF OF
ITS AFFILIATES, HEREBY EXPRESSLY WAIVES ANY RIGHT TO CONSEQUENTIAL,
SPECIAL, INDIRECT, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS
CONVEYANCE AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 8.20          Term. The Net Profits Interest shall remain in full force
and effect as long as any portion of the Subject Interests is in full force and
effect. At any time after the termination of the Net Profits Interest, Grantee
shall, upon the request of Grantor, execute and deliver such instruments as may
be necessary to evidence the termination of the Net Profits Interest.

 

Section 8.21          No Third Party Beneficiaries. Nothing in this Conveyance
shall entitle any Person other than the Parties to any claims, cause of action,
remedy or right of any kind. There are no third party beneficiaries to this
Conveyance.

 

Section 8.22          Construction. The Parties acknowledge that (a) Grantor and
Grantee have had the opportunity to exercise business discretion in relation to
the negotiation of the details of the transaction contemplated hereby, (b) this
Conveyance is the result of arms-length negotiations from equal bargaining
positions, and (c) Grantor and Grantee and their respective counsel participated
in the preparation and negotiation of this Conveyance. Any rule of construction
that a document be construed against the drafter shall not apply to the
interpretation or construction of this Conveyance.

 

Section 8.23          Merger Clause. This Conveyance constitutes the entire
agreement between the Parties pertaining to the subject matter hereof, and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.

 

Section 8.24          Reliance by Third Parties. No third party (including
operators, production purchasers and disbursing parties) is responsible for
calculating or separately reporting and paying to Grantee any sums that are
potentially attributable to the Net Profits Interest; and such third parties may
include the interest of Grantee within the interest credited to Grantor for all
purposes. Grantor shall attend to the actual distribution of the NPI Payout to
Grantee as provided in this Conveyance. To the extent that any provision of a
state oil and gas proceeds payment statute requires an operator, production
purchaser or disbursing party to account for and separately pay proceeds of
production attributable to the Net Profits Interest, Grantor and Grantee
specifically (a) authorize such third parties to include the Net Profits
Interest within the interest credited to Grantor, and (b) waive the application
of such statute, to the maximum extent permitted by law, and such payment shall
be made to Grantor directly. No third party shall be under any

 

25

--------------------------------------------------------------------------------


 

obligation to inquire as to, or to see to, the application by Grantor of the
proceeds received by it from any sale of production attributable to the Net
Profits Interest.

 

[Signature Page Follows]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Conveyance has been signed by each of the Parties on
the Execution Date and duly acknowledged before the undersigned competent
witnesses and Notary Public.

 

WITNESSES:

 

GRANTOR:

 

 

 

 

 

BOAZ ENERGY II, LLC

 

 

 

 

 

By:

/s/ Lauren Merriman

 

By:

/s/ Marshall Eves

Printed Name:

Lauren Merriman

 

Name:

Marshall Eves

 

 

 

Title:

Chief Executive Officer

 

 

 

 

By:

/s/ Dale Wilson

 

 

Printed Name:

Dale Wilson

 

 

 

 

 

 

 

 

WITNESSES:

 

GRANTOR:

 

 

 

 

 

BOAZ ENERGY II ROYALTY, LLC

 

 

 

 

 

By: Boaz Energy II, LLC, its sole member

 

 

 

 

 

By:

/s/ Lauren Merriman

 

By:

/s/ Marshall Eves

Printed Name:

Lauren Merriman

 

Name:

Marshall Eves

 

 

 

Title:

Chief Executive Officer

 

 

 

 

By:

/s/ Dale Wilson

 

 

Printed Name:

Dale Wilson

 

 

 

Signature Page to Conveyance of Net Profits Interest

 

--------------------------------------------------------------------------------


 

STATE OF TEXAS

§

 

§

COUNTY OF MIDLAND

§

 

BE IT KNOWN, that on this 2nd day of May, 2018, before me, the undersigned
authority, personally came and appeared Marshall Eves appearing herein in his
capacity as Chief Executive Officer of Boaz Energy II, LLC, a Delaware limited
liability company, to me personally known to be the identical person whose name
is subscribed to the foregoing instrument as the said officer of said company,
and declared and acknowledged to me, Notary, that Marshall Eves executed the
same on behalf of said company with full authority of its board of managers, and
that the said instrument is the free act and deed of the said company and was
executed for the uses, purposes and benefits therein expressed.

 

 

/s/ Trey Robertson

 

 

 

 

Printed Name:

Trey Robertson

 

 

 

Notarial Identification Number

 

 

 

Notary Public for the State of Texas

 

 

 

County of Midland

 

My commission expires: 01-15-2022

 

STATE OF TEXAS

§

 

§

COUNTY OF MIDLAND

§

 

BE IT KNOWN, that on this 2nd day of May, 2018, before me, the undersigned
authority, personally came and appeared Marshall Eves appearing herein in his
capacity as Chief Executive Officer of Boaz Energy II, LLC, the sole member of
Boaz Energy II Royalty, LLC, a Delaware limited liability company, to me
personally known to be the identical person whose name is subscribed to the
foregoing instrument as the said officer of said company, and declared and
acknowledged to me, Notary, that Marshall Eves executed the same on behalf of
said company with full authority of its board of managers, and that the said
instrument is the free act and deed of the said company and was executed for the
uses, purposes and benefits therein expressed.

 

 

/s/ Trey Robertson

 

 

 

 

Printed Name:

Trey Robertson

 

 

 

Notarial Identification Number

 

 

 

Notary Public for the State of Texas

 

 

 

County of Midland

 

My commission expires: 01-15-2022

 

Signature Page to Conveyance of Net Profits Interest

 

--------------------------------------------------------------------------------


 

WITNESSES:

 

GRANTEE:

 

 

 

 

 

PERMROCK ROYALTY TRUST

 

 

 

 

 

By: Simmons Bank, not in its individual capacity but solely as Trustee

 

 

 

 

By:

/s/ Michelle Jordan

 

 

Printed Name:

Michelle Jordan

 

 

 

 

 

 

By:

/s/ Cheryl Anderson

 

By:

/s/ Lee Ann Anderson

Printed Name:

Cheryl Anderson

 

Name:

Lee Ann Anderson

 

 

Title:

Senior Vice President and Trust Officer

 

 

STATE OF TEXAS

§

 

§

COUNTY OF TARRANT

§

 

BE IT KNOWN, that on this 26th day of April, 2018, before me, the undersigned
authority, personally came and appeared Lee Ann Anderson appearing herein in her
capacity as Senior Vice President and Trust Officer of Simmons Bank, P.O. Box
470727, Fort Worth, Texas 76147 Attn: Lee Ann Anderson, the Trustee of PermRock
Royalty Trust, a Delaware statutory trust, to me personally known to be the
identical person whose name is subscribed to the foregoing instrument as the
said officer of said banking association, and declared and acknowledged to me,
Notary, that Lee Ann Anderson executed the same on behalf of said banking
association with full authority of the same, and that the said instrument is the
free act and deed of the said banking association and was executed for the uses,
purposes and benefits therein expressed.

 

 

/s/ Dorthy Anderson

 

 

 

 

Printed Name:

Dorthy Anderson

 

 

 

Notarial Identification Number

 

 

 

Notary Public for the State of Texas

 

 

 

County of Tarrant

 

My commission expires: 01-21-2020

 

Signature Page to Conveyance of Net Profits Interest

 

--------------------------------------------------------------------------------


 

EXHIBIT A
HYDROCARBON INTERESTS

 

(See Attached)

 

--------------------------------------------------------------------------------

 


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Cochran

 

George W Smith

 

Lewis E Phillips

 

John J Redfern Jr

 

3

 

359

 

7/20/1943

 

S/2 of Tract 29 and W/33.35 acres of S/2 of Tract 30, League 64, Midland County
School Land, From the surface to 5100’

Cochran

 

George W Smith

 

R O Ray

 

John J Redfern Jr

 

3

 

368

 

7/20/1943

 

S/2 of Tract 29 and W/33.35 acres of S/2 of Tract 30, League 64, Midland County
School Land, From the surface to 5100’

Coke

 

Bronte Cambrian Unit

 

O L Johnson

 

Humble Oil & Refining Company

 

61

 

46

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

R E Hickman et ux

 

Humble Oil & Refining Company

 

61

 

39

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

L T Youngblood et ux

 

Humble Oil & Refining Company

 

61

 

53

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

R R Ash et ux

 

Humble Oil & Refining Company

 

61

 

32

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

Olive M Keeney et al

 

Humble Oil & Refining Company

 

61

 

48

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

Ama L Hearrell et al

 

Humble Oil & Refining Company

 

61

 

35

 

2/21/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

James L Brunson et ux

 

Humble Oil & Refining Company

 

61

 

208

 

3/10/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

James L Brunson et ux

 

O B Price

 

64

 

265

 

6/1/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

D K Glenn et ux

 

O B Price

 

64

 

258

 

6/26/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

D F Percifull et ux

 

Chas J Wohlford

 

64

 

526

 

7/7/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

E C Rawlings, et ux Ma Rawlings

 

G M Mcgarr

 

70

 

20

 

11/22/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

O R Mcqueen et ux

 

G M Mcgarr

 

69

 

153

 

11/22/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

J L Keeney et ux

 

G M Mcgarr

 

69

 

159

 

11/25/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

R E Hickman et ux

 

G M Mcgarr

 

70

 

13

 

12/10/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

Robert Forman et ux

 

Placid Oil Company

 

69

 

257

 

2/27/1947

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Cambrian Unit

 

Coke County

 

Humble Oil & Refining Company

 

85

 

597

 

11/21/1949

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-5” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 9 tracts of land
covering a total of 960.75 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

R R Ash et ux

 

Humble Oil & Refining Company

 

61

 

32

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

R E Hickman et ux

 

Humble Oil & Refining Company

 

61

 

39

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

O L Johnson

 

Humble Oil & Refining Company

 

61

 

46

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

Olive M Keeney et al

 

Humble Oil & Refining Company

 

61

 

48

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

L T Youngblood et ux

 

Humble Oil & Refining Company

 

61

 

53

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

Ama L Hearrell et al

 

Humble Oil & Refining Company

 

61

 

35

 

2/21/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

James L Brunson et ux

 

Humble Oil & Refining Company

 

61

 

208

 

3/10/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

 

--------------------------------------------------------------------------------

 


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Coke

 

Bronte Capps Unit

 

James L Brunson et ux

 

O B Price

 

64

 

265

 

6/1/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

D K Glenn et ux

 

O B Price

 

64

 

258

 

6/26/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

D F Percifull et ux

 

Chas J Wohlford

 

64

 

526

 

7/7/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

O R Mcqueen et ux

 

G M Mcgarr

 

69

 

153

 

11/22/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

E C Rawlings, et ux Ma Rawlings

 

G M Mcgarr

 

70

 

20

 

11/22/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

J L Keeney et ux

 

G M Mcgarr

 

69

 

159

 

11/25/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

R E Hickman et ux

 

G M Mcgarr

 

70

 

13

 

12/10/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

Robert Forman et ux

 

Placid Oil Company

 

69

 

257

 

2/27/1947

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Capps Unit

 

Coke County

 

Humble Oil & Refining Company

 

85

 

597

 

11/21/1949

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Capps Unit more particularly described in Exhibit “A-2” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,629.27 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

R R Ash et ux

 

Humble Oil & Refining Company

 

61

 

32

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

R E Hickman et ux

 

Humble Oil & Refining Company

 

61

 

39

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

O L Johnson

 

Humble Oil & Refining Company

 

61

 

46

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

Olive M Keeney et al

 

Humble Oil & Refining Company

 

61

 

48

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

L T Youngblood et ux

 

Humble Oil & Refining Company

 

61

 

53

 

2/17/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

Ama L Hearrell et al

 

Humble Oil & Refining Company

 

61

 

35

 

2/21/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

James L Brunson et ux

 

Humble Oil & Refining Company

 

61

 

208

 

3/10/1941

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

James L Brunson et ux

 

O B Price

 

64

 

265

 

6/1/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

D K Glenn et ux

 

O B Price

 

64

 

258

 

6/26/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

D F Percifull et ux

 

Chas J Wohlford

 

64

 

526

 

7/7/1944

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

O R Mcqueen et ux

 

G M Mcgarr

 

69

 

153

 

11/22/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

E C Rawlings, et ux Ma Rawlings

 

G M Mcgarr

 

70

 

20

 

11/22/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

J L Keeney et ux

 

G M Mcgarr

 

69

 

159

 

11/25/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

R E Hickman et ux

 

G M Mcgarr

 

70

 

13

 

12/10/1946

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Bronte Palo Pinto Unit

 

Robert Forman et ux

 

Placid Oil Company

 

69

 

257

 

2/27/1947

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

 

--------------------------------------------------------------------------------

 


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Coke

 

Bronte Palo Pinto Unit

 

Coke County

 

Humble Oil & Refining Company

 

85

 

597

 

11/21/1949

 

Insofar and only insofar as said leases cover the depths and lands designated as
the Bronte Cambrian Unit more particularly described in Exhibit “A-1” to that
certain Unitization Agreement dated 09/22/1955 and recorded in Coke County
Public Records Vol 116, Pg 441, said lands consisting of 20 tracts of land
covering a total of 2,427.51 acres, more or less and further limited to only the
unitized formation

Coke

 

Brunson, J.L. “B”

 

James L Brunson et ux

 

Humble Oil & Refining Company

 

61

 

208

 

3/10/1941

 

Insofar and only insofar as these leases cover the 119.78 acres, more or less,
out of the C&M Ry Co Survye, A-62, and N. Eastland Survey, A-135, and being the
same lands more particularly described as follows: BEGINNING at a point in the n
orthwest line of said Survey 5, also being in the southeast line of the L. J.
Good Survey 6 at a point S30°52’W, l, 900. 0 feet from the northeast corner o f
said Survey 6; thence S31°02’W with the northwest line of Survey 5, 1,513.1 feet
to a point for corner; thence S59°15’E, 5,332.0 feet to a point for corner on
the southeast line of Survey 331 in the northwest line of the N. Eastland Survey
330; thence N30°40’E, 497.2 feet to a point for corner; thence N59°19’W, 2,793.7
feet to a point for corner in the northwest line of Survey 331 and the southeast
line of Survey 5; thence N30°41’E, 1,014.7 feet to a point for corner in the
southeast line of Survey 5; thence N59°2O’W, 2,522. 8 feet to the place of
beginning, containing 119.78 acres SAVE AND EXCEPT those Unitized Depths
certainly held by production and being more particularly described in that
certain Bronte Unit Agreement recorded in Volume 116, Page 441 of the Coke
County Deed Records

Coke

 

Brunson, J.L. “C”

 

James L Brunson et ux

 

O B Price

 

64

 

265

 

6/1/1944

 

Insofar and only insofar as these leases cover the 212.2 acres, more or less,
located in the N. Eastland Survey No. 331, A-134, Coke County, Texas, being more
particularly described as follows: BEGINNING at a point in the northwest line of
said Section 331, said point being S30°41’W, 3, 301. 3 feet to a point for
corner in the northwest line of Survey 331, also being in the southeast line of
the C&M RR Co. Survey 5; thence S59°19’E, 2,793. 7 feet to a point for corner in
the southeast line of said Survey 331, also being in the northwest line of
Survey 330; thence N30°40’E, 3,310.5 feet to a point for corner in the southeast
line of Survey 331; thence N59°30’W, 2,793.1 feet to the place of beginning,
containing 212. 00 acres SAVE AND EXCEPT those Unitized Depths certainly held by
production and being more particularly described in that certain Bronte Unit
Agreement recorded in Volume 116, Page 441 of the Coke County Deed Records

Coke

 

E.C. Rawlings

 

E C Rawlings, et ux Ma Rawlings

 

G M Mcgarr

 

70

 

20

 

11/22/1946

 

Insofar and only insofar as these leases cover the NW/4 of Section 453, Block
1-A, H&TC Ry. Co. Survey, A-388, Coke County, Texas SAVE AND EXCEPT those
Unitized Depths certainly held by production and being more particularly
described in that certain Bronte Unit Agreement recorded in Volume 116, Page 441
of the Coke County Deed Records

Coke

 

Hickman, R.E.

 

R E Hickman et ux

 

Humble Oil & Refining Company

 

61

 

39

 

2/17/1941

 

Insofar and only insofar as these leases cover the 411 acres, more or less,
located in Sections 453, Block 1A, H&TC Ry Co Survey and Survey No. 5, C&M Ry Co
Sy, Coke County, Texas, being more particularly described as Tracts 5, 8, 12,
35, 38, 42, 65, 68, 72, 100, 105, and 124 in that certain Bronte Unit Agreement
recorded in Volume  116, Page 441 of the Coke County Deed Records SAVE AND
EXCEPT those Unitized Depths certainly held by production and being more
particularly described in that certain Bronte Unit Agreement recorded in Volume
116, Page 441 of the Coke County Deed Records

Coke

 

O.M. Keeney

 

Olive M Keeney et al

 

Humble Oil & Refining Company

 

61

 

48

 

2/17/1941

 

Insofar and only insofar as these leases cover the portion of Section 453, H&TC
RR Co. Survey Block 1-A, Coke County, Texas, being more fully described as
follows : BEGINNING at a point in the south line of Section 453, said point
being S89°12’E, 2,722. 3 feet from the southwest corner of said Section 453;
thence S89°12’E, 630.5 feet to a point where the east line of the C&M RR Co.
Survey 5 intersects the south line of Section 453, a point for corner; thence
N30°18’E with the west line of said Section 5, 2,751. 3 feet to a point for
corner; thence N60°22’E, 606.3 feet to a point for corner in the northwest line
of said Sec tion 5; thence N89°12’W, 2,506. 7 feet to a point for corner thence
S°48’W, 2,703. 5 feet to the place of beginning, containing 87.72 acres SAVE AND
EXCEPT those Unitized Depths certainly held by production and being more
particularly described in that certain Bronte Unit Agreement recorded in
Volume 116, Page 441 of the Coke County Deed Records

Crane

 

6 Pounder

 

Galand, LLC

 

Blackbeard Resources, LLC

 

596

 

473

 

3/31/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

It’s All Grace Minerals, LLC

 

Blackbeard Resources, LLC

 

593

 

290

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Thomas Jeffrey Davis

 

Blackbeard Resources, LLC

 

593

 

340

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

John Barton Davis

 

Blackbeard Resources, LLC

 

593

 

332

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Barbara Diane Davis Tindell

 

Blackbeard Resources, LLC

 

593

 

266

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

James M. Davis Family Trust

 

Blackbeard Resources, LLC

 

593

 

326

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Thomas D. Davis Trust

 

Blackbeard Resources, LLC

 

593

 

292

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Gary Davis Campbell

 

Blackbeard Resources, LLC

 

593

 

268

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Karen Ann Elkins

 

Blackbeard Resources, LLC

 

593

 

270

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Stephen Mcknight Campbell

 

Blackbeard Resources, LLC

 

593

 

314

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Jennie Ann Putrino

 

Blackbeard Resources, LLC

 

593

 

306

 

7/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Ruthann Wenzell Gall

 

Blackbeard Resources, LLC

 

590

 

82

 

8/10/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Britton Cranfill Cook

 

Blackbeard Resources, LLC

 

591

 

226

 

8/10/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Jeanne Gary, Trustee for the Martha Golay Trust

 

Blackbeard Resources, LLC

 

590

 

86

 

8/10/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Joann C. Cook

 

Blackbeard Resources, LLC

 

590

 

78

 

8/10/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

H C Kaffie Minerals, LTD

 

Blackbeard Resources, LLC

 

 

 

 

 

8/13/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Harold Kaffie Minerals, LTD

 

Blackbeard Resources, LLC

 

 

 

 

 

8/13/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Mcknight Natural Resources, LTD

 

Blackbeard Resources, LLC

 

592

 

102

 

9/15/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Choctaw Energy Limited Partnership

 

Blackbeard Resources, LLC

 

594

 

792

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Abtt,LP

 

Blackbeard Resources, LLC

 

591

 

220

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Beth W. Meadows Family Partnership, LTD

 

Blackbeard Resources, LLC

 

591

 

378

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Mcgregor-Hurt, LP

 

Blackbeard Resources, LLC

 

591

 

368

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Terrie Lynn Hurt

 

Blackbeard Resources, LLC

 

591

 

374

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Mary Elizabeth Dorsey

 

Blackbeard Resources, LLC

 

591

 

376

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Jenny Dorsey Johnson

 

Blackbeard Resources, LLC

 

591

 

370

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Peggy Sure Dorsey

 

Blackbeard Resources, LLC

 

591

 

372

 

9/23/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Dorothy Deakins Chandler

 

Blackbeard Resources, LLC

 

591

 

384

 

9/26/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Lillian D. Clarke

 

Blackbeard Resources, LLC

 

591

 

223

 

9/26/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Carolam, LLC

 

Blackbeard Resources, LLC

 

592

 

108

 

9/26/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Archbishop of New York

 

Blackbeard Resources, LLC

 

593

 

626

 

9/27/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Lasca, Inc.

 

Blackbeard Resources, LLC

 

593

 

635

 

9/27/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Kimberly Botts Anderson Revocable Trust

 

Blackbeard Resources, LLC

 

592

 

104

 

9/29/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Lakeview Christian Home of the Sw, Inc.

 

Blackbeard Resources, LLC

 

591

 

213

 

9/29/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Deborah Ann Milburn Exempt Gs- Trust

 

Blackbeard Resources, LLC

 

591

 

381

 

9/29/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Crane

 

6 Pounder

 

Kirk Henckels

 

Blackbeard Resources, LLC

 

591

 

216

 

10/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Joan Stephens

 

Blackbeard Resources, LLC

 

592

 

113

 

10/20/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Le-Land E.A. Chase Meadows

 

Blackbeard Resources, LLC

 

592

 

623

 

11/1/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Laura Newton Perkins

 

Blackbeard Resources, LLC

 

594

 

171

 

11/9/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Catherine Marie Mcknight Exempt Gs-Trust

 

Blackbeard Resources, LLC

 

592

 

634

 

11/11/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Barbara Bass Botts

 

Blackbeard Resources, LLC

 

593

 

632

 

12/12/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

El Campo Energy Partners, LLC

 

Blackbeard Resources, LLC

 

594

 

188

 

12/21/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Martha Elizabeth Bass Bauman

 

Blackbeard Resources, LLC

 

594

 

180

 

12/21/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Mary Edythe Bass Langdon

 

Blackbeard Resources, LLC

 

594

 

136

 

12/21/2016

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Rebecca Stupfel Exempt Gs-Trust

 

Blackbeard Resources, LLC

 

594

 

786

 

1/12/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Esunas Enterprises, LTD

 

Blackbeard Resources, LLC

 

595

 

112

 

1/27/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

William L. Evans Trust

 

Blackbeard Resources, LLC

 

 

 

 

 

3/6/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Stephen E. Moore

 

Blackbeard Resources, LLC

 

 

 

 

 

3/9/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Claudia Buford Moore

 

Blackbeard Resources, LLC

 

 

 

 

 

3/9/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

John Christopher Merrit

 

Blackbeard Resources, LLC

 

 

 

 

 

4/11/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Forrest Hilton Lacey

 

Blackbeard Resources, LLC

 

 

 

 

 

4/11/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Gmf Partners, LTD

 

Blackbeard Resources, LLC

 

 

 

 

 

4/11/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Mccamey Farm & Ranch, LTD

 

Blackbeard Resources, LLC

 

 

 

 

 

4/11/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Mark Christopher Foster

 

Blackbeard Resources, LLC

 

 

 

 

 

10/11/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Laurie Foster

 

Blackbeard Resources, LLC

 

 

 

 

 

10/11/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Heather Leigh Foster Hall

 

Blackbeard Resources, LLC

 

 

 

 

 

10/11/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Kimbrough Oil And Gas

 

Blackbeard Resources, LLC

 

 

 

 

 

10/16/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Bobby H. Burns, President & Trustee of Mineral Trust “A”

 

Blackbeard Resources, LLC

 

 

 

 

 

11/8/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Becky Burns Johnson Family, LP, Becky Burns Johnson As President

 

Blackbeard Resources, LLC

 

 

 

 

 

11/8/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Btb Energy, LTD, Brad T. Burns, As President

 

Blackbeard Resources, LLC

 

 

 

 

 

11/8/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Burns Investments, LP, Steven Burns As President And Trustee

 

Blackbeard Resources, LLC

 

 

 

 

 

11/8/2017

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Ruth Stuart Bell

 

Blackbeard Resources, LLC

 

 

 

 

 

2/21/2018

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

6 Pounder

 

Wells Fargo

 

Blackbeard Resources, LLC

 

 

 

 

 

 

 

Section 4, Block B-21, PSL Survey, Crane County, Texas SAVE AND EXCEPT the
SE/4NW/4 and SW/4NE/4

Crane

 

Aaker 73-1

 

William Lawrence Mccrary III, SSP

 

Shaw Interests Inc.

 

517

 

675

 

6/29/2010

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Lucille Reed Hortberg

 

Shaw Interests Inc.

 

525

 

665

 

2/21/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Bobbie G. Hicks

 

Shaw Interests Inc.

 

525

 

9

 

2/21/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Mary Ann Eliasson & Dorothy Dechadenedes As Personal Representatives of the
Estate of Fay

 

Shaw Interests Inc.

 

525

 

673

 

2/21/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Bonnie Martin Meredith, SSP

 

Shaw Interests Inc.

 

525

 

1

 

2/21/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Michael D. Harper

 

Shaw Interests Inc.

 

525

 

667

 

2/22/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Rebecca A. Rose

 

Shaw Interests Inc.

 

525

 

7

 

2/22/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Bertie E. Humphrey

 

Shaw Interests Inc.

 

525

 

4

 

2/22/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

David G. Harper

 

Shaw Interests Inc.

 

527

 

690

 

5/17/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Robert W. Harper

 

Shaw Interests Inc.

 

527

 

126

 

5/17/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Jan L. Harper Frick

 

Shaw Interests Inc.

 

527

 

681

 

5/20/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Occidental Permian LTD A Texas Limited Partnership

 

Nearburg Exploration Company

 

527

 

284

 

5/25/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Fred W. Shield & Company, A Texas General Partnership

 

Shaw Interests Inc.

 

528

 

138

 

5/31/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Mdj Minerals Llp

 

Nearburg Exploration Company LLC

 

529

 

567

 

8/1/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Conocophillips Company

 

Nearburg Exploration Company LLC

 

528

 

512

 

8/1/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

E. Don Poage Aka Don Poage

 

Nearburg Exploration Company LLC

 

530

 

622

 

10/11/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 73-1

 

Jill Chapman Aka Jill Poage

 

Nearburg Exploration Company

 

530

 

619

 

10/11/2011

 

North 170.4 acres out of the W/2; North 85.2 acres out of the South 170.4 acres
of the W/2; and that certain 40.0-acre proration unit assigned to the Aaker 73
#1 well, all being located in Section 73, Block X-4, GC&SF Ry Co Sy, Crane
County, Texas

Crane

 

Aaker 74-2

 

James G. White Jr.

 

Shaw Interests Inc.

 

517

 

321

 

6/2/2010

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

The William K. Warren Foundation

 

Shaw Interests Inc.

 

520

 

83

 

6/2/2010

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Sharon L. White

 

Shaw Interests Inc.

 

517

 

323

 

6/22/2010

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Crane

 

Aaker 74-2

 

Karen Keith White Lehman

 

Shaw Interests Inc.

 

517

 

325

 

6/22/2010

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Cynthia White Hughes Aka Cindy S. Hughes

 

Shaw Interests Inc.

 

517

 

642

 

6/22/2010

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Susan White

 

Shaw Interests Inc.

 

517

 

644

 

6/22/2010

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Audrey Phyllis White Hennessee Aka Phyllis White Hennessee, Individually & As
AIF for Margaret M

 

Shaw Interests Inc.

 

517

 

646

 

6/22/2010

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Jax Charles Poteet, SSP

 

Shaw Interests Inc.

 

524

 

117

 

1/28/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Charles H. Poteet Jr., SSP

 

Shaw Interests Inc.

 

525

 

22

 

1/28/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Marcie Brooke Howell, SSP

 

Shaw Interests Inc.

 

524

 

106

 

1/31/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Jon Marc Howell, SSP

 

Shaw Interests Inc.

 

524

 

108

 

1/31/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Steven Paul Chase Trustee of the Chase Family Trust

 

Shaw Interests Inc.

 

524

 

115

 

2/3/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Kyle L. Stallings

 

Shaw Interests Inc.

 

524

 

93

 

2/7/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Joe Gieb III

 

Shaw Interests Inc.

 

524

 

98

 

2/7/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Sandra Kerr As Trustee of the Kerr Trust Mbto

 

Shaw Interests Inc.

 

525

 

670

 

2/7/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Sara Alexander Gieb

 

Shaw Interests Inc.

 

526

 

355

 

2/7/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

The State of Texas M 112401

 

Shaw Interests Inc.

 

526

 

267

 

4/5/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Josephine Ann Poteet Gonzalez

 

Shaw Interests Inc.

 

527

 

124

 

4/27/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Gary J. Lamb

 

Nearburg Exploration Company LLC

 

528

 

523

 

7/12/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Jon M Morgan Whose Marital Status Has Not Changed Since His Acquiring This
Property

 

Nearburg Exploration Company LLC

 

528

 

526

 

7/12/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Jack Ward Benson

 

Shaw Interests Inc.

 

528

 

762

 

7/14/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 74-2

 

Areecia Wynne Ward

 

Shaw Interests Inc.

 

532

 

421

 

10/19/2011

 

North part of the NW/4, being 85 acres more or less; South 240 acres out of the
W/2; and that certain 40 acre proration unit assigned to the Aaker 74 #2 well,
all being in Section 74, Block X, CCSD & RGNG Ry Co. Sy, Crane County, Texas

Crane

 

Aaker 75

 

Mdj Minerals Llp

 

Shaw Interests Inc.

 

517

 

29

 

6/15/2010

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Fred W. Shield & Company, A Texas General Partnership

 

Shaw Interests Inc.

 

517

 

784

 

6/23/2010

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Lucille Reed Hortberg

 

Shaw Interests Inc.

 

523

 

363

 

1/4/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Bobbie G. Hicks

 

Shaw Interests Inc.

 

523

 

371

 

1/4/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Bertie E. Humphrey

 

Shaw Interests Inc.

 

523

 

365

 

1/4/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Rebecca A. Rose

 

Shaw Interests Inc.

 

523

 

369

 

1/4/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Michael D. Harper, SSP

 

Shaw Interests Inc.

 

524

 

119

 

1/4/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Bonnie Martin Meredith, SSP

 

Shaw Interests Inc.

 

523

 

111

 

1/4/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Occidental Permian LTD A Texas Limited Partnership

 

Nearburg Exploration Company, LLC

 

526

 

658

 

1/6/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Mary Ann Eliasson & Dorothy Dechadenedes As Personal Representatives of the
Estate of Fay

 

Shaw Interests Inc.

 

524

 

112

 

1/11/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

David G. Harper

 

Shaw Interests Inc.

 

524

 

121

 

1/11/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Cononophillips Company

 

Nearburg Exploration Company, LLC

 

526

 

647

 

3/1/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Robert W. Harper

 

Shaw Interests Inc.

 

525

 

678

 

3/2/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Aaker 75

 

Jan L. Harper Frick

 

Shaw Interests Inc.

 

527

 

681

 

5/20/2011

 

All of Section 75, Block X-4, GC&SF Ry. Co. Survey, Crane County, Texas

Crane

 

Barataria Bay

 

James M. Davis Family Trust

 

Blackbeard Resources, LLC

 

593

 

324

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Gary Davis Campbell

 

Blackbeard Resources, LLC

 

593

 

304

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Karen Ann Elkins

 

Blackbeard Resources, LLC

 

593

 

282

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Stephen Mcknight Campbell

 

Blackbeard Resources, LLC

 

593

 

318

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Jennie Ann Putrino

 

Blackbeard Resources, LLC

 

593

 

310

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Its All Grace Minerals

 

Blackbeard Resources, LLC

 

593

 

278

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

John Barton Davis

 

Blackbeard Resources, LLC

 

593

 

336

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Thomas Jeffrey Davis

 

Blackbeard Resources, LLC

 

593

 

344

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Barbara Diane Davis Tindell

 

Blackbeard Resources, LLC

 

593

 

274

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Tom D. Davis Trust

 

Blackbeard Resources, LLC

 

593

 

298

 

7/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Abtt,LP

 

Blackbeard Resources, LLC

 

589

 

312

 

7/13/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Rebecca Lucille Stupfel Exempt Gs-Trust

 

Blackbeard Resources, LLC

 

589

 

302

 

7/13/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Crane

 

Barataria Bay

 

Deborah Ann Milburn Exempt Gs-Trust

 

Blackbeard Resources, LLC

 

589

 

305

 

7/26/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Beth W. Meadows Family Partnership

 

Blackbeard Resources, LLC

 

589

 

322

 

7/31/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Mcknight Natural Resources,  LTD

 

Blackbeard Resources, LLC

 

590

 

64

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

James M. Davis Family Trust

 

Blackbeard Resources, LLC

 

593

 

322

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Gary Davis Campbell

 

Blackbeard Resources, LLC

 

593

 

272

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Karen Ann Elkins

 

Blackbeard Resources, LLC

 

593

 

286

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Stephen Mcknight Campbell

 

Blackbeard Resources, LLC

 

593

 

316

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Jennie Ann Putrino

 

Blackbeard Resources, LLC

 

593

 

308

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Its All Grace Minerals

 

Blackbeard Resources, LLC

 

593

 

300

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

John Barton Davis

 

Blackbeard Resources, LLC

 

593

 

334

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Thomas Jeffrey Davis

 

Blackbeard Resources, LLC

 

593

 

342

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Barbara Diane Davis Tindell

 

Blackbeard Resources, LLC

 

593

 

280

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Tom D. Davis Trust

 

Blackbeard Resources, LLC

 

593

 

296

 

8/15/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Lakeview Christian Home of the Southwest

 

Blackbeard Resources, LLC

 

590

 

66

 

8/26/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Terri Lynn Hurt

 

Blackbeard Resources, LLC

 

591

 

364

 

9/23/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Jenny Dorsey Johnson

 

Blackbeard Resources, LLC

 

591

 

360

 

9/23/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Mary Elizabeth Dorsey

 

Blackbeard Resources, LLC

 

591

 

366

 

9/23/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Peggy Sue Dorsey

 

Blackbeard Resources, LLC

 

591

 

362

 

9/23/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Mcgregor-Hurt, L.P.

 

Blackbeard Resources, LLC

 

591

 

358

 

9/23/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Le-Land E.A. Chase Meadows

 

Blackbeard Resources, LLC

 

592

 

627

 

11/1/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Barataria Bay

 

Catherine Marie Mcknight Exempt Gs-Trust

 

Blackbeard Resources, LLC

 

592

 

634

 

11/11/2016

 

Section 11, Block B-17, PSL Survey, Crane County, TX

Crane

 

Black Bart

 

Jb Tubb

 

Stanolind Oil And Gas Company

 

40

 

167

 

9/13/1944

 

W/2NE/4 of Section 18, Block B-20, PSL Survey, Crane County, Texas

Crane

 

Cowden 47

 

James H Cowden, Jax M. Cowden, III, Thomas B. Cowden, Frank Van Court, Dudley
Van Court

 

Stratex LP

 

451

 

12

 

8/15/2003

 

SW/4NW/4 from the surface to 6,316’;  NW/4NW/4 from the surface to 6,248’;
NW/4SW/4 from the surface to 6,223’, all being in Section 47, Block X, CCSD &
RGNG Ry Co Survey, containing 120.0 acres, more or less

Crane

 

Cowden 47

 

James H Cowden, Jax M. Cowden, III, Thomas B. Cowden, Frank Van Court, Dudley
Van Court

 

Stratex LP

 

451

 

14

 

8/15/2003

 

SW/4NW/4 from the surface to 6,316’;  NW/4NW/4 from the surface to 6,248’;
NW/4SW/4 from the surface to 6,223’, all being in Section 47, Block X, CCSD &
RGNG Ry Co Survey, containing 120.0 acres, more or less

Crane

 

Cowden 48

 

Hjcm Holdings LTD, Jax Poteet, Charles H. Poteet, Jr., And Josephine Ann Poteet
Gonzalez

 

Stratex LP

 

461

 

727

 

9/20/2004

 

W/2NE/4SE/4 and E/2NW/4SE/4 from the surface to 6,282’; SW/4NE/4 from the
surface to 6,221, all being in Section 48, Block X, CCSD & RGNG Ry Co Survey,
Crane County, Texas, containing 80 acres more or less

Crane

 

Cowden, Jax M

 

Jax M. Cowden And Wife, Josephine Cowden

 

Humble Oil & Refining Company

 

27

 

391

 

11/29/1935

 

Insofar and only insofar as these leases cover the SW/4SW/4 of Section 47, Bock
X, CCSD & RGNG Ry Co Survey, Crane County, Texas, and further limited to the
depths from surface to the base of the Wolfcamp formation

Crane

 

Dawson 78; DPV 78; PV 78

 

Berylgene Dawson Prather

 

David L. Sleeper

 

311

 

540

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Toliver H. Dawson, Individually & As Independent Executor of Estate of Mary
Arnetta

 

David L. Sleeper

 

311

 

543

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Rena Don Dye

 

David L. Sleeper

 

311

 

548

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Alta Dawson Mcbee

 

David L. Sleeper

 

311

 

551

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Marvin Trent

 

David L. Sleeper

 

311

 

554

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Lonnie Vaughn Trent

 

David L. Sleeper

 

311

 

557

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Paul A. Dawson

 

David L. Sleeper

 

311

 

560

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Bille Ruth Hill Coleman

 

David L. Sleeper

 

311

 

563

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Maynard Earl Hill

 

David L. Sleeper

 

311

 

566

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Kenneth Roy Hill

 

David L. Sleeper

 

311

 

569

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Orieon Smith Rasmussen

 

David L. Sleeper

 

311

 

572

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Hollis Enoch Smith

 

David L. Sleeper

 

311

 

575

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Thelma Olene Smith Mcbee

 

David L. Sleeper

 

311

 

578

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Enid Hill Tidwell

 

David L. Sleeper

 

311

 

581

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

H C (Jack) Hill, SSP

 

David L. Sleeper

 

311

 

584

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

T L Hill

 

David L. Sleeper

 

311

 

587

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Garland Hill

 

Dora Hill Perkins

 

311

 

590

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Dora Hill Perkins

 

David L. Sleeper

 

311

 

593

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Wanda Hill Anderson

 

David L. Sleeper

 

311

 

596

 

1/25/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Toliver H. Dawson Individually And As Independent Executor of the Estate of Mary
Arnetta Dawson, Deceased

 

Robert L. Noah

 

314

 

575

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Rena Don Dye Dealing In Hes Sole And Separate Property

 

Robert L. Noah

 

314

 

577

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Alta Dawson Mcbee, SSP

 

Robert L. Noah

 

314

 

579

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Paul A. Dawson, SSP

 

Robert L. Noah

 

314

 

585

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Maynard Earl Hill, SSP

 

Robert L. Noah

 

314

 

587

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Kenneth Roy Hill, SSP

 

Robert L. Noah

 

314

 

589

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Bille Ruth Hill Coleman, SSP

 

Robert L. Noah

 

314

 

591

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Hollis Enoch Smith, SSP

 

Robert L. Noah

 

314

 

595

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

 

--------------------------------------------------------------------------------

 


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Crane

 

Dawson 78; DPV 78; PV 78

 

Orieon S. Rasmussen, SSP

 

Robert L. Noah

 

314

 

597

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

H C (Jack) Hill, SSP

 

Robert L. Noah

 

314

 

599

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

T L Hill Dealing In His Sole And Separte Property

 

Robert L. Noah

 

314

 

601

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Garland Hill, SSP

 

Robert L. Noah

 

314

 

603

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Enid Hill Tidwell, SSP

 

Robert L. Noah

 

314

 

605

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Dora Hill Perkins, SSP

 

Robert L. Noah

 

314

 

607

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Wanda Hill Anderson, SSP

 

Robert L. Noah

 

314

 

609

 

9/22/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Millard P. Mcbee, Independent Executor of the Estate of Thelma Olene Smith
Mcbee, Deceased

 

Robert L. Noah

 

314

 

593

 

10/6/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Berylgene Dawson Prather A Widow

 

Robert L. Noah

 

314

 

573

 

10/10/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Marvin Trent, SSP

 

Robert L. Noah

 

314

 

581

 

10/10/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Lonnie Vaughn Trent

 

Robert L. Noah

 

314

 

583

 

10/10/1988

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Lonnie Vaughn Trent, SSP

 

Shaw Interests Inc.

 

502

 

27

 

10/28/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Marvin Trent, SSP

 

Shaw Interests Inc.

 

502

 

30

 

10/28/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Maynard Earl Hill, SSP

 

Shaw Interests Inc.

 

503

 

10

 

10/28/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Terry Randall Mcbee, SSP

 

Shaw Interests Inc.

 

503

 

16

 

10/28/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Gayla Mcbee Kernan, SSP

 

Shaw Interests Inc.

 

503

 

37

 

10/28/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

George G. Vaught Jr.

 

Shaw Interests Inc.

 

502

 

24

 

10/29/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Paul L Mccullis

 

Shaw Interests Inc.

 

503

 

596

 

10/29/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Cecil C Ginn, SSP

 

Shaw Interests Inc.

 

502

 

18

 

10/30/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Garland Terry Hill, SSP

 

Shaw Interests Inc.

 

503

 

7

 

10/30/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Paul A. Dawson, SSP

 

Shaw Interests Inc.

 

503

 

171

 

10/30/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

William Jinks Coleman & Billie Ruth Coleman Trustees of the Wj&Br Coleman
Revocable

 

Shaw Interests Inc.

 

503

 

177

 

10/30/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Mary Arlene D. Burk, SSP

 

Shaw Interests Inc.

 

503

 

183

 

10/30/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Mcdonell Dye, SSP

 

Shaw Interests Inc.

 

503

 

186

 

10/30/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Enid Burness Hill Tidwell, SSP

 

Shaw Interests Inc.

 

503

 

31

 

11/3/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Alta Dora Perkins

 

Shaw Interests Inc.

 

503

 

286

 

11/4/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Ellen Lela Yates Gaston, SSP

 

Shaw Interests Inc.

 

503

 

34

 

11/5/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

T L Hill Aka Tol Logan Hill, SSP

 

Shaw Interests Inc.

 

503

 

174

 

11/5/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Beryl Lucinda Randall, SSP

 

Shaw Interests Inc.

 

503

 

180

 

11/5/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Toddie Jaine Davis Beazley, SSP

 

Shaw Interests Inc.

 

503

 

189

 

11/5/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Joshua James Campbell Dean, SSP

 

Shaw Interests Inc.

 

504

 

228

 

11/5/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Gilbert D. Prather, SSP

 

Shaw Interests Inc.

 

503

 

19

 

11/6/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Cass Wilber Prather, SSP

 

Shaw Interests Inc.

 

503

 

28

 

11/6/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Bradley James Caskey, SSP

 

Shaw Interests Inc.

 

504

 

225

 

11/6/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Myrna Rice

 

Shaw Interests Inc.

 

503

 

1

 

11/10/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Karla Jo Day, SSP

 

Shaw Interests Inc.

 

503

 

25

 

11/13/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Rayford Dell Rasmussen, SSP

 

Shaw Interests Inc.

 

503

 

770

 

11/13/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Wanda Hill Anderson, SSP

 

Shaw Interests Inc.

 

503

 

13

 

11/14/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Jaylea Smith, SSP

 

Shaw Interests Inc.

 

503

 

4

 

11/17/2008

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Lloyd Gilbert Dean III, SSP

 

Shaw Interests Inc.

 

505

 

664

 

3/12/2009

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Cindy Caskey Darby, SSP

 

Shaw Interests Inc.

 

507

 

508

 

6/8/2009

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Gerald Hill Executor of the Estate of the H C Hill Deceased

 

Shaw Interests Inc.

 

512

 

9

 

11/30/2009

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Dorothy Ellis Dawson, SSP

 

Shaw Interests Inc.

 

511

 

679

 

12/4/2009

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Lucinda Jaine Dean Saxon, SSP

 

Shaw Interests Inc.

 

514

 

161

 

1/26/2010

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Stratford Investments LTD

 

Nearburg Exploration Company Ll

 

538

 

67

 

6/7/2012

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Lloyd Gilbert Dean

 

Boaz Energy II, LLC

 

610

 

25

 

3/1/2018

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Joshua James Campbell Dean

 

Boaz Energy II, LLC

 

610

 

29

 

3/1/2018

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson 78; DPV 78; PV 78

 

Lucinda Jaine Dean Saxon, SSP

 

Boaz Energy II, LLC

 

610

 

33

 

3/1/2018

 

All of Section 78, Block X-4, CCSD & RGNG RR Co Survey, Crane County, Texas

Crane

 

Dawson Exxon 77

 

G H Cowden et al

 

Humble Oil & Refining Company

 

27

 

409

 

11/29/1935

 

That certain 40.0 acre proration unit assigned to the Dawson-Exxon 77 #1 well
out of the SE/4 of Section 77, Block X, CCSD & RGNG RR Co Survey, Crane County,
Texas, from the surface down to 5,690’

Crane

 

Landlubber

 

Mary Lou Holbrook

 

T Verne Dwyer

 

527

 

818

 

7/11/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Kimberly Anderson

 

T Verne Dwyer

 

528

 

477

 

7/19/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Dorothy Deakins Chandler

 

T Verne Dwyer

 

529

 

98

 

7/26/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Lillian D Clarke

 

T Verne Dwyer

 

529

 

96

 

7/26/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

The Summerlee Foundation

 

T Verne Dwyer

 

529

 

105

 

8/2/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

William Levans Family Trust

 

T Verne Dwyer

 

529

 

103

 

8/3/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Kirk Henckels

 

T Verne Dwyer

 

530

 

254

 

8/3/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

The Summerfield G Roberts Found Trust

 

T Verne Dwyer

 

529

 

734

 

8/29/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Frederick William Botts II

 

T Verne Dwyer

 

534

 

271

 

9/1/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Raney Mcnamara Naughton

 

Vista Verde Energy LLC

 

529

 

607

 

9/27/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Crane

 

Landlubber

 

Martha Click

 

T Verne Dwyer

 

533

 

705

 

11/1/2011

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Jenny R Davis Dorsey

 

Devon Energy Production Company, LP

 

548

 

625

 

11/15/2012

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Barbara Golding Kimbrough

 

Mcdonald Land Services

 

549

 

688

 

2/12/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Joan Stephens

 

T Verne Dwyer

 

549

 

497

 

3/8/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Thomas D Perkins

 

T Verne Dwyer

 

549

 

586

 

3/8/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Candace Leffler

 

T Verne Dwyer

 

549

 

488

 

3/27/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Beverly  Chavez

 

T Verne Dwyer

 

549

 

584

 

3/27/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Albert Leffler

 

T Verne Dwyer

 

556

 

673

 

3/27/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Douglas Leffler

 

T Verne Dwyer

 

550

 

405

 

3/27/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

J Russell Davis

 

T Verne Dwyer

 

551

 

84

 

4/30/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Virginia Ann Dick

 

T Verne Dwyer

 

552

 

300

 

5/25/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Gavin Charles Vanderhider

 

T Verne Dwyer

 

553

 

173

 

6/1/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Craig Alexander Leonard

 

T Verne Dwyer

 

554

 

622

 

6/1/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Zachary James Leonard

 

T Verne Dwyer

 

554

 

199

 

6/1/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Savannah  Elizabeth Leonard

 

T Verne Dwyer

 

554

 

201

 

6/1/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

A William Hamill

 

T Verne Dwyer

 

556

 

257

 

7/27/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Evan Alexander Perkins

 

T Verne Dwyer

 

560

 

269

 

12/1/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Franklin T Perkins IIII

 

T Verne Dwyer

 

560

 

267

 

12/1/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Christian Mathew Perkins

 

T Verne Dwyer

 

560

 

271

 

12/1/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Esunas  Enterprises LTD

 

T Verne Dwyer

 

560

 

508

 

12/19/2013

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

June Ned Johnson

 

T Verne Dwyer

 

563

 

657

 

2/21/2014

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Jeanne Gary, Trustee for the Martha Mai Golay Trust Dated 7-1-1983

 

Blackbeard Resources, LLC

 

587

 

130

 

5/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Ruthann Wenzel Gall

 

Blackbeard Resources, LLC

 

587

 

141

 

5/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

8Rition Cranfill Cook

 

Blackbeard Resources, LLC

 

586

 

593

 

5/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Chad Owen Cranfill

 

Blackbeard Resources, LLC

 

1079

 

739

 

5/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Joann Ccook

 

Blackbeard Resources, LLC

 

586

 

597

 

5/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Choctaw Energy Limited Partnership

 

Blackbeard Resources, LLC

 

586

 

495

 

5/16/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Carolam LLC

 

Blackbeard Resources, LLC

 

586

 

590

 

5/24/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Dorothy  Deakins Chandler

 

Blackbeard Resources, LLC

 

587

 

138

 

5/26/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Lillian D Clarke

 

Blackbeard Resources, LLC

 

587

 

127

 

5/26/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Nm&T Resources

 

Blackbeard Resources, LLC

 

587

 

135

 

6/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Jack Armstrong

 

Blackbeard Resources, LLC

 

586

 

491

 

6/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Abtt, L.P.

 

Blackbeard Resources, LLC

 

588

 

567

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Le-Land E.A. Chase Meadows

 

Blackbeard Resources, LLC

 

588

 

570

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Rebecca Lucille Stupfel Exempt Gs-Trust

 

Blackbeard Resources, LLC

 

588

 

548

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

James M. Davis Family Trust

 

Blackbeard Resources, LLC

 

593

 

328

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Gary Davis Campbell

 

Blackbeard Resources, LLC

 

593

 

276

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Karen Ann Elkins

 

Blackbeard Resources, LLC

 

593

 

284

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Stephen Mcknight Campbell

 

Blackbeard Resources, LLC

 

593

 

320

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Jennie Ann Putrino

 

Blackbeard Resources, LLC

 

593

 

312

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Thomas D. Davis Trust

 

Blackbeard Resources, LLC

 

593

 

294

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

It’s All Grace Minerals, LLC

 

Blackbeard Resources, LLC

 

593

 

288

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Thomas Jeffrey Davis

 

Blackbeard Resources, LLC

 

593

 

338

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

John Barton Davis

 

Blackbeard Resources, LLC

 

593

 

330

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Barbara Diane Davis Tindell

 

Blackbeard Resources, LLC

 

593

 

302

 

7/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Devon Energy Production Company, LP

 

Blackbeard Resources, LLC

 

589

 

328

 

7/20/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Chad Owen Cranfill Trust U/W/O Norine Cranfill Dated 06/02/2009

 

Blackbeard Resources, LLC

 

588

 

750

 

7/22/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Deborah Ann Milburn Exempt Gs-Trust

 

Blackbeard Resources, LLC

 

590

 

72

 

7/26/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Beth W. Meadows Family Partnership, LTD.

 

Blackbeard Resources, LLC

 

589

 

325

 

7/31/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Mcknight Natural Resources, LTD

 

Blackbeard Resources, LLC

 

590

 

62

 

8/15/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Lakeview Christian Home of the Southwest, Inc.

 

Blackbeard Resources, LLC

 

590

 

69

 

8/26/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Barbara Botts

 

Blackbeard Resources, LLC

 

589

 

309

 

9/1/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Mcgregor-Hurt, LP

 

Blackbeard Resources, LLC

 

591

 

354

 

9/23/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Terrie Lynn Hurt

 

Blackbeard Resources, LLC

 

591

 

352

 

9/23/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Jennie R. Davis Dorsey

 

Blackbeard Resources, LLC

 

591

 

356

 

9/23/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Catherine Marie Mcknight Excempt Gs-Trust

 

Blackbeard Resources, LLC

 

592

 

634

 

11/11/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Mary Langdon

 

Blackbeard Resources, LLC

 

594

 

140

 

12/21/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Martha Bauman

 

Blackbeard Resources, LLC

 

594

 

184

 

12/21/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

El Campo Energy

 

Blackbeard Resources, LLC

 

594

 

192

 

12/21/2016

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Landlubber

 

Galand, LLC

 

Blackbeard Resources, LLC

 

596

 

470

 

3/31/2017

 

Section 26, Block B-17, A-1107, PSL Survey, Crane County, Texas

Crane

 

Peak Victor 12; Bayview 12

 

Wilbure Dawson et al

 

Gulf Oil Corporation

 

40

 

252

 

11/28/1944

 

The S/2 of Section 12, Block 6, H&TC Ry Co Sy, Crane County, TX, with the common
boundary line between Section 1 and Section 12 of said block and survey, to be
the north boundary line of Section 12

Crane

 

Peak Victor 2

 

George G. Vaught Jr.

 

Shaw Interests Inc.

 

506

 

581

 

4/24/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Paul L. Mccullis

 

Shaw Interests Inc.

 

507

 

417

 

4/24/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Maynard Earl Hill, SSP

 

Shaw Interests Inc.

 

507

 

505

 

6/8/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Crane

 

Peak Victor 2

 

Lonnie Vaughn Trent

 

Shaw Interests Inc.

 

511

 

715

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Gayla Mcbee Kernan

 

Shaw Interests Inc.

 

512

 

11

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Terry Randall Mcbee

 

Shaw Interests Inc.

 

511

 

717

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Jaylea Smith

 

Shaw Interests Inc.

 

511

 

713

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

David Loyd Mcbee

 

Shaw Interests Inc.

 

511

 

724

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Beryl Lucinda Randall

 

Shaw Interests Inc.

 

511

 

681

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Ellen Lela Yates Gaston

 

Shaw Interests Inc.

 

512

 

42

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Tol Logan Hill

 

Shaw Interests Inc.

 

511

 

711

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Garland Terry Hill

 

Shaw Interests Inc.

 

511

 

709

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Cecil C. Ginn

 

Shaw Interests Inc.

 

512

 

61

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Alta Dora Perkins

 

Shaw Interests Inc.

 

511

 

727

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Rayford Dell Rasmussen

 

Shaw Interests Inc.

 

512

 

557

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Marvin Trent

 

Shaw Interests Inc.

 

512

 

2

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Karla Jo Day

 

Shaw Interests Inc.

 

512

 

69

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Myrna Mcbee Rice

 

Shaw Interests Inc.

 

511

 

731

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Bradley James Caskey

 

Shaw Interests Inc.

 

512

 

396

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Paul A. Dawson

 

Shaw Interests Inc.

 

512

 

16

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Rena Mcdonell Dye

 

Shaw Interests Inc.

 

512

 

400

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Cass Wilber Prather

 

Shaw Interests Inc.

 

512

 

398

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Mary Arlene D. Burk

 

Shaw Interests Inc.

 

512

 

40

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Wanda Hill Anderson

 

Shaw Interests Inc.

 

511

 

704

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Joshua James Campbell Dean

 

Shaw Interests Inc.

 

512

 

66

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Lloyd Gilbert Dean III

 

Shaw Interests Inc.

 

512

 

44

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Cindy Caskey Darby

 

Shaw Interests Inc.

 

511

 

707

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Toddie Jaine Davis Beazley

 

Shaw Interests Inc.

 

512

 

14

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Billie Ruth Coleman Trustee of the W.J. & B.R. Coleman Rev Trust Dtd 9/9/03

 

Shaw Interests Inc.

 

512

 

19

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Gilbert D. Prather

 

Shaw Interests Inc.

 

511

 

729

 

11/17/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Gerald Hill Executor of the Estate of the H C Hill Deceased

 

Shaw Interests Inc.

 

512

 

9

 

11/30/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Enid Burness Hill Tidwell

 

Shaw Interests Inc.

 

511

 

689

 

12/1/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Dorothy Ellis Dawson, SSP

 

Shaw Interests Inc.

 

511

 

679

 

12/4/2009

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Lucinda Jaine Dean Saxon, SSP

 

Shaw Interests Inc.

 

514

 

161

 

1/26/2010

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Joshua James Campbell Dean

 

Boaz Energy II, LLC

 

610

 

29

 

3/1/2018

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Lucinda Jaine Dean Saxon, SSP

 

Boaz Energy II, LLC

 

610

 

33

 

3/1/2018

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 2

 

Lloyd Gilbert Dean

 

Boaz Energy II, LLC

 

610

 

25

 

3/1/2018

 

All of Section 2, Abstract 510, Certificate No. 892, TM Ry Co Sy, Crane County,
Texas

Crane

 

Peak Victor 3

 

Margaret Louise Douglass Trustee of the Margaret Louise Douglass 1985 Revocable
Trust

 

Shaw Interests Inc.

 

507

 

83

 

5/7/2009

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Janette Douglass Hawkins, SSP

 

Shaw Interests Inc.

 

507

 

80

 

5/7/2009

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Dianne Dougless Renkes, SSP

 

Shaw Interests Inc.

 

507

 

420

 

5/7/2009

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Lorraine R. Douglass, SSP

 

Shaw Interests Inc.

 

507

 

413

 

5/7/2009

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Marjorie Darr Individually And As Trustee of the Trust Created Under the LWT of
George C. Darr

 

Shaw Interests Inc.

 

511

 

434

 

11/5/2009

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Ann F. Graham

 

Shaw Interests Inc.

 

512

 

402

 

11/17/2009

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Cara Sims

 

Shaw Interests Inc.

 

511

 

722

 

11/17/2009

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

John R. Hughey, SSP

 

Shaw Interests Inc.

 

513

 

26

 

1/18/2010

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Ann Hughey Sackett, SSP

 

Shaw Interests Inc.

 

513

 

24

 

1/18/2010

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Ama Ford Darr Rogan

 

Shaw Interests Inc.

 

513

 

278

 

1/18/2010

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Margaret Marion Darr

 

Shaw Interests Inc.

 

515

 

106

 

1/18/2010

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

John Michael Sims Rogan

 

Shaw Interests Inc.

 

515

 

395

 

1/18/2010

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Alcena Madeline Davis Rogan

 

Shaw Interests Inc.

 

519

 

62

 

6/11/2010

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 3

 

Davis Moody Emerson Rogan

 

Shaw Interests Inc.

 

517

 

694

 

6/11/2010

 

All of Section 3, GC&SF RR Co Sy, Abstract 56, Crane County, Texas

Crane

 

Peak Victor 5 & 7 Undeveloped

 

Alcena Madeline Davis Rogan

 

Shaw Interests Inc.

 

519

 

62

 

6/11/2010

 

All of Section 5, Certificate No. 4846, GC&SF RR Co Sy, Crane County, TX and the
South 83.062 acres of Section 7, Certificate No. 4846, GC&SF RR Co Sy, Crane
County, TX

Crane

 

Peak Victor 5 & 7 Undeveloped

 

Davis Moody Emerson Rogan

 

Shaw Interests Inc.

 

517

 

694

 

6/11/2010

 

All of Section 5, Certificate No. 4846, GC&SF RR Co Sy, Crane County, TX and the
South 83.062 acres of Section 7, Certificate No. 4846, GC&SF RR Co Sy, Crane
County, TX

Crane

 

Peak Victor 77 1, 2 & 3

 

G H Cowden et al

 

Humble Oil & Refining Company

 

27

 

409

 

11/29/1935

 

That certain 40.0 acre proration unit assigned to the Peak Victor 77 #1 well
from the surface to 5,631’
That certain 40.0 acre proration unit assigned to the Peak Victor 77 #2 well
from 5,430’ to 5,667’
That certain 40.0 acre proration unit assigned to the Peak Victor 77 #3 well
from 5,430’ to 5,646’
all in Section 77, Block X, CCSD & RGNG Ry Co. Survey, Crane County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Judith Koenig Wrucke

 

Burnett Oil Company

 

548

 

461

 

3/6/2013

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Palmer Koenig Trust, Lowell Wrucke, Individually And As Trustee

 

Burnett Oil Company

 

548

 

459

 

3/6/2013

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Claude Graves III

 

Burnett Oil Company

 

556

 

14

 

8/5/2013

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Gayla S. Graves

 

Burnett Oil Company

 

556

 

13

 

8/5/2013

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Graves Estate Trust, Claude Graves, III And Gayla S. Graves, Co-TTEE

 

Burnett Oil Company

 

556

 

11

 

8/5/2013

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Crane

 

Rocking Horse-Jean Lafitte

 

John Maher III

 

Burnett Oil Company

 

556

 

16

 

8/5/2013

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Patrick Maher

 

Burnett Oil Company

 

556

 

15

 

8/5/2013

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Black Stone Minerals Company, L.P. & Matagorda B1, L.P.

 

Blackbeard Resources, LLC

 

574

 

285

 

3/5/2015

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Louisa Pabst Young

 

Blackbeard Resources, LLC

 

574

 

123

 

3/5/2015

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Mary A. Pabst Desco Nance

 

Blackbeard Resources, LLC

 

574

 

288

 

3/5/2015

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Rachel Pabst Tarrance

 

Blackbeard Resources, LLC

 

574

 

118

 

3/5/2015

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Alvin C. Hope, Jr.

 

Blackbeard Resources, LLC

 

573

 

558

 

3/9/2015

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

The Charles F. Doornbos Recovable Trust UTA Dated August 1, 1990

 

Blackbeard Resources, LLC

 

575

 

730

 

4/20/2015

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Georgia Anne Stieren & Michael Andrew Stieren

 

Blackbeard Resources, LLC

 

588

 

551

 

4/30/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Jennifer Louise Stieren

 

Blackbeard Resources, LLC

 

588

 

746

 

6/21/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Louisa Pabst Young

 

Blackbeard Resources, LLC

 

588

 

559

 

6/24/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Mary A. Pabst Desco Nance

 

Blackbeard Resources, LLC

 

588

 

563

 

6/24/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Rachel Pabst Tarrance

 

Blackbeard Resources, LLC

 

588

 

555

 

6/24/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Texas Biomedical Research Institute

 

Blackbeard Resources, LLC

 

589

 

318

 

7/27/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Xto Energy Inc., Isaacs Family Limited Liability Partnership & Quail Creek
Royalty, LLC

 

Blackbeard Resources, LLC

 

590

 

49

 

8/1/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

The Charles F. Doornbos Recovable Trust UTA Dated August 1, 1990

 

Blackbeard Resources, LLC

 

591

 

197

 

8/15/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

The Charles F. Doornbos Recovable Trust UTA Dated August 1, 1990

 

Blackbeard Resources, LLC

 

591

 

201

 

8/15/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

The Charles F. Doornbos Recovable Trust UTA Dated August 1, 1990

 

Blackbeard Resources, LLC

 

591

 

205

 

8/15/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

The Charles F. Doornbos Recovable Trust UTA Dated August 1, 1990

 

Blackbeard Resources, LLC

 

591

 

209

 

8/15/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

E G Energy, LLC

 

Blackbeard Resources, LLC

 

592

 

636

 

8/24/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

First Financial Trust & Asset Management Company, N.A., Independent Executor of
the Estate of Alvin C. Hope, Jr.

 

Blackbeard Resources, LLC

 

593

 

641

 

10/18/2016

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Hope Holdings, LLC

 

Blackbeard Resources, LLC

 

597

 

144

 

1/11/2017

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Rocking Horse-Jean Lafitte

 

Hope Holdings, LLC

 

Blackbeard Resources, LLC

 

594

 

149

 

1/11/2017

 

SE/4 of Section 12, Block 8-20; PSL Survey; S/2 of Section 11, Block 8-20; PSL
Survey, SW/4 & E/2 of Section 19, Block 8-20, PSL Survey; Section 20, Block
B-20, PSL Survey, N/2 of Section 22, Block B-20, PSL Survey, all being in Crane
County, Texas

Crane

 

Yellow Jacket

 

El Campo Energy Partners

 

Blackbeard Resources, LLC

 

 

 

 

 

10/26/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Martha Bauman

 

Blackbeard Resources, LLC

 

 

 

 

 

10/26/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Mary Langdon

 

Blackbeard Resources, LLC

 

 

 

 

 

10/26/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Kimberly B. Anderson Trust

 

Blackbeard Resources, LLC

 

 

 

 

 

10/26/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Dorothy Deakins Chandler

 

Blackbeard Resources, LLC

 

 

 

 

 

11/6/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Lillian D. Clarke Rev. Trust

 

Blackbeard Resources, LLC

 

 

 

 

 

11/6/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Summerfield G. Roberts Foundation

 

Blackbeard Resources, LLC

 

 

 

 

 

11/7/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Kirk Henckels

 

Blackbeard Resources, LLC

 

 

 

 

 

11/22/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

William L. Evans Family Trust

 

Blackbeard Resources, LLC

 

 

 

 

 

11/22/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Archbishopric of New York

 

Blackbeard Resources, LLC

 

 

 

 

 

12/7/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Lasca, Inc.

 

Blackbeard Resources, LLC

 

 

 

 

 

12/7/2017

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Crane

 

Yellow Jacket

 

Galand, LLC

 

Blackbeard Resources, LLC

 

 

 

 

 

3/26/2018

 

W/2 of Section 8, Block B-21, PSL Survey, Crane County, TX

Ector

 

Cowden, R.B.

 

R B Cowden et ux

 

Humble Oil & Refining Company

 

47

 

438

 

2/23/1937

 

The E/2SW/4 and S/2SE/4 of Section 3, Block 45, T-1-N, T&P Ry Co Sy, Ector
County, Texas
Limited to those depths from the surface to the base of the 5600-foot zone
(Upper Clearfork) as shown at 5,802’ on the P.G.A.C. Radiation Log on Humble #5
R.B. Cowden dated September 13, 1957

Ector

 

Cowden, R.B.

 

Limpia Royalties, Trust Estate of Tulsa Oklahoma

 

Humble Oil & Refining Company

 

47

 

445

 

3/29/1937

 

The E/2SW/4 and S/2SE/4 of Section 3, Block 45, T-1-N, T&P Ry Co Sy, Ector
County, Texas
Limited to those depths from the surface to the base of the 5600-foot zone
(Upper Clearfork) as shown at 5,802’ on the P.G.A.C. Radiation Log on Humble #5
R.B. Cowden dated September 13, 1957

Ector

 

North Goldsmith Gas Unit No 1

 

Limpia Royalties, Trust Estate of Tulsa Oklahoma

 

W B Simpson And Guy Cowden

 

46

 

365

 

8/17/1936

 

80.125 acres, more or less, being the N/2NE/4 of Section 11, Block 45, T-2-N,
T&P RR. Co. Survey, Abstract No. 821, Ector County, Texas, only as to the
Grayburg and San Andres Formations as same are encountered between 4000’ and
4361’ below the surface as shown on Lane Wells Radio Activity Log dated
December 21, 1948, on the Humble No. 5 R. B. Cowden “E” Well located in
Section 12, Block 45, T-2-N, T &P (M&J’s NGGU #1)

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Ector

 

North Goldsmith Gas Unit No 1

 

R B Cowden et ux Barbara Faye Cowden

 

W B Simpson And Guy Cowden

 

46

 

363

 

8/17/1936

 

80.125 acres, more or less, being the N/2NE/4 of Section 11, Block 45, T-2-N,
T&P RR. Co. Survey, Abstract No. 821, Ector County, Texas, only as to the
Grayburg and San Andres Formations as same are encountered between 4000’ and
4361’ below the surface as shown on Lane Wells Radio Activity Log dated
December 21, 1948, on the Humble No. 5 R. B. Cowden “E” Well located in
Section 12, Block 45, T-2-N, T &P (M&J’s NGGU #1)

Ector

 

North Goldsmith Gas Unit No 2

 

R B Cowden et ux Barbara Faye Cowden

 

Humble Oil And Refining Company

 

47

 

436

 

2/23/1937

 

The S/2 of Section 1, Block 45, Township 1 North, T&P RR Co Survey, Abstract
No. 1340, Ector County, Texas, , being 327.65 acres more or less

Ector

 

North Goldsmith Gas Unit No 2

 

Limpia Royalties, Trust Estate of Tulsa Oklahoma

 

Humble Oil & Refining Company

 

47

 

445

 

3/29/1937

 

The S/2 of Section 1, Block 45, Township 1 North, T&P RR Co Survey, Abstract
No. 1340, Ector County, Texas, , being 327.65 acres more or less

Ector

 

North Goldsmith Gas Unit No 2

 

Limpia Royalties, Trust Estate of Tulsa Oklahoma

 

Humble Oil And Refining Company

 

105

 

373

 

10/15/1946

 

The S/2 of Section 1, Block 45, Township 1 North, T&P RR Co Survey, Abstract
No. 1340, Ector County, Texas, , being 327.65 acres more or less

Ector

 

North Goldsmith Gas Unit No 2

 

R B Cowden et ux Barbara Faye Cowden

 

Humble Oil And Refining Company

 

102

 

297

 

10/15/1946

 

The S/2 of Section 1, Block 45, Township 1 North, T&P RR Co Survey, Abstract
No. 1340, Ector County, Texas, , being 327.65 acres more or less

Glasscock

 

BHP

 

Marjorie Squires et vir

 

Bte Energy LLC

 

155

 

586

 

10/28/2010

 

NE/4 of Section 38, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

BHP

 

Michael R Niklasch And Jeanne H Niklasch, Trustees of the Niklasch Living Trust

 

Bte Energy, LLC

 

162

 

28

 

12/22/2010

 

NE/4 of Section 38, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

CSM

 

Maxine S. Coleman, Ind. And As Executrix of the Est. of Carl Coleman, Dec.

 

Trilogy Operating Inc

 

138

 

845

 

4/13/2009

 

South 25 acres of Section 9; North 150 acres of Section 10, all being in Block
32, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

Dunn Mf

 

Mary Frances Phillips Dunn

 

Trilogy Operating Inc

 

130

 

648

 

12/4/2008

 

South 79 acres of the North 404 acres of Section 10, Block 32, T-2-S, T&P Ry.
Co. Survey, Glasscock County, Texas

Glasscock

 

EDB

 

E.D.B., LTD., A Tx Limited Partnership, Whose General Partner Is Glasscock
Properties, LLC

 

Lyle D. Cannon

 

130

 

848

 

4/16/2009

 

SE/4 of Section 28, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

HBS

 

Melissa Beth Schafer Jordan

 

Trilogy Operating Inc

 

223

 

236

 

8/9/2012

 

All of Section 40, Block 33, T-2-S T&P Ry. Co. Survey, Glasscock County, Texas
SAVE AND EXCEPT the NW/4NW/4

Glasscock

 

HBS

 

William Ralph Schafer, Jr.

 

Trilogy Operating Inc

 

223

 

247

 

8/9/2012

 

All of Section 40, Block 33, T-2-S T&P Ry. Co. Survey, Glasscock County, Texas
SAVE AND EXCEPT the NW/4NW/4

Glasscock

 

HBS

 

Hugh Bryan Schafer And Norvella Ann Schafer

 

Trilogy Operating Inc

 

223

 

258

 

8/9/2012

 

All of Section 40, Block 33, T-2-S T&P Ry. Co. Survey, Glasscock County, Texas
SAVE AND EXCEPT the NW/4NW/4

Glasscock

 

HBS

 

Hugh Bryan Schafer And Norvella Ann Schafer, And Ratified By Mary Beth Schafer
Jordan

 

Trilogy Operating Inc

 

 

 

 

 

8/15/2014

 

All of Section 40, Block 33, T-2-S T&P Ry. Co. Survey, Glasscock County, Texas
SAVE AND EXCEPT the NW/4NW/4

Glasscock

 

HBS

 

Wr Shafer, Jr.

 

Trilogy Operating Inc

 

 

 

 

 

8/15/2014

 

All of Section 40, Block 33, T-2-S T&P Ry. Co. Survey, Glasscock County, Texas
SAVE AND EXCEPT the NW/4NW/4

Glasscock

 

HBS

 

Jerry Schafer

 

Trilogy Operating Inc

 

 

 

 

 

8/15/2014

 

All of Section 40, Block 33, T-2-S T&P Ry. Co. Survey, Glasscock County, Texas
SAVE AND EXCEPT the NW/4NW/4

Glasscock

 

HBS 39

 

Hugh Bryan Schafer And Norvella Ann Schafer

 

Trilogy Operating Inc

 

223

 

281

 

6/1/2013

 

NW/4SW/4 & S/2SW/4 of Section 39, Block 33, T-2-S T&P Ry. Co. Survey, Glasscock
County, Texas

Glasscock

 

JBL

 

John T. Ferguson, Trustee of the M.L. Phillips Trust

 

Trilogy Operating Inc

 

139

 

177

 

9/16/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Joy Luan Abernathy And Marshall Abernathy, Jr., Jointly As Co-Trustees of the
Billy J. Louder Revocable Trust, And Joy Luan Abernathy, Individually

 

Trilogy Operating Inc

 

139

 

184

 

9/16/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Rosalyn Louder Hart

 

Trilogy Operating Inc

 

139

 

199

 

10/1/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Linda Cunningham Vigness

 

Trilogy Operating Inc

 

139

 

207

 

11/6/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Cheryl Gay Collins

 

Trilogy Operating Inc

 

139

 

195

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Lesa Renee Neese

 

Trilogy Operating Inc

 

139

 

201

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Stanley Phillip Louder

 

Trilogy Operating Inc

 

139

 

203

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

James David Louder

 

Trilogy Operating Inc

 

139

 

205

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Susan A. Bowers

 

Trilogy Operating Inc

 

139

 

211

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Bruce Cunningham

 

Trilogy Operating Inc

 

139

 

215

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Susan Cunningham Morris

 

Trilogy Operating Inc

 

140

 

18

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Grace Chang Cunningham

 

Trilogy Operating Inc

 

140

 

22

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

William Craig Burkett

 

Trilogy Operating Inc

 

140

 

26

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

Teresa G. Carter

 

Trilogy Operating Inc

 

140

 

30

 

11/18/2009

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JBL

 

William Paul Cunningham

 

Trilogy Operating Inc

 

202

 

332

 

10/6/2012

 

All of the N/2 and SE/4 of Section 25, Block 33, T2S, T&P Ry. Co. Survey,
Glasscock County, TX

Glasscock

 

JJ Phillips

 

Mary Frances Phillips Dunn

 

Trilogy Operating Inc

 

130

 

627

 

9/29/2008

 

All of Section 36, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

JJ Phillips

 

Don Leroy Rankin

 

Trilogy Operating Inc

 

130

 

639

 

10/9/2008

 

All of Section 36, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

JJ Phillips

 

Forrest William Rankin

 

Trilogy Operating Inc

 

130

 

645

 

10/9/2008

 

All of Section 36, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

JJ Phillips

 

Virgle L Cunningham, Jr.

 

Trilogy Operating Inc

 

130

 

630

 

10/13/2008

 

All of Section 36, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

JJ Phillips

 

Douglas E. Cunningham

 

Trilogy Operating Inc

 

130

 

633

 

10/13/2008

 

All of Section 36, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

JJ Phillips

 

Kenneth D. Cunningham

 

Trilogy Operating Inc

 

130

 

636

 

10/13/2008

 

All of Section 36, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

JJ Phillips

 

Bobby Glen Rankin

 

Trilogy Operating Inc

 

130

 

642

 

10/13/2008

 

All of Section 36, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

LDJ

 

Joy Luan Abernathy et al

 

Trilogy Operating Inc

 

143

 

835

 

2/4/2010

 

The North 175 acres of the South 200 acres of Section 9, Block 32, T-2-S, T&P
Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

LDJ

 

Lesa Renee Neese

 

Trilogy Operating Inc

 

143

 

848

 

2/6/2010

 

The North 175 acres of the South 200 acres of Section 9, Block 32, T-2-S, T&P
Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

LDJ

 

Lila K Mackey

 

Trilogy Operating Inc

 

143

 

851

 

2/6/2010

 

The North 175 acres of the South 200 acres of Section 9, Block 32, T-2-S, T&P
Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

LDJ

 

Rosalyn Louder Hart

 

Trilogy Operating Inc

 

143

 

854

 

2/6/2010

 

The North 175 acres of the South 200 acres of Section 9, Block 32, T-2-S, T&P
Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

LDJ

 

James David Louder

 

Trilogy Operating Inc

 

143

 

857

 

2/6/2010

 

The North 175 acres of the South 200 acres of Section 9, Block 32, T-2-S, T&P
Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

LDJ

 

Raymond Phillips

 

Trilogy Operating Inc

 

143

 

832

 

2/6/2010

 

The North 175 acres of the South 200 acres of Section 9, Block 32, T-2-S, T&P
Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

LDJ

 

Linda C Roberts

 

Trilogy Operating Inc

 

143

 

845

 

2/6/2010

 

The North 175 acres of the South 200 acres of Section 9, Block 32, T-2-S, T&P
Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

MLP

 

John T. Ferguson, Trustee of the M.L. Phillips Trust

 

Trilogy Operating Inc

 

139

 

177

 

9/16/2009

 

SW/4 of Section 25, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

MLP

 

Herd Partners, LTD

 

Trilogy Operating Inc

 

156

 

743

 

4/15/2010

 

SW/4 of Section 25, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

MLP

 

Correction of Above Lease

 

 

 

207

 

407

 

4/15/2010

 

SW/4 of Section 25, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

MLP

 

Conocophillips Company

 

Trilogy Operating Inc

 

234

 

140

 

7/1/2012

 

SW/4 of Section 25, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

MLP

 

Waikiki Partners, L.P.

 

Trilogy Operating Inc

 

 

 

 

 

7/10/2012

 

SW/4 of Section 25, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Glasscock

 

MLP

 

Fairway Oil & Gas Company

 

Trilogy Operating Inc

 

223

 

228

 

11/15/2012

 

SW/4 of Section 25, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas

Glasscock

 

PRC

 

Charles R. Phillips And Loyce J. Phillips, Trustees of the Charles R. Phillips
And Loyce J. Phillips Revocable Living Trust

 

Trilogy Operating Inc

 

130

 

651

 

12/10/2008

 

South 175 acres of the North 325 acres of Section 10, Block 32, T2S, T&P Ry. Co.
Survey, Glasscock County, Texas

Glasscock

 

Quahadi

 

Fredonia C Mcdowell Trust A et al

 

Trilogy Operating Inc

 

212

 

98 & 101

 

1/14/2013

 

625.215 acres of land, more or less, being all of Section 33, Block 33, Township
2 South, T&P Ry Co Sy, Glasscock County, Texas, SAVE AND EXCEPT a 14.785 acre
tract of land out of said Section 33, more particularly described in that
certain Right of Way Deed recorded in Volume 56, Page 254 of the Deed Records of
Glasscock County, Texas

Glasscock

 

SFO

 

Hart Phillips And Mary L. Phillips

 

Rupert P. Ricker

 

25

 

219

 

11/6/1924

 

Section 26, Block 33, T-2-S, T&P Ry. Co. Survey, Glasscock County, Texas,
containing 643.5 acres, more or less

Glasscock

 

TCG 27

 

Amendment of Ogl 130/436

 

 

 

117

 

663

 

4/30/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Richard Oliver Mcmurray

 

Lyle D. Cannon

 

117

 

660

 

4/30/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Nancey Gayle Love Lobb

 

Lyle D. Cannon

 

117

 

657

 

5/1/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Kathleen Grimes

 

Lyle D. Cannon

 

117

 

669

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Cleo Kaufmann

 

Lyle D. Cannon

 

117

 

666

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

C.E. Thomas, III

 

Lyle D. Cannon

 

117

 

672

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Jesse Louis Overton

 

Lyle D. Cannon

 

117

 

594

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Lorita Joyce Robinson Aka Lorita Overton Robinson, And Husband, Mac Robinson

 

Lyle D. Cannon

 

117

 

600

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Grace Lanell Evans Aka Lannell Overton Evans

 

Lyle D. Cannon

 

117

 

597

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Billye Mclaughlin

 

Trilogy Operating Inc

 

117

 

618

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Sheryl Cox

 

Trilogy Operating Inc

 

117

 

621

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Scott Mclaughlin

 

Trilogy Operating Inc

 

117

 

624

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Kae Mclaughlin

 

Trilogy Operating Inc

 

117

 

627

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Marianne Weidman

 

Trilogy Operating Inc

 

117

 

630

 

5/5/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Lee Merritt

 

Lyle D. Cannon

 

117

 

615

 

5/6/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Barbara A. Fannin

 

Lyle D. Cannon

 

117

 

639

 

5/6/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Barbara A. Fannin, Life Estate With Remainder To Jennie Beth Fannin, Barbara A.
Fannin II, And Oliver W. Fannin, III

 

Lyle D. Cannon

 

117

 

643

 

5/6/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Bob M. Fannin

 

Lyle D. Cannon

 

117

 

636

 

5/6/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Bill B. Fannin, Jr., Individually And As Co-Trustees Uwo Ollie May Fannin, Dec,
Fbo Dawn Fannin

 

Lyle D. Cannon

 

119

 

627

 

5/6/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Robert Alan Fannin, Individually And As Co-Trustees Uwo Ollie May Fannin, Dec,
Fbo Dawn Fannin

 

Lyle D. Cannon

 

117

 

650

 

5/6/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Marian Ruth Sabia- Amended 130/421

 

Lyle D. Cannon

 

117

 

609

 

5/8/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Melissa Chapman, Vetern’s Guardian of Thomas J. Coffee, Veteran- Amended 130/423

 

Lyle D. Cannon

 

119

 

618

 

5/8/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

David Paul Coffee

 

Lyle D. Cannon

 

117

 

612

 

5/8/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

J’Nina Elaine Womble

 

Lyle D. Cannon

 

125

 

632

 

5/8/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Jennie Beth Fannin

 

K. Bryan Reeves

 

117

 

647

 

5/14/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Chiristine Chambers Brown

 

Lyle D. Cannon

 

117

 

603

 

5/15/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Lois Chambers Ditatush

 

Lyle D. Cannon

 

117

 

606

 

5/15/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Suzann Lupton

 

Lyle D. Cannon

 

117

 

654

 

6/2/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Ivan Garthwaite And Suzann Lupton, Co-Trustees of the Elloyse M. Garthwaite
Remainder Trust

 

Lyle D. Cannon

 

119

 

624

 

6/2/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

White Star Energy, Inc

 

Lyle D. Cannon

 

117

 

633

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Wildwood Royalties, Inc

 

Lyle D. Cannon

 

119

 

603

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Pecos Bend Royalties, LP

 

Lyle D. Cannon

 

119

 

630

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Ruth Salisbury

 

Lyle D. Cannon

 

117

 

675

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Ruby Lee Thomas, A Widow, Indvidually And As Ind. Executrix of the Est. of Don
E. Thomas, Dec.

 

Lyle D. Cannon

 

119

 

621

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Reba Jean Bailey

 

Lyle D. Cannon

 

119

 

600

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Donnie Jane Byrne

 

Lyle D. Cannon

 

119

 

606

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Mary Catherine Holley

 

Lyle D. Cannon

 

119

 

609

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

George T. Thomas, Jr.

 

Lyle D. Cannon

 

119

 

634

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Primitive Petroleum, Inc.

 

Lyle D. Cannon

 

119

 

612

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

John C. Mcduff, Agent And AIF for Peggy Mcduff

 

Lyle D. Cannon

 

125

 

626

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Larry K. Plunkett

 

Lyle D. Cannon

 

125

 

629

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Brenda T. Koelemay

 

Lyle D. Cannon

 

129

 

60

 

6/12/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Bob Phipps And Wife, Nayna P. Phipps

 

Lyle D. Cannon

 

119

 

615

 

6/16/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Joe Alexander And Wife, Carolyn S. Alexander

 

Lyle D. Cannon

 

125

 

635

 

6/16/2008

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Jdmi, LLC

 

Trilogy Operating Inc

 

131

 

13

 

1/1/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Jon S. Brown

 

Trilogy Operating Inc

 

131

 

291

 

1/1/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Glasscock

 

TCG 27

 

Spindletop Exploration Company, Inc.

 

Trilogy Operating Inc

 

131

 

17

 

1/1/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Jesse Louis Overton

 

Trilogy Operating Inc

 

130

 

438

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Grace Lanell Evans Aka Lannell Overton Evans

 

Trilogy Operating Inc

 

130

 

441

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Lorita Joyce Robinson Aka Lorita Overton Robinson, And Husband, Mac Robinson

 

Trilogy Operating Inc

 

130

 

444

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Chiristine Chambers Brown

 

Trilogy Operating Inc

 

130

 

448

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Lois Chambers Dilatush

 

Trilogy Operating Inc

 

130

 

451

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Barbara A. Fannin

 

Trilogy Operating Inc

 

130

 

454

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Barbara A. Fannin, Life Estate With Remainder To Jennie Beth Fannin, Barbara A.
Fannin II, And Oliver W. Fannin, III

 

Trilogy Operating Inc

 

130

 

458

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Jennie Beth Fannin

 

Trilogy Operating Inc

 

130

 

462

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Bill B. Fannin, Jr., Individually And As Co-Trustees Uwo Ollie May Fannin, Dec,
Fbo Dawn Fannin

 

Trilogy Operating Inc

 

130

 

465

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Robert Alan Fannin, Individually And As Co-Trustees Uwo Ollie May Fannin, Dec,
Fbo Dawn Fannin

 

Trilogy Operating Inc

 

130

 

468

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Reba Jean Bailey

 

Trilogy Operating Inc

 

130

 

472

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Donnie Jane Byrne

 

Trilogy Operating Inc

 

130

 

475

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Mary Catherine Holley

 

Trilogy Operating Inc

 

130

 

478

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Cleo Kaufmann

 

Trilogy Operating Inc

 

130

 

481

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Kathleen Grimes

 

Trilogy Operating Inc

 

130

 

484

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

C.E. Thomas, III

 

Trilogy Operating Inc

 

130

 

487

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Larry K. Plunkett

 

Trilogy Operating Inc

 

130

 

490

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Ruth Salisbury

 

Trilogy Operating Inc

 

130

 

493

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Ruby Lee Thomas, A Widow, Indvidually And As Ind. Executrix of the Est. of Don
E. Thomas, Dec.

 

Trilogy Operating Inc

 

130

 

496

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Billye Mclaughlin

 

Trilogy Operating Inc

 

130

 

499

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Sheryl Cox

 

Trilogy Operating Inc

 

130

 

502

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Scott Mclaughlin

 

Trilogy Operating Inc

 

130

 

505

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Marianne Weidman

 

Trilogy Operating Inc

 

130

 

508

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

John C. Mcduff, Agent And AIF for Peggy Mcduff

 

Trilogy Operating Inc

 

135

 

46

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Brenda T. Koelemay

 

Trilogy Operating Inc

 

135

 

49

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

White Star Energy, Inc

 

Trilogy Operating Inc

 

156

 

394

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Bob Phipps And Wife, Nayna P. Phipps

 

Trilogy Operating Inc

 

156

 

396

 

3/4/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Clifton E. Thomas

 

Lyle D. Cannon

 

129

 

57

 

3/12/2009

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Wildwood Royalties, Inc

 

Trilogy Operating Inc

 

156

 

400

 

11/11/2010

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Pecos Bend Royalties, LP

 

Trilogy Operating Inc

 

156

 

402

 

11/11/2010

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Primitive Petroleum, Inc.

 

Trilogy Operating Inc

 

156

 

405

 

11/11/2010

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 27

 

Joe Alexander And Wife, Carolyn S. Alexander

 

Trilogy Operating Inc

 

156

 

407

 

11/11/2010

 

Section 27, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Amendment of Ogl 130/436

 

 

 

117

 

663

 

4/30/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Richard Oliver Mcmurray

 

Lyle D. Cannon

 

117

 

660

 

4/30/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Nancey Gayle Love Lobb

 

Lyle D. Cannon

 

117

 

657

 

5/1/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Kathleen Grimes

 

Lyle D. Cannon

 

117

 

669

 

5/5/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Cleo Kaufmann

 

Lyle D. Cannon

 

117

 

666

 

5/5/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

C.E. Thomas, III

 

Lyle D. Cannon

 

117

 

672

 

5/5/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Jesse Louis Overton

 

Lyle D. Cannon

 

117

 

594

 

5/5/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Lorita Joyce Robinson Aka Lorita Overton Robinson, And Husband, Mac Robinson

 

Lyle D. Cannon

 

117

 

600

 

5/5/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Grace Lanell Evans Aka Lannell Overton Evans

 

Lyle D. Cannon

 

117

 

597

 

5/5/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Lee Merritt

 

Lyle D. Cannon

 

117

 

615

 

5/6/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Barbara A. Fannin

 

Lyle D. Cannon

 

117

 

639

 

5/6/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Barbara A. Fannin, Life Estate With Remainder To Jennie Beth Fannin, Barbara A.
Fannin II, And Oliver W. Fannin, III

 

Lyle D. Cannon

 

117

 

643

 

5/6/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Bob M. Fannin

 

Lyle D. Cannon

 

117

 

636

 

5/6/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Bill B. Fannin, Jr., Individually And As Co-Trustees Uwo Ollie May Fannin, Dec,
Fbo Dawn Fannin

 

Lyle D. Cannon

 

119

 

627

 

5/6/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Robert Alan Fannin, Individually And As Co-Trustees Uwo Ollie May Fannin, Dec,
Fbo Dawn Fannin

 

Lyle D. Cannon

 

117

 

650

 

5/6/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Marian Ruth Sabia- Amended 130/421

 

Lyle D. Cannon

 

117

 

609

 

5/8/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Glasscock

 

TCG 34

 

Melissa Chapman, Vetern’s Guardian of Thomas J. Coffee, Veteran- Amended 130/423

 

Lyle D. Cannon

 

119

 

618

 

5/8/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

David Paul Coffee

 

Lyle D. Cannon

 

117

 

612

 

5/8/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

J’Nina Elaine Womble

 

Lyle D. Cannon

 

125

 

632

 

5/8/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Jennie Beth Fannin

 

K. Bryan Reeves

 

117

 

647

 

5/14/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Chiristine Chambers Brown

 

Lyle D. Cannon

 

117

 

603

 

5/15/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Lois Chambers Ditatush

 

Lyle D. Cannon

 

117

 

606

 

5/15/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Suzann Lupton

 

Lyle D. Cannon

 

117

 

654

 

6/2/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Ivan Garthwaite And Suzann Lupton, Co-Trustees of the Elloyse M. Garthwaite
Remainder Trust

 

Lyle D. Cannon

 

119

 

624

 

6/2/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

White Star Energy, Inc

 

Lyle D. Cannon

 

117

 

633

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Wildwood Royalties, Inc

 

Lyle D. Cannon

 

119

 

603

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Pecos Bend Royalties, LP

 

Lyle D. Cannon

 

119

 

630

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Ruth Salisbury

 

Lyle D. Cannon

 

117

 

675

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Ruby Lee Thomas, A Widow, Indvidually And As Ind. Executrix of the Est. of Don
E. Thomas, Dec.

 

Lyle D. Cannon

 

119

 

621

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Reba Jean Bailey

 

Lyle D. Cannon

 

119

 

600

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Donnie Jane Byrne

 

Lyle D. Cannon

 

119

 

606

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Mary Catherine Holley

 

Lyle D. Cannon

 

119

 

609

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

George T. Thomas, Jr.

 

Lyle D. Cannon

 

119

 

634

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Primitive Petroleum, Inc.

 

Lyle D. Cannon

 

119

 

612

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

John C. Mcduff, Agent And AIF for Peggy Mcduff

 

Lyle D. Cannon

 

125

 

626

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Larry K. Plunkett

 

Lyle D. Cannon

 

125

 

629

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Brenda T. Koelemay

 

Lyle D. Cannon

 

129

 

60

 

6/12/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Bob Phipps And Wife, Nayna P. Phipps

 

Lyle D. Cannon

 

119

 

615

 

6/16/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Joe Alexander And Wife, Carolyn S. Alexander

 

Lyle D. Cannon

 

125

 

635

 

6/16/2008

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Jdmi, LLC

 

Trilogy Operating Inc

 

131

 

13

 

1/1/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Jon S. Brown

 

Trilogy Operating Inc

 

131

 

291

 

1/1/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Spindletop Exploration Company, Inc.

 

Trilogy Operating Inc

 

131

 

17

 

1/1/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Clifton E. Thomas

 

Lyle D. Cannon

 

129

 

57

 

3/12/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Jerry John Schafer

 

K. Bryan Reeves

 

129

 

667

 

3/12/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Melissa Beth Schafer Jordan

 

K. Bryan Reeves

 

129

 

673

 

3/12/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

William R. Schafer, Jr.

 

K. Bryan Reeves

 

129

 

679

 

3/12/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

TCG 34

 

Hugh Bryan Schafer

 

K. Bryan Reeves

 

129

 

685

 

3/12/2009

 

Section 34, Block 33, T-2-S, T&P Ry Co Survey, Glasscock County, TX

Glasscock

 

VE Phillips

 

Charles R Phillips et al

 

Trilogy Operating Inc

 

130

 

623

 

12/18/2008

 

North 200 acres of the South 400 acres of Section 9, Block 32, Township 2 South,
T&P Ry Co Sy, Glasscock County, Texas

Hockley

 

Bosworth Farm

 

Robert E Landreth

 

Menemsha Ventures LLC

 

937

 

53

 

5/1/2012

 

All of Labors 7 & 14, League 722, State Capitol Land, Terry County, Texas,
limited to the depths from the surface to 7300’

Hockley

 

Cochran

 

Phyllis Hughes

 

Robert E Landreth

 

586

 

594

 

3/23/1994

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

James R Cochran And Wife, Woodrow S Cochran, Acting By AIF Victoria C Gilkerson

 

Robert E Landreth

 

660

 

16

 

11/8/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Glenn Hughes

 

Robert E Landreth

 

652

 

687

 

12/22/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Louis Tarleton Hughes

 

Robert E Landreth

 

652

 

689

 

12/22/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Carol Beth Box

 

Robert E Landreth

 

652

 

691

 

12/22/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Paula Hughes Aka Pauline Hughes

 

Robert E Landreth

 

652

 

693

 

12/22/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Cynthia Dale Hughes Alvarez

 

Robert E Landreth

 

652

 

695

 

12/22/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Karen Hughes Kimborowiez

 

Robert E Landreth

 

652

 

697

 

12/22/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Tommy Box

 

Robert E Landreth

 

652

 

699

 

12/22/1999

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Victoria Ann Cochran Gilkerson

 

Stanolind Oil And Gas LP

 

968

 

468

 

4/23/2013

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Georgia Cornelia Cochran Williams

 

Stanolind Oil And Gas LP

 

968

 

471

 

4/23/2013

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

James Sheridan Cochran

 

Stanolind Oil And Gas LP

 

968

 

474

 

4/23/2013

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Cochran

 

Alice Louise Cochran Vickers

 

Stanolind Oil And Gas LP

 

968

 

477

 

4/23/2013

 

Labor 15, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Davis E

 

Hugh Davis et ux

 

Hugh Story

 

50

 

82

 

1/18/1963

 

All of Labors 4 & 5, League 735, State Capitol Land Survey, Abstract #223,
Hockley County, Texas

Hockley

 

Dennis

 

Charles N Dennis

 

Robert E Landreth

 

694

 

284

 

5/15/2002

 

All of Labor 8, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Harden

 

Margaret Lucille Harden, Jimmy Harden, Cinda H Stewart And Linda H Reimer

 

Stephen J Deffenbaugh

 

652

 

685

 

2/15/2000

 

Labor 4, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Harden

 

Cal Farley’s Boys Ranch Foundation

 

Robert E Landreth

 

857

 

15

 

4/7/2009

 

Labor 4, League 722, State Capitol Land Survey, Hockley County, Texas

Hockley

 

Morgan

 

Paul Harral

 

Samson Resources Company

 

114

 

49

 

5/13/1992

 

61.0 acres, more or less, out of the Southeast part of Section 112, Block A, RM
Thompson Original Grantee, Hockley County, Texas consisting of Tract 1 being 41
acres, more or less, out of said Section 112, being more particularly described
in that certain Oil, Gas and Mineral Lease recorded in Volume 114, Page 38 of
the Hockley County Public Records and Tract 2 being 20 acres, more or less, out
of said Section 112, being more particularly described in that certain Oil, Gas
and Mineral Lease recorded in Volume 114, Page 35 of the Hockley County Public
Records.

Hockley

 

Morgan

 

Rosella Kathryn Zybura et al

 

Samson Resources Company

 

114

 

38

 

5/13/1992

 

61.0 acres, more or less, out of the Southeast part of Section 112, Block A, RM
Thompson Original Grantee, Hockley County, Texas consisting of Tract 1 being 41
acres, more or less, out of said Section 112, being more particularly described
in that certain Oil, Gas and Mineral Lease recorded in Volume 114, Page 38 of
the Hockley County Public Records and Tract 2 being 20 acres, more or less, out
of said Section 112, being more particularly described in that certain Oil, Gas
and Mineral Lease recorded in Volume 114, Page 35 of the Hockley County Public
Records.

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Hockley

 

Morgan

 

Faye Dixon Bender et al

 

Samson Resources Company

 

114

 

111

 

5/27/1992

 

61.0 acres, more or less, out of the Southeast part of Section 112, Block A, RM
Thompson Original Grantee, Hockley County, Texas consisting of Tract 1 being 41
acres, more or less, out of said Section 112, being more particularly described
in that certain Oil, Gas and Mineral Lease recorded in Volume 114, Page 38 of
the Hockley County Public Records and Tract 2 being 20 acres, more or less, out
of said Section 112, being more particularly described in that certain Oil, Gas
and Mineral Lease recorded in Volume 114, Page 35 of the Hockley County Public
Records.

Hockley

 

Morgan

 

Beth G Broome

 

Samson Resources Company

 

114

 

35

 

6/1/1992

 

61.0 acres, more or less, out of the Southeast part of Section 112, Block A, RM
Thompson Original Grantee, Hockley County, Texas consisting of Tract 1 being 41
acres, more or less, out of said Section 112, being more particularly described
in that certain Oil, Gas and Mineral Lease recorded in Volume 114, Page 38 of
the Hockley County Public Records and Tract 2 being 20 acres, more or less, out
of said Section 112, being more particularly described in that certain Oil, Gas
and Mineral Lease recorded in Volume 114, Page 35 of the Hockley County Public
Records.

Hockley

 

Morgan

 

Naomi Kelly et al

 

Samson Resources Company

 

114

 

107

 

6/5/1992

 

61.0 acres, more or less, out of the Southeast part of Section 112, Block A, RM
Thompson Original Grantee, Hockley County, Texas consisting of Tract 1 being 41
acres, more or less, out of said Section 112, being more particularly described
in that certain Oil, Gas and Mineral Lease recorded in Volume 114, Page 38 of
the Hockley County Public Records and Tract 2 being 20 acres, more or less, out
of said Section 112, being more particularly described in that certain Oil, Gas
and Mineral Lease recorded in Volume 114, Page 35 of the Hockley County Public
Records.

Hockley

 

Morgan

 

Nationsbank Texas Na, Agent for First Fidelity Bank, Na, New Jersey, Trustee Uwo
Charles Igoe

 

Samson Resources Company

 

114

 

285

 

11/17/1992

 

61.0 acres, more or less, out of the Southeast part of Section 112, Block A, RM
Thompson Original Grantee, Hockley County, Texas consisting of Tract 1 being 41
acres, more or less, out of said Section 112, being more particularly described
in that certain Oil, Gas and Mineral Lease recorded in Volume 114, Page 38 of
the Hockley County Public Records and Tract 2 being 20 acres, more or less, out
of said Section 112, being more particularly described in that certain Oil, Gas
and Mineral Lease recorded in Volume 114, Page 35 of the Hockley County Public
Records.

Hockley

 

Morgan

 

Patricia E Grimbly

 

Samson Resources Company

 

114

 

281

 

12/15/1992

 

61.0 acres, more or less, out of the Southeast part of Section 112, Block A, RM
Thompson Original Grantee, Hockley County, Texas consisting of Tract 1 being 41
acres, more or less, out of said Section 112, being more particularly described
in that certain Oil, Gas and Mineral Lease recorded in Volume 114, Page 38 of
the Hockley County Public Records and Tract 2 being 20 acres, more or less, out
of said Section 112, being more particularly described in that certain Oil, Gas
and Mineral Lease recorded in Volume 114, Page 35 of the Hockley County Public
Records.

Hockley

 

Pace C T

 

C T Pace Aka Cecil T Pace et al

 

Texaco Inc

 

62

 

382

 

3/17/1971

 

Labor 19, League 31, Baylor County School Lands, Hockley County, Texas

Hockley

 

Pace C T

 

Elliot Davis, As Trustee of the Elliot Davis Mineral Trust, U/D/O March 1, 1968,
And Leon Davis, As Trustee of the Leon Davis Mineral Trust, U/D/O March 1, 1968

 

Davis Bros

 

67

 

144

 

2/18/1974

 

Labor 19, League 31, Baylor County School Lands, Hockley County, Texas

Nolan

 

Wanda Williamson

 

Wanda Joyce Williamson, Trustee Uwo Markwin Merle Williamson

 

Telesis Operating Co., Inc.

 

829

 

112

 

12/19/2006

 

SW/4 of Section 44, Block 19, T&P RR Co Sy, Nolan County, Texas, covering 160
acres, more or less

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor Iv, And Wife Michael Gene Mcgregor

 

Telesis Operating Co., Inc.

 

445

 

339

 

1/24/2005

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Robert C. Mair, Trustee, Ind., And As Trustee of the Robert And Julia Maier
Living Trust Agreement Aka R.J.M. Trust

 

Telesis Operating Co., Inc.

 

445

 

326

 

2/7/2005

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor Iv, And Wife Michael Gene Mcgregor

 

Telesis Operating Co., Inc.

 

445

 

783

 

3/24/2005

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor Iv, Et Ex Michael Gene Mcgregor

 

Telesis Operating Co., Inc.

 

446

 

696

 

5/1/2005

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Robert C. Mair, Trustee, Ind., And As Trustee of the Robert And Julia Maier
Living Trust Agreement Aka R.J.M. Trust

 

Telesis Operating Co., Inc.

 

446

 

1005

 

5/11/2005

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor Iv, And Wife Michael Gene Mcgregor

 

Telesis Operating Co., Inc.

 

453

 

811

 

8/1/2006

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor Iv, And Wife Michael Gene Mcgregor

 

Telesis Operating Co., Inc.

 

462

 

416

 

4/1/2008

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor Iv, Et Ex Michael Gene Mcgregor, And Robert X Maier,
Trustee

 

Telesis Operating Co., Inc.

 

473

 

50

 

5/25/2010

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor Iv, Et Ex Michael Gene Mcgregor, And Robert X Maier,
Trustee

 

Telesis Operating Co., Inc.

 

476

 

86

 

11/25/2010

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Catherine Ann Pickett And Angie Jo Plemons

 

Telesis Operating Co., Inc.

 

476

 

106

 

11/25/2010

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

McGregor Unit

 

Walter Scott Mcgregor, Iv And Wife Michael Gene Mcgregor; Robert C.  Maier,
Trustee of the Robert And Julia Maier Living Trust Agreement No. 1,   Dated
March 2, 2001; Catherine Ann Pickett; Angie Joe Plemons; And John Walter
Mcgregor

 

Boaz Energy II, LLC

 

498

 

123

 

9/16/2014

 

All of Section 1,2, 3, 4, 5, 6, 7, 8, and 9, Block 8, TWNG Ry. Co. Survey and
North 181.1 acres, more or less of Survey 1, and East 116.5 acres, more or less,
of Survey 2, Block A-1, GC&SF Ry. Co. Survey

Schleicher

 

Thornburg

 

Molete Martin Thornburg, Joined By Husband, D.W. Thornburg

 

E.M. Wahlenmaier

 

56

 

177

 

12/14/1949

 

Insofar and only insofar as these leases cover the E/2 of Section 27 and SE/4 of
Section 26, all being in Block 8, Schleicher County, TX

Schleicher

 

Tisdale

 

John D. Sheen, et al

 

John Q. Mccabe

 

156

 

496

 

6/19/1975

 

North 160 acres of Section 6, Abstract 892, Certificate 1787, BS&F Survey,
Schleicher County, Texas

Schleicher

 

Treadwell

 

John H. Treadwell & Wife, Alene Treadwell

 

Ww Carter And Ww Carter, Jr.

 

82

 

98

 

3/27/1957

 

All of Section 67, EL&RR Co. Survey, Abstract 61, Schleicher County, Texas, SAVE
AND EXCEPT a 7 2/3 acre tract of land situated on the West boundary line of said
section, said tract being more particularly described by metes and bounds in
that certain Warranty Deed executed on 4/9/1926 between CE Treadwell, as
Grantor, and Johnie Webster, as Grantee, recorded in Schleicher County Deed
Records, Vol. 24 , Pg. 273 and further SAVE AND EXCEPT the S/2SW/4

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Schleicher

 

Treadwell Trust -19-

 

Alene W. Treadwell, Ind., And As Trustee of the Treadwell Family Rev. Living
Trust

 

Telesis Operating Co., Inc.

 

466

 

865

 

2/13/2009

 

S/2NW/4NE/4, N/2SW/4NE/4; S/2NE/4NE/4, N/2SE/4NE/4; S/2SE/4NE/4; N/2NE/4SE/4;
SE/4SE/4; SW/4SE/4, all being in Section 18, Certificate 1730, BS & F Survey,
Abstract No. 38, Schleicher County, Texas, and limited to the depths from the
surface down to 4260’

Stonewall

 

Bubela

 

J.J. Bubela, et ux, Lillie Bubela

 

Walter Exploration, Inc.

 

272

 

864

 

11/11/1977

 

A 70.08 acre tract out of Section 2, Block B, AB&M Survey

Stonewall

 

East Flowers

 

Arthur S. Brinkley, Jr.

 

C.R. Link

 

96

 

483

 

1/2/1950

 

All Oil, Gas and Mineral Leases and Lands within the East Flowers (Canyon) Unit
created by that certain Unit Agreement dated January 10, 1967, a counterpart
copy of which is recorded in Volume 221, Page 106 of the public records of
Stonewall County, Texas, as amended and certified to by Certification of
Effectiveness dated Auguust 9, 1967, recorded in Volume 221, Page 236 of such
records by Amended Certificate of Effectiveness dated August 14, 1967, recorded
in Volume 221, Page 307, by revisions of Exhibit A and B dated August 15, 1967,
and September 13, 1967, recorded in Volume 221, Page 309 and Volume 222,
Page 110, respectively, said lands being more particularly described in
Exhibit “B” of said Certificate of Effectiveness recorded at Volume 444,
Page 1024

Stonewall

 

East Flowers

 

The Ft Worth National Bank, Trustee

 

M.A. Baldwin

 

116

 

73

 

9/18/1951

 

All Oil, Gas and Mineral Leases and Lands within the East Flowers (Canyon) Unit
created by that certain Unit Agreement dated January 10, 1967, a counterpart
copy of which is recorded in Volume 221, Page 106 of the public records of
Stonewall County, Texas, as amended and certified to by Certification of
Effectiveness dated Auguust 9, 1967, recorded in Volume 221, Page 236 of such
records by Amended Certificate of Effectiveness dated August 14, 1967, recorded
in Volume 221, Page 307, by revisions of Exhibit A and B dated August 15, 1967,
and September 13, 1967, recorded in Volume 221, Page 309 and Volume 222,
Page 110, respectively, said lands being more particularly described in
Exhibit “B” of said Certificate of Effectiveness recorded at Volume 444,
Page 1024

Stonewall

 

East Flowers

 

M.A. Baldwin, et ux

 

Edgar Davis Drilling Co.

 

121

 

110

 

5/12/1953

 

All Oil, Gas and Mineral Leases and Lands within the East Flowers (Canyon) Unit
created by that certain Unit Agreement dated January 10, 1967, a counterpart
copy of which is recorded in Volume 221, Page 106 of the public records of
Stonewall County, Texas, as amended and certified to by Certification of
Effectiveness dated Auguust 9, 1967, recorded in Volume 221, Page 236 of such
records by Amended Certificate of Effectiveness dated August 14, 1967, recorded
in Volume 221, Page 307, by revisions of Exhibit A and B dated August 15, 1967,
and September 13, 1967, recorded in Volume 221, Page 309 and Volume 222,
Page 110, respectively, said lands being more particularly described in
Exhibit “B” of said Certificate of Effectiveness recorded at Volume 444,
Page 1024

Stonewall

 

East Flowers

 

Elizabeth Yakey, et vir, Hal Yakey

 

L.R. Cobb

 

122

 

581

 

2/2/1954

 

All Oil, Gas and Mineral Leases and Lands within the East Flowers (Canyon) Unit
created by that certain Unit Agreement dated January 10, 1967, a counterpart
copy of which is recorded in Volume 221, Page 106 of the public records of
Stonewall County, Texas, as amended and certified to by Certification of
Effectiveness dated Auguust 9, 1967, recorded in Volume 221, Page 236 of such
records by Amended Certificate of Effectiveness dated August 14, 1967, recorded
in Volume 221, Page 307, by revisions of Exhibit A and B dated August 15, 1967,
and September 13, 1967, recorded in Volume 221, Page 309 and Volume 222,
Page 110, respectively, said lands being more particularly described in
Exhibit “B” of said Certificate of Effectiveness recorded at Volume 444,
Page 1024

Stonewall

 

East Flowers

 

Arthur S. Brinkley, Jr.

 

Plymouth Oil Co.

 

128

 

106

 

10/14/1954

 

All Oil, Gas and Mineral Leases and Lands within the East Flowers (Canyon) Unit
created by that certain Unit Agreement dated January 10, 1967, a counterpart
copy of which is recorded in Volume 221, Page 106 of the public records of
Stonewall County, Texas, as amended and certified to by Certification of
Effectiveness dated Auguust 9, 1967, recorded in Volume 221, Page 236 of such
records by Amended Certificate of Effectiveness dated August 14, 1967, recorded
in Volume 221, Page 307, by revisions of Exhibit A and B dated August 15, 1967,
and September 13, 1967, recorded in Volume 221, Page 309 and Volume 222,
Page 110, respectively, said lands being more particularly described in
Exhibit “B” of said Certificate of Effectiveness recorded at Volume 444,
Page 1024

Stonewall

 

East Flowers

 

Arthur S. Brinkley, Jr.

 

Nueve Operating Co

 

213

 

220

 

8/11/1966

 

All Oil, Gas and Mineral Leases and Lands within the East Flowers (Canyon) Unit
created by that certain Unit Agreement dated January 10, 1967, a counterpart
copy of which is recorded in Volume 221, Page 106 of the public records of
Stonewall County, Texas, as amended and certified to by Certification of
Effectiveness dated Auguust 9, 1967, recorded in Volume 221, Page 236 of such
records by Amended Certificate of Effectiveness dated August 14, 1967, recorded
in Volume 221, Page 307, by revisions of Exhibit A and B dated August 15, 1967,
and September 13, 1967, recorded in Volume 221, Page 309 and Volume 222,
Page 110, respectively, said lands being more particularly described in
Exhibit “B” of said Certificate of Effectiveness recorded at Volume 444,
Page 1024

Stonewall

 

East Flowers

 

Karl B. Rodi, Albert H. Rodi And Roger Revelle

 

Nueve Operating Co

 

220

 

71

 

2/11/1967

 

All Oil, Gas and Mineral Leases and Lands within the East Flowers (Canyon) Unit
created by that certain Unit Agreement dated January 10, 1967, a counterpart
copy of which is recorded in Volume 221, Page 106 of the public records of
Stonewall County, Texas, as amended and certified to by Certification of
Effectiveness dated Auguust 9, 1967, recorded in Volume 221, Page 236 of such
records by Amended Certificate of Effectiveness dated August 14, 1967, recorded
in Volume 221, Page 307, by revisions of Exhibit A and B dated August 15, 1967,
and September 13, 1967, recorded in Volume 221, Page 309 and Volume 222,
Page 110, respectively, said lands being more particularly described in
Exhibit “B” of said Certificate of Effectiveness recorded at Volume 444,
Page 1024

Stonewall

 

Guest Canyon

 

W.J. Hart, et ux

 

Tom Largent

 

86

 

599

 

11/21/1947

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Tom B. Rutherford, et ux

 

Tom Largent

 

86

 

609

 

11/21/1947

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

W.C Weir

 

Tom Largent

 

90

 

44

 

12/5/1947

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

A.A. Annis, Et Ut

 

C.J. Chambless

 

88

 

260

 

4/4/1948

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Stonewall

 

Guest Canyon

 

W.F. Humphrey

 

C.S. Brown

 

90

 

138

 

8/11/1948

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Brown Royalties

 

The Ohio Oil Co.

 

91

 

406

 

1/3/1949

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

L.S Jasper, et ux

 

The Ohio Oil Co.

 

91

 

367

 

2/15/1949

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Fred W. Davis, et ux

 

The Ohio Oil Co.

 

92

 

72

 

2/17/1949

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Great Southern Life Ins. Co.

 

W.M. And A.P. Fuller

 

141

 

485

 

8/9/1957

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

G.E. Aycock, et ux

 

The Superior Oil Co.

 

146

 

169

 

8/13/1958

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Tom B. Rutherford, et ux

 

W.M. And A.P. Fuller

 

145

 

610

 

11/21/1958

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Alex Mcdonald

 

W.O Stallings

 

145

 

639

 

11/28/1958

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Roy Sturgis

 

W.M. And A.P. Fuller

 

150

 

118

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Kathleen G. Berryman

 

W.M. And A.P. Fuller

 

148

 

460

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Stonewall

 

Guest Canyon

 

C.W. Mitchell

 

W.M. And A.P. Fuller

 

148

 

463

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

David W. Bywaters

 

W.M. And A.P. Fuller

 

148

 

466

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Robert L. Berryman, et ux

 

W.M. And A.P. Fuller

 

148

 

469

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Ricky H. Holman

 

W.M. And A.P. Fuller

 

148

 

472

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

George H. Hodges

 

W.M. And A.P. Fuller

 

147

 

492

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

William E. Bridgeforth

 

W.M. And A.P. Fuller

 

147

 

495

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Fred Lanius, et ux

 

W.M. And A.P. Fuller

 

147

 

499

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Edward B. Cromwell, et ux

 

W.M. And A.P. Fuller

 

147

 

502

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

E. H. Husley

 

W.M. And A.P. Fuller

 

147

 

505

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

J.W. Allen, Jr.

 

W.M. And A.P. Fuller

 

147

 

508

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Stonewall

 

Guest Canyon

 

V.A. Johnson

 

W.M. And A.P. Fuller

 

147

 

512

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Robert H. Blackhall

 

W.M. And A.P. Fuller

 

147

 

547

 

2/3/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

J.R (Dick) Carson, et ux

 

W.M. And A.P. Fuller

 

148

 

573

 

5/18/1959

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Robert L. Bradley, et al

 

W.M. And A.P. Fuller

 

159

 

122

 

4/12/1960

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

A.W. Rash, et ux

 

W.M. And A.P. Fuller

 

156

 

257

 

4/12/1960

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

C.E. Brannen

 

W.M. And A.P. Fuller

 

156

 

259

 

4/12/1960

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Flossie Scoggins, et vir

 

W.M. And A.P. Fuller

 

156

 

255

 

4/12/1960

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

George P. Humpreys, et ux

 

W.M. And A.P. Fuller

 

156

 

253

 

4/12/1960

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Guest Canyon

 

Conoco Inc.

 

Merit Enery Partners IIi, L.P. et al

 

384

 

626

 

9/23/1994

 

All of Survey No. 4, Seale and Morris Surveys, A-1788: All of N. N. Hodges
Survey, Patent No. 328, A-904: All of Richard Hodges Survey, Patent No. 191,
A-903, All of W. P. Brown Survey No. 56, Patent No. 116, Vol. 22: All of R. T.
Wilder Survey No. 26, Patent No. 474, Vol. 21; All of J. M. Baldwin Pre-emption
survey No. 27, A-746: All of B.F. Smith Pre-emption Survey, A-1009: All of H.M.
Forbus Pre-emption Survey No. 776, except the East 40 acres and the West 40
acres of said survey; SE/4 of Section 91, Block D, H&TC Ry. Co. Survey, A-263:
the SW 40 acres in the form of a square of section 90, Block D, H&TC Ry. Co.
Survey, and the North 50 acres of the I. A. Hodges Survey, A-789; all of said
lands being more particularly described in that certain Unitization Agreement
for the Guest (Canyon Sand) Unit as recorded in Volume 222, Page 77, Stonewall
County Deed Records

Stonewall

 

Wendeborn

 

Billie Wendeborn, et ux Bernice L. Wendeborn

 

Walter Exploration, Inc.

 

271

 

876

 

7/28/1977

 

A 100 acre tract out of Section 2, Block B, AB&M Survey, more particularly
described by the patent issued by the State of Texas to M.P. Carr dated May 15,
1923, recorded in Vol. 2, Pg. 31 of the Patent Records

Terry

 

Christine

 

Winnie Jones, A Widow

 

David Petroleum Corp.

 

587

 

47

 

5/30/1995

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

Harold Exum And Laverne Watkins, Individually And As Executors of the Estate of
A.B. Exum, Deceased

 

David Petroleum Corp.

 

587

 

41

 

5/31/1995

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

A.D. Exum (Aka Dial Exum), A Married Man,, SSP Joined Pro Form By His Wife, Ida
Lea Exum

 

David Petroleum Corp.

 

587

 

45

 

5/31/1995

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

Ann H. Lafeir, A Single Woman

 

David Petroleum Corp.

 

607

 

941

 

2/17/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Terry

 

Christine

 

Richard C. Harris III, A Married Man, SSP

 

David Petroleum Corp.

 

607

 

939

 

2/17/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

Thomas D. Harris, A Married Man, SSP

 

David Petroleum Corp.

 

607

 

937

 

2/17/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

Christian R. Mayfield

 

David Petroleum Corp.

 

611

 

829

 

2/24/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

The Christine Devitt Tr. U/A, Nations Bank of Texas, N.A., Trustee

 

David Petroleum Corp.

 

609

 

503

 

4/1/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

John Mallory

 

David Petroleum Corp.

 

610

 

982

 

4/17/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

Nations Bank of Texas, N.A. As Trustee of the John W. Murchison Trust

 

David Petroleum Corp.

 

610

 

977

 

4/30/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

Peter Bandel, Executor of the Estate of Ann Bandel

 

David Petroleum Corp.

 

612

 

305

 

5/6/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

John W. Murchison Oil & Gas, LTD.

 

David Petroleum Corp.

 

611

 

997

 

6/1/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

The Ch Foundation

 

David Petroleum Corp.

 

611

 

878

 

6/4/1997

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Christine

 

Christine Devitt Trust U/A Nationsbank, Na, Trustee

 

David Petroleum Corp.

 

635

 

523

 

4/1/1999

 

E/2NE/4 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Gracey H.C.

 

Helen C Gracey et al

 

Texaco Inc

 

293

 

523

 

11/17/1965

 

W/2 of Section 11, Block D-14, C&M RR Co. Survey, Terry County, Texas

Terry

 

Granbury 1

 

Roger Lee Cummings And Wife, Ketherine M. Cummins

 

David Petroleum Corp.

 

643

 

776

 

11/18/1999

 

S/2 of Sec. 12, Block D-14, C&M RR Co. Survey, Terry County, Texas

Terry

 

Helen

 

Helen Devitt Jones Trust, Dr. Myron D. Mattison, Dorothy Secrest, Willard R.
Baker, Jr.

 

David Petroleum Corp.

 

563

 

937

 

7/1/1993

 

W/2 and W/2E/2 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Helen

 

Helen Devitt Jones Guardianship Estate

 

David Petroleum Corp.

 

562

 

643

 

7/1/1993

 

W/2 and W/2E/2 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Helen

 

Geroge H. Mccleskey

 

David Petroleum Corp.

 

562

 

667

 

7/3/1993

 

W/2 and W/2E/2 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Helen

 

Ch Foundation

 

David Petroleum Corp.

 

562

 

655

 

7/21/1993

 

W/2 and W/2E/2 of Sec 10, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Jacobson Trail

 

John I. Markham, et al.

 

Jack Markham

 

62

 

215

 

10/14/1939

 

Insofar and only insofar as these leases cover the SE/4 of Sec. 6, Block D-11,
John H. Gibson Survey, Terry County, Texas, further limited to the depths below
the base of the San Andres formation

Terry

 

Jacobson Trail

 

Wrightsman Oil Company, et al.

 

Jack Markham

 

62

 

220

 

10/14/1939

 

Insofar and only insofar as these leases cover the SE/4 of Sec. 6, Block D-11,
John H. Gibson Survey, Terry County, Texas, further limited to the depths below
the base of the San Andres formation

Terry

 

Jacobson Trail

 

J.E. Mabee

 

Jack Markham

 

62

 

312

 

10/14/1939

 

Insofar and only insofar as these leases cover the SE/4 of Sec. 6, Block D-11,
John H. Gibson Survey, Terry County, Texas, further limited to the depths below
the base of the San Andres formation

Terry

 

Jacobson Trail

 

Solon Clements, Jr.

 

George P. Livermore, Inc.

 

63

 

398

 

8/22/1940

 

Insofar and only insofar as these leases cover the SE/4 of Sec. 6, Block D-11,
John H. Gibson Survey, Terry County, Texas, further limited to the depths below
the base of the San Andres formation

Terry

 

Jones

 

Bank One, Tx, N.A., Trustee of Dora Lee Langdon Agency, Dora Lee Langdon Com.
Prop. Agency, Dora Lee Langdon Trust, Jack M. Langdon Trust A, Jack M. Langdon
Trust B

 

David Petroleum Corp.

 

559

 

439

 

3/8/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

Joseph M. Durkin Trust, Catherine J. Johnson Trust, Mark L. Johnson Trust,
Sheila Lindley Trust, Kathleen L. Webster Trust

 

David Petroleum Corp.

 

563

 

969

 

4/21/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

Frost National Bank, Trustee of the J.L. Johnson Trust F/B/O Karen Johnson
Hixson

 

David Petroleum Corp.

 

563

 

963

 

5/10/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

George W. Mccleskey

 

David Petroleum Corp.

 

562

 

619

 

7/1/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

The Ch Foundation

 

David Petroleum Corp.

 

562

 

631

 

7/1/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

George A. Crowley, et al

 

David Petroleum Corp.

 

562

 

573

 

7/1/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

William Jewell College, et al

 

David Petroleum Corp.

 

563

 

905

 

7/1/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

First National Bank of West Texas-Lubbock, Trustee of the Helen Devitt Jones
Trust

 

David Petroleum Corp.

 

563

 

951

 

7/1/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

Louise Arnold, Guardian of the Estate of Helen Devitt Jones

 

David Petroleum Corp.

 

562

 

607

 

7/1/1993

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

Helen Devitt Jones Estate, the Ch Foundation, Dorothy Secrest, Willard Baker
Jr., Myron Mattison, Goerge W. Mccleskey Estate, William Jewell College, William
L. Abernathy Trust, Mabel Johnson Bailey Trust, Abbie J. Burton Trust, Lynn G.
Fayman Trust, Etc.

 

David Petroleum Corp.

 

650

 

739

 

11/24/1999

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Terry

 

Jones

 

Helen Jones Foundation, Inc., Dorothy Gail Secrest Uni Trust, Arnold 2002 Trust,
Ch Foundation,  Dorothy Secrest, Willard R. Baker Jr., Myron D. Mattison,
William Jewell College, Kcg Famly Limited Partnership, William L. Abernathy
Trust, Etc.

 

David Petroleum Corp.

 

752

 

81

 

8/4/2006

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas From the surface down to
8,110’ below the surface

Terry

 

Jones

 

Helen Jones Foundation, Inc., Dorothy Gail Secrest Uni Trust, Arnold 2002 Trust,
Ch Foundation, Dorothy Secrest, Willard R. Baker Jr., Myron D. Mattison, William
Jewell College, Kcj Family Limited Partnership, William L. Abernathy Trust, Etc.

 

David Petroleum Corp.

 

782

 

833

 

8/4/2006

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

The Frost National Bank, A National Banking Association, Trustee for the Jack
Langdon Trust “A” Fbo Clay Allison Langdon Account Wa226; the Jack Langdon Trust
“A” Fbo Lee Kendall Langdon Account Wa227; Etc.

 

David Petroleum Corp.

 

746

 

403

 

4/4/2007

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

The Frost National Bank, Trustee for the Johnson Trust Oil Control Acct.
W10000200

 

David Petroleum Corp.

 

746

 

395

 

4/4/2007

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

The Frost National Bank, Trustee for the Karen Johnson Hixon Trust, Acct.
No. F0665200

 

David Petroleum Corp.

 

746

 

399

 

4/4/2007

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

Texas Capital Bank N.A. Trustee of Jack M. Langdon Trust B, Dora L. Langdon
Article V Trust, Jane Byers Roby Mineral Trust, Dora L. Langdon Mineral Trust

 

David Petroleum Corp.

 

752

 

155

 

5/10/2007

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Jones

 

Fred A. Sanders Testamentary Trust By Joanne Sanders

 

David Petroleum Corp.

 

784

 

93

 

9/24/2007

 

Insofar and only insofar as these leases cover the SE/4 and SE/4SW/4 of
Section 9, Block D-11, SK&K Survey, Terry County, Texas
From the surface down to 8,110’ below the surface

Terry

 

Mabee

 

Jeanne Hancock Dodson

 

Slate Land Services

 

564

 

845

 

7/21/1993

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Sanya Adair Smyth

 

David Petroleum Corp.

 

564

 

815

 

8/17/1993

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Bill Mcgowan, Ind., And As

 

 

 

615

 

932

 

9/3/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

John K. Funk

 

David Petroleum Corp.

 

615

 

930

 

9/11/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Larry Doyle Rider

 

David Petroleum Corp.

 

615

 

935

 

9/29/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Spindletop Exploration Company, Inc.

 

David Petroleum Corp.

 

615

 

937

 

9/29/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

National City Bank of Pennsylvania, Ttee Uwo Frances T. Egbert, D’D

 

David Petroleum Corp.

 

616

 

361

 

9/29/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

States, Inc.

 

David Petroleum Corp.

 

615

 

941

 

9/30/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Dave Deison, et ux

 

David Petroleum

 

615

 

928

 

9/30/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Mary Jane Hartley Shannon

 

David Petroleum Corp.

 

617

 

121

 

11/19/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Julia Hoffman Schulman

 

David Petroleum Corp.

 

617

 

803

 

11/19/1997

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Dora Elizabeth Schnurr Witt

 

David Petroleum Corp.

 

643

 

351

 

10/19/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Patrick James Forrest Ross

 

 

 

645

 

90

 

10/19/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Joe Paul Cobb

 

David Petroleum Corp.

 

643

 

339

 

11/17/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Tom Cobb, Jr.

 

David Petroleum Corp.

 

643

 

343

 

11/17/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Aurelia Cobb Nelson, Life Estate

 

David Petroleum Corp.

 

643

 

346

 

11/17/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

J.E. Mabee

 

David Petroleum Corp.

 

643

 

349

 

11/30/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Klabzuba Royalty Company

 

David Petroleum Corp.

 

643

 

770

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Bob W. Allen

 

David Petroleum Corp.

 

644

 

274

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Louris Marion Woodruff, Ind And As

 

David Petroleum Corp.

 

644

 

277

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Sandra Lynn Wilgus

 

David Petroleum Corp.

 

644

 

280

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Mary Jane Brownfield Young

 

David Petroleum Corp.

 

644

 

283

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Linda Lee Brownfield Sacra

 

David Petroleum Corp.

 

644

 

286

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Kenneth Allen Davis

 

David Petroleum Corp.

 

644

 

289

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Stephen Lynn Brownfield

 

David Petroleum Corp.

 

644

 

292

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Richard Ladd Brownfield

 

David Petroleum Corp.

 

644

 

295

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Donald  Ray Copeland

 

David Petroleum Corp.

 

644

 

298

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Joe D. Smith & Peggy Smith, Ttees Joe D. Smith Rev. Trust

 

David Petroleum Corp.

 

644

 

301

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Angeline Copeland Eddleman

 

David Petroleum Corp.

 

644

 

304

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Laurine Bailey By Leta Jane Shirley AIF

 

David Petroleum Corp.

 

644

 

307

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Joe Ann Hardey

 

David Petroleum Corp.

 

644

 

310

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Laura Lou Karlan

 

David Petroleum Corp.

 

644

 

313

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Leta Jane Brownfield Shirley

 

David Petroleum Corp.

 

644

 

316

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Nancy Jane Clark

 

David Petroleum Corp.

 

644

 

319

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

John Brownfield Shirley

 

David Petroleum Corp.

 

644

 

322

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Pamela Jane Crowe

 

David Petroleum Corp.

 

644

 

325

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Terry

 

Mabee

 

Jerry Garland Bailey

 

David Petroleum Corp.

 

644

 

584

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Liza Jane Morrell

 

David Petroleum Corp.

 

644

 

587

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Gary Michael Copeland

 

David Petroleum Corp.

 

645

 

92

 

12/2/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

PNB Financial Bank And Gertrude P. Cobb, Co-Ttees of the Bob Cobb Trust

 

 

 

645

 

760

 

12/15/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

James Cotten

 

David Petroleum Corp.

 

643

 

768

 

12/22/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

W.A. Moncrief, Jr.

 

David Petroleum Corp.

 

643

 

773

 

12/22/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Virginia Cotten Scott

 

David Petroleum Corp.

 

646

 

678

 

12/22/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Gloria Young

 

David Petroleum Corp.

 

644

 

148

 

12/27/1999

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Sempra Energy Production Company

 

David Petroleum Corp.

 

645

 

83

 

1/3/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

John Carl Marse

 

David Petroleum Corp.

 

644

 

150

 

1/5/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Kelly H. Baxter

 

David Petroleum Corp.

 

644

 

271

 

1/13/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Century Oil Company

 

David Petroleum Corp.

 

648

 

318

 

1/13/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Robert Menard Smith

 

David Petroleum Corp.

 

645

 

780

 

1/19/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Ryan Bounds

 

David Petroleum Corp.

 

645

 

783

 

1/19/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Chase Bank of Texas National Assoc., Trustee

 

David Petroleum

 

646

 

664

 

1/19/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Michael Hoover

 

David Petroleum Corp.

 

647

 

467

 

1/20/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Richard Eastell Hoover

 

David Petroleum Corp.

 

648

 

321

 

1/20/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Lara May Raphael Inter Vivos Trust

 

David Petroleum Corp.

 

655

 

1

 

1/20/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

The W.A. Yeager Group

 

David Petroleum Corp.

 

644

 

590

 

1/21/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Vivian E. Stewart, Irrevocable Trust

 

David Petroleum Corp.

 

645

 

773

 

1/24/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Norwest Bank Texas N.A. Ttee of the Solon Clements Trust And the Lena Clemens
Trust

 

David Petroleum Corp.

 

646

 

670

 

2/7/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Barron Properties, LTD

 

David Petroleum Corp.

 

647

 

464

 

2/16/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Glaze M. Sacra, Jr. As Custodian for Matthew Lee Sacra Under the Uniform Gifts
To Minors Act

 

David Petroleum Corp.

 

647

 

469

 

2/18/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Robert Brownfield Young

 

David Petroleum Corp.

 

647

 

472

 

2/18/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Michael Collins Young

 

David Petroleum Corp.

 

649

 

45

 

2/18/2000

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Home-Stake Oil Co

 

Trail Mountain

 

660

 

843

 

3/22/2001

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Home-Stake Oil And Gas Company

 

Trail Mountain, Inc.

 

667

 

607

 

9/6/2001

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Home-Stake Oil Co

 

Trail Mountain

 

667

 

743

 

9/6/2001

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Tom B. Cobb, Jr., Dealing In His S&S Prop

 

David Petroleum Corp

 

867

 

561

 

4/12/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Barron Properties, LTD

 

David Petroleum Corp

 

868

 

236

 

4/12/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Knackwurst Properties, LLC

 

David Petroleum Corp

 

868

 

233

 

4/12/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

E. Don Poage

 

David Petroleum Corp

 

868

 

239

 

4/12/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Deette Maxey Cobb, Life Estate

 

David Petroleum Corp

 

867

 

675

 

4/18/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Carla Cobb Coleman, Individually And As Remainder To the Life Estate of Deette
Maxy Cobb

 

David Petroleum Corp

 

867

 

835

 

4/18/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Joe Paul Cobb, Jr., Individually and as Remainder

 

David Petroleum Corp

 

868

 

809

 

4/18/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Richard L. Cobb, Individually and as Remainder

 

David Petroleum Corp

 

868

 

827

 

4/18/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Robert L. Cobb, Individually and as Remainder

 

David Petroleum Corp

 

868

 

830

 

4/18/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

J.E. And L.E. Mabee Foundation, Inc.

 

David Petroleum Corp

 

868

 

175

 

4/23/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Donald Ray Copeland,

 

David Petroleum Corp

 

868

 

815

 

5/4/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Gary Michael Copeland

 

David Petroleum Corp

 

868

 

812

 

5/4/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Lisa Jane Morell

 

David Petroleum Corp

 

870

 

110

 

5/4/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Nancy Jane Clark

 

David Petroleum Corp

 

870

 

98

 

5/4/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Spindletop Exploration Company, Inc.

 

David Petroleum Corp

 

870

 

497

 

5/6/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Wingered Family Farms, LLC

 

David Petroleum Corp

 

870

 

89

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Bob W. Allen

 

David Petroleum Corp

 

869

 

29

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Bhk Partnership

 

David Petroleum Corp

 

868

 

821

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Kenneth Allen Davis

 

David Petroleum Corp

 

868

 

806

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Stephen L. Brownfield, A Single Man

 

David Petroleum Corp

 

868

 

824

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Mary Jane Young, LLC

 

David Petroleum Corp

 

870

 

101

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Linda L. Sarca

 

David Petroleum Corp

 

870

 

95

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Angeline Eddleman, LLC

 

David Petroleum Corp

 

870

 

107

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

John Brownfield Shirley

 

David Petroleum Corp

 

869

 

26

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Pamela Jane Crowe

 

David Petroleum Corp

 

868

 

818

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Michael Collins Young

 

David Petroleum Corp

 

870

 

104

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Robert Brownfield Young

 

David Petroleum Corp

 

870

 

92

 

5/7/2014

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Clarence K. Whiteside, Jr.

 

Boaz Energy II, LLC

 

889

 

356

 

5/28/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Cari Ruark

 

Boaz Energy II, LLC

 

894

 

830

 

9/23/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Lori Lynn Whiteside

 

Boaz Energy II, LLC

 

894

 

833

 

10/6/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Robert Anthony Whiteside

 

Boaz Energy II, LLC

 

894

 

839

 

10/6/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Sheri Marie Hindman

 

Boaz Energy II, LLC

 

894

 

836

 

10/6/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Teri Ann Marutzky

 

Boaz Energy II, LLC

 

894

 

842

 

10/6/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Terry

 

Mabee

 

Pec Minerals LP

 

Boaz Energy II, LLC

 

895

 

804

 

11/2/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Ann Harris Bossack

 

Boaz Energy II, LLC

 

895

 

805

 

11/16/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Richard C. Harris, III

 

Boaz Energy II, LLC

 

895

 

822

 

11/16/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Thomas Dial Harris

 

Boaz Energy II, LLC

 

895

 

830

 

11/16/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

John Canon Clements

 

Boaz Energy II, LLC

 

895

 

838

 

11/16/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Matthew Clements

 

Boaz Energy II, LLC

 

895

 

814

 

11/16/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Deborah Clements Gessner

 

Boaz Energy II, LLC

 

896

 

386

 

11/16/2015

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mabee

 

Wells Fargo Bank, Na, Ttee Uwo J.M. Armstrong

 

Boaz Energy II, LLC

 

896

 

5

 

8/1/2016

 

Insofar and only insofar as these leases cover the E/2NW/4 and NE/4 of
Section 20, Block D-11, SK&K Survey, Terry County, Texas

Terry

 

Mathie

 

Troy H Phillips et ux

 

J Mack Barnes

 

374

 

519

 

7/13/1977

 

Insofar and only insofar as these leases cover the W/2 of Section 2, Block C-38,
PSL Survey, Terry County, Texas, and further limited to the depths from the base
of the San Andres formation to 10,500’

Terry

 

Mathie

 

Frances Luella Mathie Fka Frances Luella Davis Bradshaw

 

J Mack Barnes

 

374

 

501

 

7/15/1977

 

Insofar and only insofar as these leases cover the W/2 of Section 2, Block C-38,
PSL Survey, Terry County, Texas, and further limited to the depths from the base
of the San Andres formation to 10,500’

Terry

 

Mathie

 

Willie B Dubose & 1St Ntnl Bank of Lamesa, Trustee of Ruth Dubose Trusts 1-3

 

J Mack Barnes

 

374

 

507

 

7/25/1977

 

Insofar and only insofar as these leases cover the W/2 of Section 2, Block C-38,
PSL Survey, Terry County, Texas, and further limited to the depths from the base
of the San Andres formation to 10,500’

Terry

 

Mathie

 

Joe G Sauer et ux

 

J Mack Barnes

 

374

 

513

 

7/25/1977

 

Insofar and only insofar as these leases cover the W/2 of Section 2, Block C-38,
PSL Survey, Terry County, Texas, and further limited to the depths from the base
of the San Andres formation to 10,500’

Terry

 

Mathie

 

Ronald Cletus Floyd et ux

 

J Mack Barnes

 

373

 

337

 

10/11/1977

 

Insofar and only insofar as these leases cover the W/2 of Section 2, Block C-38,
PSL Survey, Terry County, Texas, and further limited to the depths from the base
of the San Andres formation to 10,500’

Terry

 

NWTA

 

Louise Pool, Trustee

 

Marshall R Young Oil Co

 

310

 

651

 

9/10/1968

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Newmont Oil Company

 

Marshall R Young Oil Co

 

310

 

653

 

9/10/1968

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

G A Black et al

 

Marshall R Young Oil Co

 

310

 

655

 

9/18/1968

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

The First National Bank of Midland, Texas, Trustee of the Robert M Regan Trust

 

Marshall R Young Co

 

310

 

659

 

10/7/1968

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Catherine B Mcelvain et al

 

Marshall R Young Oil Co

 

312

 

217

 

11/20/1968

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Ross F Daughtry Jr

 

R S Ragsdale IIi

 

342

 

295

 

10/1/1973

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Newmont Oil Company

 

R S Ragsdale IIi

 

343

 

695

 

1/21/1974

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

A C Pierson, J C Pierson, Margaret Waldrop, Ruth Cunningham, And Mary Pierson

 

R S Ragsdale IIi

 

342

 

291

 

9/28/1975

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

First National Bank of Roswell, Nm, Trustee of the A E Pool Trust

 

R S Ragsdale IIi

 

354

 

613

 

9/28/1975

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

First National Bank At Lubbock, Trustee, Nos 100-0772/5316

 

Marshall R Young Oil Co

 

361

 

1023

 

8/17/1976

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Victor G Logan, John D Logan, Alice Blaemire, Patricia Jeffers, Lucille Cole,
And Eleanor Brown

 

Marshall R Young Oil Co

 

360

 

969

 

9/24/1976

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

James S Miller And Wife Marian C Miller

 

Marshall R Young Oil Co

 

360

 

973

 

9/24/1976

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Stanley F Humphrey And Wife Betty Lou Humphrey

 

Marshall R Young Oil Co

 

360

 

975

 

9/24/1976

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

W.A. Black And Sons Ptnshp, And G A Black, Ind

 

Marshall R Young Oil Co

 

372

 

143

 

8/22/1977

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

W O Shafer And Ola Mae Mcdonald, Widow

 

Marshall R Young Oil Co

 

372

 

149

 

8/23/1977

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

The First National Bank of Midland, Trustee of the Roberta M Regan Trust Dated
3-2-65

 

Marshall R Young Oil Co

 

372

 

145

 

8/25/1977

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

The First National Bank of Roswell, Trustee of the A. E. Pool Trust

 

Marshall R Young Oil Co

 

372

 

517

 

9/8/1977

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Susan P Hannes

 

Marshall R Young Oil Co

 

372

 

669

 

9/8/1977

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Canmont Mining Properties Limited

 

Newmont Oil Company

 

518

 

693

 

10/11/1988

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Canmont Mining Properties Limited

 

Newmont Oil Company

 

518

 

697

 

10/11/1988

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

Northwest Bank of Texas, Na, Trustee

 

Marshall R Young Oil Co

 

590

 

296

 

9/18/1995

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

T H Mcelvain Oil And Gas LP

 

Marshall R Young Oil Co

 

592

 

34

 

10/18/1995

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

NWTA

 

T H Mcelvain Oil And Gas Lllp

 

Stanolind Oil And Gas LP

 

828

 

880

 

10/31/2011

 

S2 and NE4 of Section 10 and all of Section 15, Blk. D-14, C&M Ry. Co. Survey,
Terry County, Texas

Terry

 

Nystel J.P. A

 

J V Terrill

 

J D Hunter

 

104

 

199

 

10/8/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

J P Nystel et ux

 

J D Hunter

 

96

 

333

 

10/8/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Joe J Mcgowan

 

J D Hunter

 

96

 

331

 

10/8/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Clara L. Anderson, et al

 

J D Hunter

 

98

 

77

 

10/8/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

R L Foree

 

J D Hunter

 

96

 

313

 

10/14/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Paul P Steed, E L Wilson, And D H Voss

 

J D Hunter

 

96

 

329

 

10/14/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Thorton Lomax

 

J D Hunter

 

96

 

349

 

10/21/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

W H Sanford

 

J D Hunter

 

98

 

83

 

12/1/1947

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Terry

 

Nystel J.P. A

 

G M Shelton

 

J D Hunter

 

97

 

199

 

1/2/1948

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

W L Pickens

 

Tidewater Associated Oil Company

 

114

 

441

 

3/15/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

V D Bostick

 

Tidewater Associated Oil Company

 

116

 

21

 

3/15/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Kenneth Mainard

 

Tidewater Associated Oil Company

 

114

 

451

 

3/16/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Carricitos Oil Corporation

 

Tidewater Associated Oil Company

 

114

 

439

 

3/22/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

R M Barron

 

Tidewater Associated Oil Company

 

114

 

445

 

4/29/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Clifford Mooers

 

Tidewater Associated Oil Company

 

114

 

449

 

4/29/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Hugh Corrigan

 

Tidewater Associated Oil Company

 

115

 

375

 

5/12/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

J L Crump

 

Tidewater Associated Oil Company

 

115

 

373

 

5/12/1949

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Nystel J.P. A

 

Robert E Landreth

 

Menemsha Ventures LLC

 

839

 

93

 

5/1/2012

 

Insofar and only insofar as these leases cover the NW/4NW/4 and SE/4NW/4 of
Section 9, Block C-38, PSL Survey, Terry County, Texas, and further limited to
the depths below the base of the San Andres formation

Terry

 

Rose Rex

 

Mrs. Harold D. Pool, A Widow

 

J Lawrence Green

 

372

 

69

 

8/2/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Tom E Turner et ux

 

J Lawrence Green

 

372

 

71

 

8/2/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Lois Bryant

 

J Lawrence Green

 

372

 

73

 

8/2/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Rex Rose et ux

 

J Lawrence Green

 

372

 

75

 

8/2/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Don W Turner et ux

 

J Lawrence Green

 

372

 

79

 

8/2/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Horlene Rose Cast et al

 

J Lawrence Green

 

372

 

83

 

8/2/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Ruth Stuckey Schaff

 

J R French

 

372

 

77

 

8/6/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Janette Stuckey Janvrin

 

J R French

 

372

 

81

 

8/6/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Mark Christopher Woodson, et al

 

J R French

 

372

 

85

 

8/18/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Gerry Ann Lewin et al

 

J R French

 

372

 

87

 

8/18/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Karen Elaine Woodson et al

 

J R French

 

372

 

443

 

8/18/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Rose Rex

 

Brownfield State Bank And Trust Company, Guardian et al

 

J R French

 

372

 

441

 

8/25/1977

 

SE/4 of Section 9, Block D-14, C&M RR Survey, Terry County, Texas

Terry

 

Tapp E.A.

 

 N.E. And Wife, Mary Bell Townsend

 

The Texas Company

 

87

 

179

 

8/9/1946

 

Insofar and only insofar as these leases cover the SE/4 of Section 2, Block
C-38, Public School Land Survey, Terry County, Texas, further limited to the
depths below the base of the San Andres formation

Terry

 

Texland

 

Texas Tech University Foundation

 

Griffin & Burnett, Inc.

 

354

 

327

 

6/4/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Elizabeth Mcgowan et vir, Joe J. Mcgowan

 

Griffin & Burnett, Inc.

 

353

 

552

 

6/5/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Lee Almer Brownfield, et al

 

Griffin & Burnett, Inc.

 

353

 

503

 

6/11/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Kenneth Allen Davis, And Joe Daniel Smith

 

Griffin & Burnett, Inc.

 

353

 

557

 

6/11/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Lal Copeland, et al

 

Griffin & Burnett, Inc.

 

384

 

287

 

6/11/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Joe Bailey and Laurine Brownfield Hailey

 

Griffin & Burnett, Inc.

 

353

 

499

 

6/12/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Clarence Mack Ross And Wife Nancy E. Ross, Glynna Franks And Husband Rufus E.
Franks And Larue Gaither And Husband Harrold Gaither

 

Griffin & Burnett, Inc.

 

354

 

99

 

6/19/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

First National Bank of Kansas City As Successor Trustee Under Agreement With
James Bird Dated November 27, 1954

 

Griffin & Burnett, Inc.

 

353

 

489

 

7/17/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Carl S. Fitzgerald Trustee In Bankruptcy of Richard Ladd Brownfield

 

Griffin & Burnett, Inc.

 

354

 

471

 

8/20/1975

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Great Western Drilling Company

 

Texland Petroleum, Inc.

 

382

 

97

 

5/16/1978

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Daviol, Inc.

 

Griffin & Burnett, Inc.

 

382

 

425

 

6/2/1978

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Charles French, Guardian of the Estate of Katherine Adams French

 

Griffin & Burnett, Inc.

 

387

 

487

 

9/15/1978

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Joe Paul Cobb

 

David Petroleum Corp.

 

683

 

684

 

7/3/2002

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Tom Cobb, Jr.

 

David Petroleum Corp.

 

683

 

687

 

7/3/2002

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Bobbie Virginia Hicks, Individually And As Trustee of the Bobbie Virginia Hicks
Trust

 

David Petroleum Corp.

 

685

 

359

 

7/3/2002

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Stephen Lynn Brownfield, SSP

 

David Petroleum Corp.

 

685

 

362

 

7/3/2002

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Robert L. Bowers, Jr., Individually and as Trustee of the Robert L. Bowers, Jr.
Trust

 

David Petroleum Corp.

 

686

 

134

 

7/3/2002

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Richard Lee Bowers, Mineral Trustee of the Bowers Family Trust, et al

 

David Petroleum Corp.

 

686

 

137

 

7/3/2002

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Terry

 

Texland

 

Aurelia Cobb Nelson, SSP

 

David Petroleum Corp.

 

683

 

690

 

11/12/2002

 

N/2NW/4 of Section 19, Block D-11, SK&K Survey Co., Terry County, Texas, limited
to the depths from the Surface to 8,108’

Ward

 

Edward Teach

 

David Randolph Ray, Jr.

 

Mecca Exploration, LLC

 

983

 

151

 

3/5/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

George C. Ray, Jr.

 

Mecca Exploration, LLC

 

983

 

157

 

3/5/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Deborah Ray

 

Mecca Exploration, LLC

 

983

 

154

 

3/5/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

 

--------------------------------------------------------------------------------


 

County

 

Property

 

Lessor

 

Lessee

 

Vol

 

Pg

 

Date

 

Legal Description

Ward

 

Edward Teach

 

Charles B. Ray

 

Mecca Exploration, LLC

 

983

 

148

 

3/5/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Abilene Christian University

 

Mecca Exploration, LLC

 

983

 

132

 

7/24/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Joe D. Bullock, Successor Trustee of the Corner-Fain Oil Trust

 

Mecca Exploration, LLC

 

983

 

145

 

7/24/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

John Porter Mckinley

 

Northstar Operating Co.

 

987

 

568

 

9/20/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

John Edward Ratliff

 

Northstar Operating Co.

 

987

 

582

 

9/20/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Janet Carol Starkey

 

Northstar Operating Co.

 

987

 

561

 

9/20/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

David Edward Ratliff Trust, John E Ratliff Trustee

 

Northstar Operating Co.

 

987

 

575

 

9/20/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Barbara Kaufman, Trustee of the Barbara A. Kauffman Revocable Living Trust, et
al

 

Mecca Exploration, LLC

 

988

 

509

 

9/30/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Matthew Russell Westfall And Mary Denise Westfall, Trustees of the M.R. Westfall
Family Revocable Trust

 

Mecca Exploration, LLC

 

1015

 

671

 

9/30/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Edwards Green Minerals, LP

 

Northstar Operating Co.

 

986

 

266

 

10/7/2013

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Burlington Resources Oil And Gas Company LP

 

Mecca Exploration, LLC

 

1004

 

471

 

3/5/2014

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Belmont Sisters, LP

 

Mecca Exploration, LLC

 

1015

 

686

 

4/11/2014

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Chester H. Westfall, III et al.

 

Mecca Exploration, LLC

 

1040

 

476

 

1/6/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Herring Oil And Gas

 

Mecca Exploration, LLC

 

1040

 

493

 

3/5/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Oxy Usa Inc.

 

Mecca Exploration, LLC

 

1036

 

729

 

3/16/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Dd Southern Holding, LLC

 

Mecca Exploration, LLC

 

1040

 

491

 

4/6/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Hyde Oil And Gas Corp.

 

Mecca Exploration, LLC

 

1040

 

473

 

4/9/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

O’Neill Properties, LTD

 

Mecca Exploration, LLC

 

1039

 

367

 

4/13/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Keystone O&G Tx, LP, et al

 

Blackbeard Resources, LLC

 

1041

 

432

 

4/20/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Edward Teach

 

Diamond S

 

Northstar Operating Co.

 

1043

 

221

 

5/7/2015

 

W/2 of Section 26, Block B-18, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
SW/4SW/4

Ward

 

Man of War

 

Winter Shaw Ranch, L.P.

 

Northstar Operating Company

 

1039

 

260

 

3/25/2015

 

Section 14, Block B-20, A-1291, PSL Survey, Ward County, Texas, SAVE AND EXCEPT
NE/4NE/4

Ward

 

Marston Ranch

 

Spindletop Exploration Company, Inc.

 

Fortune Natural Resources Corporaton

 

890

 

471

 

9/1/2010

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

The Allar Company

 

Mecca Exploration, LLC

 

937

 

11

 

3/21/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

The Allar Company

 

Mecca Exploration, LLC

 

937

 

14

 

3/21/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

The Allar Company

 

Mecca Exploration, LLC

 

937

 

20

 

3/21/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

The Allar Company

 

Mecca Exploration, LLC

 

937

 

17

 

3/21/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

Earl J. Koehn

 

Northstar Operating Company

 

933

 

500

 

3/26/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

Thaleia L. Marston, Trustee of the Marston Trust

 

Mecca Exploration, LLC

 

933

 

492

 

4/10/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

Thaleia L. Marston, Trustee of the Marston Trust

 

Mecca Exploration, LLC

 

933

 

487

 

4/10/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

T.C. Craighead & Company

 

Northstar Operating Company

 

935

 

292

 

5/1/2012

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

Spindletop Exploration Company, Inc. A Texas Corporation

 

Atlantic Energy Holdings, LLC

 

989

 

534

 

10/1/2013

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

T.C. Craighead & Company

 

Blackbeard Resources, LLC

 

1079

 

745

 

6/1/2016

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Marston Ranch

 

The Allar Company

 

Blackbeard Resources, LLC

 

1079

 

742

 

6/8/2016

 

Section 7, Block B-19, A-699, PSL Survey; Section 8, Block B-19, A-695, PSL
Survey; Section 9, Block B-19, A-696, PSL Survey; Section 1, Block B-20, A-681,
PSL Survey, all being in Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

Joe D Bullock, Successor Trustee of the Corner Fain Oil Trust

 

Mecca Exploration, LLC

 

983

 

145

 

7/24/2013

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

Janet Carol Starkey

 

Northstar Operating Company

 

987

 

561

 

9/20/2013

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

John Porter Mckinley

 

Northstar Operating Company

 

987

 

568

 

9/20/2013

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

John Edward Ratliff

 

Northstar Operating Company

 

987

 

582

 

9/20/2013

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

David Edward Ratliff Trust, John E Ratliff Trustee

 

Northstar Operating Company

 

987

 

575

 

9/20/2013

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

Edwards Green Minerals, L.P.

 

Northstar Operating Company

 

986

 

266

 

10/7/2013

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

Burlington Resources Oil And Gas Company LP

 

Mecca Exploration, LLC

 

1004

 

471

 

3/5/2014

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

Belmont Sisters LP

 

Mecca Exploration, LLC

 

1015

 

686

 

4/11/2014

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

Magnum Hunter Production, Inc.

 

Northstar Operating Company

 

 

 

 

 

3/1/2015

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

LMBI O&G LP, et al

 

Blackbeard Resources, LLC

 

1041

 

432

 

4/20/2015

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Queen Anne’s Revenge

 

Charles R Wiggins

 

Mecca Exploration, LLC

 

978

 

546

 

8/13/2013

 

E/2 of Section 26 SAVE AND EXCEPT NE/4NE/4, Ward County, Texas

Ward

 

Swashbuckler

 

Constance E. Byers

 

H.L. Brown, Jr.

 

240

 

41

 

8/3/1961

 

SE/4 of Section 7, Block B-20, PSL Survey, all being in Ward County, Texas

Ward

 

Swashbuckler

 

Ronald J. Byers

 

H.L. Brown, Jr.

 

240

 

42

 

8/3/1961

 

SE/4 of Section 7, Block B-20, PSL Survey, all being in Ward County, Texas

Ward

 

Swashbuckler

 

Robert E. Byers

 

H.L. Brown, Jr.

 

240

 

44

 

8/3/1961

 

SE/4 of Section 7, Block B-20, PSL Survey, all being in Ward County, Texas

Ward

 

Swashbuckler

 

Texaco Inc.

 

Rayden

 

559

 

691

 

12/21/1988

 

SE/4 of Section 7, Block B-20, PSL Survey, all being in Ward County, Texas

 

--------------------------------------------------------------------------------


 

County

 

API

 

Lease

 

Well No

 

RRC Lease No.

COCHRAN

 

4207931028

 

SMITH GEORGE W

 

1

 

62644

COCHRAN

 

4207931197

 

SMITH GEORGE W

 

1A

 

62644

COCHRAN

 

4207931258

 

SMITH GEORGE W

 

2

 

62644

COCHRAN

 

4207931591

 

SMITH GEORGE W

 

3

 

62644

COKE

 

4208131711

 

BRONTE CAMBRIAN UNIT

 

305

 

02473

COKE

 

4208131903

 

BRONTE CAMBRIAN UNIT

 

314

 

02473

COKE

 

4208131970

 

BRONTE CAMBRIAN UNIT

 

318

 

02473

COKE

 

4208131975

 

BRONTE CAMBRIAN UNIT

 

319

 

02473

COKE

 

4208132078

 

BRONTE CAMBRIAN UNIT

 

513

 

02473

COKE

 

4208132086

 

BRONTE CAMBRIAN UNIT

 

516

 

02473

COKE

 

4208132087

 

BRONTE CAMBRIAN UNIT

 

524

 

02473

COKE

 

4208132099

 

BRONTE CAMBRIAN UNIT

 

527

 

02473

COKE

 

4208132101

 

BRONTE CAMBRIAN UNIT

 

529

 

02473

COKE

 

4208132057

 

BRONTE CAMBRIAN UNIT

 

535

 

02473

COKE

 

4208100421

 

BRONTE CAMBRIAN UNIT

 

103L

 

02473

COKE

 

4208100288

 

BRONTE CAMBRIAN UNIT

 

105W

 

02473

COKE

 

4208100312

 

BRONTE CAMBRIAN UNIT

 

126R

 

02473

COKE

 

4208131700

 

BRONTE CAMBRIAN UNIT

 

303L

 

02473

COKE

 

4208100292

 

BRONTE CAPPS UNIT

 

4

 

02474

COKE

 

4208100369

 

BRONTE CAPPS UNIT

 

10

 

02474

COKE

 

4208131951

 

BRONTE CAPPS UNIT

 

315

 

02474

COKE

 

4208132058

 

BRONTE CAPPS UNIT

 

324

 

02474

COKE

 

4208132097

 

BRONTE CAPPS UNIT

 

508

 

02474

COKE

 

4208100371

 

BRONTE CAPPS UNIT

 

123 T

 

02474

COKE

 

4208100317

 

BRONTE CAPPS UNIT

 

129 U

 

02474

COKE

 

4208132033

 

BRONTE PALO PINTO UNIT

 

1

 

02472

COKE

 

4208100316

 

BRONTE PALO PINTO UNIT

 

128

 

02472

COKE

 

4208131686

 

BRONTE PALO PINTO UNIT

 

300

 

02472

COKE

 

4208101567

 

BRONTE PALO PINTO UNIT

 

133W

 

02472

COKE

 

4208100408

 

BRONTE PALO PINTO UNIT

 

26R

 

02472

COKE

 

4208100311

 

BRUNSON ‘B’

 

122L

 

18069

COKE

 

4208131953

 

BRUNSON ‘C’

 

316

 

18102

COKE

 

4208100309

 

BRUNSON, J. L., -C-

 

39

 

04763

COKE

 

4208100306

 

BRUNSON, J. L., -C-

 

42

 

04763

COKE

 

4208131763

 

BRUNSON, J. L., -C-

 

309

 

04763

COKE

 

4208132059

 

BRUNSON, J. L., -C-

 

531

 

04763

COKE

 

4208132084

 

BRUNSON, J. L., -C-

 

532

 

04763

COKE

 

4208132098

 

BRUNSON, J. L., -C-

 

537

 

04763

COKE

 

4208131685

 

E.C. RAWLINGS

 

302

 

17901

COKE

 

4208131980

 

J.L. BRUNSON “B”

 

317

 

17586

COKE

 

4208132015

 

J.L. BRUNSON “B”

 

404

 

18098

COKE

 

4208132014

 

J.L. BRUNSON ‘B’

 

402

 

17902

COKE

 

4208132041

 

J.L. BRUNSON D

 

2

 

18452

COKE

 

4208100421

 

O M KEENEY

 

103

 

18035

COKE

 

4208131711

 

O M KEENEY

 

305

 

18530

COKE

 

4208100362

 

R.E. HICKMAN

 

4

 

17941

COKE

 

4208132013

 

R.E. HICKMAN

 

400

 

17941

CRANE

 

4210336562

 

6 POUNDER NE

 

1

 

 

CRANE

 

4210335979

 

AAKER 73

 

1

 

42797

CRANE

 

4210335977

 

AAKER 74

 

2

 

42787

CRANE

 

4210335978

 

AAKER 75

 

1

 

42137

CRANE

 

4210335867

 

AAKER 75

 

3

 

42137

CRANE

 

4210335865

 

AAKER 75-76

 

1H

 

42396

CRANE

 

4210335866

 

AAKER 75A

 

2

 

42341

CRANE

 

4210336567

 

BARATARIA BAY S

 

1

 

 

CRANE

 

4210333950

 

BAYVIEW 12

 

1

 

32396

CRANE

 

4210336550

 

BLACK BART

 

1

 

48221

CRANE

 

4210334982

 

COWDEN 47

 

1

 

37296

CRANE

 

4210335012

 

COWDEN 47

 

2

 

37296

CRANE

 

4210335016

 

COWDEN 47

 

3

 

37296

CRANE

 

4210335148

 

COWDEN 48

 

1

 

37640

CRANE

 

4210335427

 

COWDEN 48

 

2

 

37640

CRANE

 

4213503179

 

COWDEN, R. B.

 

2

 

37925

CRANE

 

4213503172

 

COWDEN, R. B.

 

3

 

22139

CRANE

 

4213503180

 

COWDEN, R. B.

 

4

 

22139

CRANE

 

4213503181

 

COWDEN, R. B.

 

5

 

22139

CRANE

 

4210333894

 

DAWSON 78

 

2

 

32036

 

--------------------------------------------------------------------------------


 

County

 

API

 

Lease

 

Well No

 

RRC Lease No.

CRANE

 

4210334072

 

DAWSON 78A

 

2

 

32624

CRANE

 

4210335707

 

DAWSON 78B

 

1

 

40186

CRANE

 

4210333899

 

DAWSON EXXON 77

 

1

 

32150

CRANE

 

4210336000

 

DPV 78 NO. 1

 

1

 

42954

CRANE

 

4210335041

 

JAX COWDEN

 

1

 

37465

CRANE

 

4210382483

 

JAX M COWDEN

 

804LW

 

20793

CRANE

 

4210302692

 

JAX M COWDEN

 

3

 

20793

CRANE

 

4210336561

 

JEAN LAFITTE SE

 

1

 

 

CRANE

 

4210336560

 

LANDLUBBER

 

1

 

48393

CRANE

 

4210336548

 

LANDLUBBER

 

3

 

48393

CRANE

 

4210336551

 

LANDLUBBER

 

4

 

48393

CRANE

 

4210336559

 

LANDLUBBER

 

6

 

48393

CRANE

 

4210336566

 

LANDLUBBER

 

9

 

489393

CRANE

 

4210336591

 

LANDLUBBER

 

14

 

48393

CRANE

 

4210336572

 

LANDLUBBER N

 

7

 

 

CRANE

 

4210335894

 

PEAK VICTOR 02

 

1

 

42500

CRANE

 

4210335708

 

PEAK VICTOR 12

 

1

 

40199

CRANE

 

4210335803

 

PEAK VICTOR 12

 

2

 

40199

CRANE

 

4210335828

 

PEAK VICTOR 2-3

 

1

 

41238

CRANE

 

4210335706

 

PEAK VICTOR 77

 

1

 

40197

CRANE

 

4210335800

 

PEAK VICTOR 77

 

2

 

40197

CRANE

 

4210335835

 

PEAK VICTOR 77

 

3

 

40197

CRANE

 

4210335836

 

PEAK VICTOR 78

 

1

 

42721

ECTOR

 

4213503162

 

NGGU 1

 

5

 

216725

ECTOR

 

4213503178

 

NGGU 2

 

1C

 

32440

ECTOR

 

4213540247

 

NGGU 2

 

2C

 

36572

ECTOR

 

4213503165

 

NGGU 2

 

3C

 

36572

ECTOR

 

4213541335

 

NGGU 2

 

4C

 

36572

ECTOR

 

4213542560

 

NGGU 2

 

5

 

36572

ECTOR

 

4213542561

 

NGGU 2

 

6

 

36572

ECTOR

 

4213542562

 

NGGU 2

 

7

 

36572

ECTOR

 

4213542563

 

NGGU 2

 

8

 

36572

GLASSCOCK

 

4217337241

 

BHP

 

1

 

 

GLASSCOCK

 

4217334999

 

CSM

 

1D

 

42294

GLASSCOCK

 

4217335099

 

CSM

 

1R

 

42294

GLASSCOCK

 

4217334740

 

EDB

 

1

 

43510

GLASSCOCK

 

4217335619

 

HBS

 

1

 

44364

GLASSCOCK

 

4217336854

 

HBS “39”

 

2

 

46110

GLASSCOCK

 

4217335703

 

J.J. PHILLIPS

 

1

 

44230

GLASSCOCK

 

4217336167

 

J.J. PHILLIPS

 

2

 

44230

GLASSCOCK

 

4217335000

 

JBL

 

1

 

42994

GLASSCOCK

 

4217335569

 

JBL

 

2

 

42994

GLASSCOCK

 

4217335864

 

JBL

 

3

 

42994

GLASSCOCK

 

4217335570

 

LDJ

 

1

 

44630

GLASSCOCK

 

4217335757

 

M.F. DUNN

 

1

 

44308

GLASSCOCK

 

4217335008

 

MLP

 

1

 

43296

GLASSCOCK

 

4217335833

 

PRC

 

1

 

46456

GLASSCOCK

 

4217335895

 

QUAHADI

 

1

 

44618

GLASSCOCK

 

4217337334

 

QUAHADI

 

2

 

44618

GLASSCOCK

 

4217334444

 

SFO

 

1

 

42733

GLASSCOCK

 

4217335014

 

SFO

 

2

 

42733

GLASSCOCK

 

4217335414

 

SFO

 

3

 

42733

GLASSCOCK

 

4217335651

 

SFO

 

4

 

42733

GLASSCOCK

 

4217333742

 

TCG

 

2

 

39129

GLASSCOCK

 

4217337709

 

TCG

 

11

 

 

GLASSCOCK

 

4217333448

 

TCG

 

1

 

39129

GLASSCOCK

 

4217334087

 

TCG “27”

 

5

 

42212

GLASSCOCK

 

4217334088

 

TCG “27”

 

6

 

42212

GLASSCOCK

 

4217334096

 

TCG “34”

 

7

 

41702

GLASSCOCK

 

4217334097

 

TCG “34”

 

8

 

41702

GLASSCOCK

 

4217336984

 

TCG “34”

 

10

 

41702

GLASSCOCK

 

4217333743

 

TCGSE 27

 

3

 

42389

GLASSCOCK

 

4217335086

 

TCGSE 27

 

9D

 

42389

GLASSCOCK

 

4217333797

 

TCGSW 27

 

4

 

42390

GLASSCOCK

 

4217336019

 

VE PHILLIPS

 

1

 

46295

HOCKLEY

 

4221936287

 

BOSWORTH FARM

 

1

 

67654

HOCKLEY

 

4221936318

 

BOSWORTH FARM

 

2

 

67654

 

--------------------------------------------------------------------------------


 

County

 

API

 

Lease

 

Well No

 

RRC Lease No.

HOCKLEY

 

4221936470

 

BOSWORTH FARM

 

3

 

67654

HOCKLEY

 

4221936524

 

BOSWORTH FARM

 

4

 

67654

HOCKLEY

 

4221936546

 

BOSWORTH FARM

 

5

 

67654

HOCKLEY

 

4221936747

 

BOSWORTH FARM

 

6

 

67654

HOCKLEY

 

4221936748

 

BOSWORTH FARM

 

7

 

67654

HOCKLEY

 

4221936749

 

BOSWORTH FARM

 

8

 

67654

HOCKLEY

 

4221936750

 

BOSWORTH FARM

 

9

 

67654

HOCKLEY

 

4221937128

 

BOSWORTH FARM

 

10

 

67654

HOCKLEY

 

4221937127

 

BOSWORTH FARM

 

11

 

67654

HOCKLEY

 

4221937321

 

BOSWORTH FARM

 

13

 

67654

HOCKLEY

 

 

 

BOSWORTH FARM

 

WSW 1

 

67654

HOCKLEY

 

 

 

BOSWORTH FARM

 

WSW 2

 

67654

HOCKLEY

 

 

 

BOSWORTH FARM

 

WSW 3

 

67654

HOCKLEY

 

4221936516

 

COCHRAN

 

1

 

68208

HOCKLEY

 

4221937054

 

COCHRAN

 

2

 

68208

HOCKLEY

 

4221937310

 

COCHRAN

 

3

 

68208

HOCKLEY

 

4221937323

 

COCHRAN

 

4

 

68208

HOCKLEY

 

4221910304

 

DAVIS “E”

 

2

 

19598

HOCKLEY

 

4221910413

 

DAVIS “E”

 

3

 

19598

HOCKLEY

 

4221936650

 

DENNIS

 

1

 

68460

HOCKLEY

 

4221937025

 

DENNIS

 

2

 

68460

HOCKLEY

 

2193704600

 

DENNIS

 

3

 

68460

HOCKLEY

 

4221937324

 

DENNIS

 

4

 

68460

HOCKLEY

 

4221937336

 

DENNIS

 

6

 

68460

HOCKLEY

 

4221937104

 

HARDEN 1

 

1

 

69448

HOCKLEY

 

4221935962

 

MORGAN

 

2

 

67289

HOCKLEY

 

4221931282

 

PACE, C. T. 1

 

1

 

67579

NOLAN

 

4235332937

 

WANDA WILLIAMSON

 

2

 

29897

NOLAN

 

4235332932

 

WANDA WILLIAMSON

 

1

 

29897

SCHLEICHER

 

4241332580

 

MCGREGOR UNIT

 

101

 

19114

SCHLEICHER

 

4241332543

 

MCGREGOR UNIT

 

102

 

19114

SCHLEICHER

 

4241331531

 

MCGREGOR UNIT

 

201

 

19114

SCHLEICHER

 

4241332540

 

MCGREGOR UNIT

 

202

 

19114

SCHLEICHER

 

4241332542

 

MCGREGOR UNIT

 

203

 

19114

SCHLEICHER

 

4241332473

 

MCGREGOR UNIT

 

204

 

19114

SCHLEICHER

 

4241332264

 

MCGREGOR UNIT

 

205

 

19114

SCHLEICHER

 

4241332429

 

MCGREGOR UNIT

 

206

 

19114

SCHLEICHER

 

4241332425

 

MCGREGOR UNIT

 

207

 

19114

SCHLEICHER

 

4241332441

 

MCGREGOR UNIT

 

208

 

19114

SCHLEICHER

 

4241332384

 

MCGREGOR UNIT

 

209

 

19114

SCHLEICHER

 

4241332453

 

MCGREGOR UNIT

 

301

 

19114

SCHLEICHER

 

4241332267

 

MCGREGOR UNIT

 

302

 

19114

SCHLEICHER

 

4241332397

 

MCGREGOR UNIT

 

303

 

19114

SCHLEICHER

 

4241332395

 

MCGREGOR UNIT

 

304

 

19114

SCHLEICHER

 

4241332546

 

MCGREGOR UNIT

 

305

 

19114

SCHLEICHER

 

4241332415

 

MCGREGOR UNIT

 

306

 

19114

SCHLEICHER

 

4241332263

 

MCGREGOR UNIT

 

307

 

19114

SCHLEICHER

 

4241332402

 

MCGREGOR UNIT

 

307

 

19114

SCHLEICHER

 

4241331509

 

MCGREGOR UNIT

 

401

 

19114

SCHLEICHER

 

4241332414

 

MCGREGOR UNIT

 

402

 

19114

SCHLEICHER

 

4241332548

 

MCGREGOR UNIT

 

403

 

19114

SCHLEICHER

 

4241332404

 

MCGREGOR UNIT

 

404

 

19114

SCHLEICHER

 

4241332547

 

MCGREGOR UNIT

 

405

 

19114

SCHLEICHER

 

4241332436

 

MCGREGOR UNIT

 

406

 

19114

SCHLEICHER

 

4241332405

 

MCGREGOR UNIT

 

407

 

19114

SCHLEICHER

 

4241332424

 

MCGREGOR UNIT

 

408

 

19114

SCHLEICHER

 

4241332585

 

MCGREGOR UNIT

 

409

 

19114

SCHLEICHER

 

4241332539

 

MCGREGOR UNIT

 

501

 

19114

SCHLEICHER

 

4241332449

 

MCGREGOR UNIT

 

502

 

19114

SCHLEICHER

 

4241300360

 

MCGREGOR UNIT

 

503

 

19114

SCHLEICHER

 

4241332551

 

MCGREGOR UNIT

 

504

 

19114

SCHLEICHER

 

4241310439

 

MCGREGOR UNIT

 

505

 

19114

SCHLEICHER

 

4241332439

 

MCGREGOR UNIT

 

506

 

19114

SCHLEICHER

 

4241310413

 

MCGREGOR UNIT

 

508

 

19114

SCHLEICHER

 

4241330047

 

MCGREGOR UNIT

 

509

 

19114

SCHLEICHER

 

4241332637

 

MCGREGOR UNIT

 

601

 

19114

SCHLEICHER

 

4241332624

 

MCGREGOR UNIT

 

602

 

19114

 

--------------------------------------------------------------------------------


 

County

 

API

 

Lease

 

Well No

 

RRC Lease No.

SCHLEICHER

 

4241332581

 

MCGREGOR UNIT

 

603

 

19114

SCHLEICHER

 

4241332545

 

MCGREGOR UNIT

 

604

 

19114

SCHLEICHER

 

4241332986

 

MCGREGOR UNIT

 

605

 

19114

SCHLEICHER

 

4241332979

 

MCGREGOR UNIT

 

607

 

19114

SCHLEICHER

 

4241332982

 

MCGREGOR UNIT

 

608

 

19114

SCHLEICHER

 

4241332983

 

MCGREGOR UNIT

 

609

 

19114

SCHLEICHER

 

4241332981

 

MCGREGOR UNIT

 

610

 

19114

SCHLEICHER

 

4241332997

 

MCGREGOR UNIT

 

611

 

19114

SCHLEICHER

 

4241332993

 

MCGREGOR UNIT

 

612

 

19114

SCHLEICHER

 

4241332996

 

MCGREGOR UNIT

 

613

 

19114

SCHLEICHER

 

4241332994

 

MCGREGOR UNIT

 

614

 

19114

SCHLEICHER

 

4241332995

 

MCGREGOR UNIT

 

615

 

19114

SCHLEICHER

 

4241332751

 

MCGREGOR UNIT

 

701

 

19114

SCHLEICHER

 

4241332626

 

MCGREGOR UNIT

 

702

 

19114

SCHLEICHER

 

4241332710

 

MCGREGOR UNIT

 

703

 

19114

SCHLEICHER

 

4241332579

 

MCGREGOR UNIT

 

705

 

19114

SCHLEICHER

 

4241332667

 

MCGREGOR UNIT

 

706

 

19114

SCHLEICHER

 

4241332978

 

MCGREGOR UNIT

 

710

 

19114

SCHLEICHER

 

4241330135

 

MCGREGOR UNIT

 

901

 

19114

SCHLEICHER

 

4241332385

 

MCGREGOR UNIT

 

2010

 

19114

SCHLEICHER

 

4241332428

 

MCGREGOR UNIT

 

4010

 

19114

SCHLEICHER

 

4241332586

 

MCGREGOR UNIT

 

4011

 

19114

SCHLEICHER

 

4241331748

 

MCGREGOR UNIT

 

5010

 

19114

SCHLEICHER

 

4241332552

 

MCGREGOR UNIT

 

5011

 

19114

SCHLEICHER

 

4241332747

 

MCGREGOR UNIT

 

 

 

19114

SCHLEICHER

 

4241332976

 

THORNBURG 27

 

8

 

18021

SCHLEICHER

 

4241332852

 

THORNBURG 27

 

10

 

18021

SCHLEICHER

 

4241332977

 

THORNBURG 27

 

11

 

18021

SCHLEICHER

 

4241332999

 

THORNBURG 27

 

13

 

18021

SCHLEICHER

 

4241332989

 

THORNBURG 27

 

15

 

18021

SCHLEICHER

 

4241332987

 

THORNBURG 27

 

16

 

18021

SCHLEICHER

 

4241332988

 

THORNBURG 27

 

17

 

18021

SCHLEICHER

 

4241332998

 

THORNBURG 27

 

18

 

18021

SCHLEICHER

 

4241333006

 

THORNBURG 27

 

19

 

18021

SCHLEICHER

 

4241331378

 

THORNBURG 5

 

5

 

4960

SCHLEICHER

 

4241300091

 

TISDALE 1

 

1

 

10626

SCHLEICHER

 

4241300206

 

TREADWELL  1

 

1

 

18881

SCHLEICHER

 

4241332590

 

TREADWELL TRUST 19-1

 

19-1

 

16979

SCHLEICHER

 

4241332588

 

TREADWELL TRUST 19-2

 

19-2

 

16979

SCHLEICHER

 

4241332589

 

TREADWELL TRUST 19-A-3

 

19-A-3

 

17128

SCHLEICHER

 

4241332752

 

TREADWELL TRUST 19-B-4

 

19-B-4

 

17617

SCHLEICHER

 

4241332796

 

TREADWELL TRUST 19-B-5

 

19-B-5

 

17617

STONEWALL

 

4243333987

 

BUBELA

 

1

 

31632

STONEWALL

 

4243332721

 

BUBELA-WENDEBORN

 

1

 

26299

STONEWALL

 

4243380647

 

EAST FLOWERS UNIT

 

12

 

10632

STONEWALL

 

4243380648

 

EAST FLOWERS UNIT

 

13

 

10632

STONEWALL

 

4243334138

 

EAST FLOWERS UNIT

 

14

 

10632

STONEWALL

 

4243334136

 

EAST FLOWERS UNIT

 

15

 

10632

STONEWALL

 

4243380651

 

EAST FLOWERS UNIT

 

41

 

10632

STONEWALL

 

4243300067

 

EAST FLOWERS UNIT

 

52

 

10632

STONEWALL

 

4243380656

 

EAST FLOWERS UNIT

 

54

 

10632

STONEWALL

 

4243380658

 

EAST FLOWERS UNIT

 

56

 

10632

STONEWALL

 

4243380659

 

EAST FLOWERS UNIT

 

57

 

10632

STONEWALL

 

4243380660

 

EAST FLOWERS UNIT

 

58

 

10632

STONEWALL

 

4243380662

 

EAST FLOWERS UNIT

 

61

 

10632

STONEWALL

 

4243380663

 

EAST FLOWERS UNIT

 

63

 

10632

STONEWALL

 

4243301867

 

EAST FLOWERS UNIT

 

91

 

10632

STONEWALL

 

4243301873

 

EAST FLOWERS UNIT

 

92

 

10632

STONEWALL

 

4243380667

 

EAST FLOWERS UNIT

 

112

 

10632

STONEWALL

 

4243301872

 

EAST FLOWERS UNIT

 

114

 

10632

STONEWALL

 

4243334099

 

EAST FLOWERS UNIT

 

116

 

10632

STONEWALL

 

4243380668

 

EAST FLOWERS UNIT

 

125

 

10632

STONEWALL

 

4243310611

 

EAST FLOWERS UNIT

 

131

 

10632

STONEWALL

 

4243334137

 

EAST FLOWERS UNIT

 

132

 

10632

STONEWALL

 

4243330950

 

EAST FLOWERS UNIT

 

510

 

10632

STONEWALL

 

4243334098

 

EAST FLOWERS UNIT

 

911

 

10632

STONEWALL

 

4243333395

 

EAST FLOWERS UNIT

 

113X

 

10632

 

--------------------------------------------------------------------------------


 

County

 

API

 

Lease

 

Well No

 

RRC Lease No.

STONEWALL

 

4243333390

 

EAST FLOWERS UNIT

 

128X

 

10632

STONEWALL

 

 

 

EAST FLOWERS UNIT

 

3-1 WSW

 

10632

STONEWALL

 

4243333366

 

EAST FLOWERS UNIT

 

512X

 

10632

STONEWALL

 

4243333367

 

EAST FLOWERS UNIT

 

513X

 

10632

STONEWALL

 

4243333378

 

EAST FLOWERS UNIT

 

514X

 

10632

STONEWALL

 

4243334012

 

EAST FLOWERS UNIT

 

5-25

 

10632

STONEWALL

 

4243334014

 

EAST FLOWERS UNIT

 

5-26

 

10632

STONEWALL

 

4243334038

 

EAST FLOWERS UNIT

 

528 WSW

 

10632

STONEWALL

 

4243334025

 

EAST FLOWERS UNIT

 

529

 

10632

STONEWALL

 

4243333363

 

EAST FLOWERS UNIT

 

65X

 

10632

STONEWALL

 

4243333364

 

EAST FLOWERS UNIT

 

66X

 

10632

STONEWALL

 

4243333365

 

EAST FLOWERS UNIT

 

83X

 

10632

STONEWALL

 

4243333389

 

EAST FLOWERS UNIT

 

84X

 

10632

STONEWALL

 

4243333396

 

EAST FLOWERS UNIT

 

93X

 

10632

STONEWALL

 

4243334136

 

EAST FLOWERS UNIT

 

15

 

10632

STONEWALL

 

4243334103

 

EAST FLOWERS UNIT

 

530

 

10632

STONEWALL

 

4243334139

 

EAST FLOWERS UNIT

 

532

 

10632

STONEWALL

 

4243334105

 

EAST FLOWERS UNIT

 

533

 

10632

STONEWALL

 

4243380368

 

GUEST CANYON SAND UNIT

 

10

 

10855

STONEWALL

 

4243380703

 

GUEST CANYON SAND UNIT

 

25

 

10855

STONEWALL

 

4243330072

 

GUEST CANYON SAND UNIT

 

34

 

10855

STONEWALL

 

4243330074

 

GUEST CANYON SAND UNIT

 

35

 

10855

STONEWALL

 

4243330306

 

GUEST CANYON SAND UNIT

 

39

 

10855

STONEWALL

 

4243330310

 

GUEST CANYON SAND UNIT

 

40

 

10855

STONEWALL

 

4243330309

 

GUEST CANYON SAND UNIT

 

41

 

10855

STONEWALL

 

4243330308

 

GUEST CANYON SAND UNIT

 

42

 

10855

STONEWALL

 

4243330434

 

GUEST CANYON SAND UNIT

 

43

 

10855

STONEWALL

 

4243330445

 

GUEST CANYON SAND UNIT

 

44

 

10855

STONEWALL

 

4243330446

 

GUEST CANYON SAND UNIT

 

46

 

10855

STONEWALL

 

4243330442

 

GUEST CANYON SAND UNIT

 

47

 

10855

STONEWALL

 

4243331399

 

GUEST CANYON SAND UNIT

 

49

 

10855

STONEWALL

 

4243331400

 

GUEST CANYON SAND UNIT

 

50

 

10855

STONEWALL

 

4243331507

 

GUEST CANYON SAND UNIT

 

51

 

10855

STONEWALL

 

4243331535

 

GUEST CANYON SAND UNIT

 

52

 

10855

STONEWALL

 

4243331791

 

GUEST CANYON SAND UNIT

 

53

 

10855

STONEWALL

 

4243333142

 

GUEST CANYON SAND UNIT

 

54

 

10855

STONEWALL

 

4243333053

 

GUEST CANYON SAND UNIT

 

55

 

10855

STONEWALL

 

 

 

GUEST CANYON SAND UNIT

 

56

 

10855

STONEWALL

 

4243333986

 

WENDEBORN

 

2

 

31592

TERRY

 

4244531822

 

CHRISTINE

 

1

 

67783

TERRY

 

4244532090

 

CHRISTINE

 

2

 

67783

TERRY

 

4244532438

 

CHRISTINE

 

3

 

67783

TERRY

 

4244532444

 

CHRISTINE

 

4

 

67784

TERRY

 

4244530044

 

GRACEY H.C.

 

1

 

60664

TERRY

 

4244530663

 

GRACEY H.C.

 

2

 

60664

TERRY

 

4244530718

 

GRACEY H.C.

 

3

 

60664

TERRY

 

4244532359

 

GRACEY H.C.

 

5

 

60664

TERRY

 

4244532360

 

GRACEY H.C.

 

6

 

60664

TERRY

 

4244532361

 

GRACEY H.C.

 

7

 

60664

TERRY

 

4244532437

 

GRACEY H.C.

 

8

 

60664

TERRY

 

4244532448

 

GRACEY H.C.

 

9

 

60664

TERRY

 

4244531934

 

GRANBURY

 

1

 

68293

TERRY

 

4244531970

 

GRANBURY

 

2

 

68293

TERRY

 

4244531805

 

HELEN

 

1

 

67799

TERRY

 

4244531866

 

HELEN

 

2

 

67799

TERRY

 

4244531887

 

HELEN

 

3

 

67799

TERRY

 

4244531906

 

HELEN

 

4

 

67799

TERRY

 

4244531919

 

HELEN

 

5

 

67799

TERRY

 

4244531964

 

HELEN

 

6

 

67799

TERRY

 

4244532036

 

HELEN

 

7

 

67799

TERRY

 

4244532068

 

HELEN

 

8

 

67799

TERRY

 

4244532067

 

HELEN

 

9

 

67799

TERRY

 

4244532415

 

HELEN

 

10

 

67799

TERRY

 

4244532168

 

HELEN

 

11

 

67799

TERRY

 

4244532416

 

HELEN

 

12

 

67799

TERRY

 

4244532417

 

HELEN

 

13

 

67799

TERRY

 

4244532418

 

HELEN

 

14

 

67799

 

--------------------------------------------------------------------------------


 

County

 

API

 

Lease

 

Well No

 

RRC Lease No.

TERRY

 

4244532427

 

HELEN

 

15

 

67799

TERRY

 

4244532431

 

HELEN

 

16

 

67799

TERRY

 

4244532441

 

HELEN

 

17

 

67799

TERRY

 

4244532442

 

HELEN

 

18

 

67799

TERRY

 

4244532443

 

HELEN

 

19

 

67799

TERRY

 

4244532450

 

HELEN

 

20

 

67799

TERRY

 

4244531813

 

JACOBSON TRAIL

 

1

 

67736

TERRY

 

4244532447

 

JACOBSON TRAIL

 

2

 

67736

TERRY

 

4244531959

 

JONES

 

4

 

68359

TERRY

 

4244532221

 

JONES

 

5

 

68359

TERRY

 

4244532224

 

JONES

 

6

 

68359

TERRY

 

4244532433

 

JONES

 

7

 

68359

TERRY

 

4244531933

 

MABEE

 

1

 

68315

TERRY

 

4244531960

 

MABEE

 

2

 

68315

TERRY

 

4244531966

 

MABEE

 

3

 

68315

TERRY

 

4244530662

 

MATHIE #1

 

1

 

67296

TERRY

 

4244530757

 

MATHIE #2

 

2

 

67458

TERRY

 

4244530180

 

NWTA

 

101

 

63221

TERRY

 

4244530579

 

NWTA

 

201R

 

63221

TERRY

 

4244530602

 

NWTA

 

202

 

63221

TERRY

 

4244530910

 

NWTA

 

203

 

63221

TERRY

 

4244532336

 

NWTA

 

204

 

63221

TERRY

 

4244532355

 

NWTA

 

205

 

63221

TERRY

 

4244532346

 

NWTA

 

206

 

63221

TERRY

 

4244532372

 

NWTA

 

207

 

63221

TERRY

 

4244530280

 

NWTA

 

301

 

63221

TERRY

 

4244530622

 

NWTA

 

304

 

63221

TERRY

 

4244530903

 

NWTA

 

305

 

63221

TERRY

 

4244530909

 

NWTA

 

306

 

63221

TERRY

 

4244531973

 

NWTA

 

309

 

63221

TERRY

 

4244532327

 

NWTA

 

310

 

63221

TERRY

 

4244532337

 

NWTA

 

311

 

63221

TERRY

 

4244532335

 

NWTA

 

312

 

63221

TERRY

 

4244532400

 

NWTA

 

313

 

63221

TERRY

 

4244532350

 

NWTA

 

314

 

63221

TERRY

 

4244532384

 

NWTA

 

315

 

63221

TERRY

 

4244532351

 

NWTA

 

316

 

63221

TERRY

 

4244530616

 

NWTA

 

402

 

63221

TERRY

 

4244532345

 

NWTA

 

403

 

63221

TERRY

 

4244530180

 

NWTA

 

404

 

63221

TERRY

 

4244530716

 

NWTA

 

508

 

63221

TERRY

 

4244530180

 

NWTA

 

510

 

63221

TERRY

 

4244532347

 

NWTA

 

511

 

63221

TERRY

 

4244530617

 

NWTA

 

601

 

63221

TERRY

 

4244531107

 

NWTA

 

604

 

63221

TERRY

 

4244532328

 

NWTA

 

605

 

63221

TERRY

 

4244532334

 

NWTA

 

606

 

63221

TERRY

 

4244532386

 

NWTA

 

607

 

63221

TERRY

 

4244532378

 

NWTA

 

609

 

63221

TERRY

 

4244532390

 

NWTA

 

700

 

63221

TERRY

 

4244532398

 

NWTA

 

709

 

63221

TERRY

 

4244532400

 

NWTA

 

713

 

63221

TERRY

 

4244532404

 

NWTA

 

715

 

63221

TERRY

 

4244532405

 

NWTA

 

716

 

63221

TERRY

 

4244532409

 

NWTA

 

725

 

63221

TERRY

 

4244532379

 

NWTA

 

102

 

63221

TERRY

 

4244500650

 

NYSTEL J.P. A 1

 

1

 

712

TERRY

 

4244500652

 

NYSTEL J.P. A 2 - MULTI

 

1

 

712

TERRY

 

4244530625

 

ROSE REX  109

 

109

 

62323

TERRY

 

4244530819

 

TAPP E.A.

 

2

 

712

TERRY

 

4244500653

 

TAPP E.A.

 

1

 

712

TERRY

 

4244532432

 

TEXLAND

 

1

 

68474

TERRY

 

4244531937

 

TEXLAND

 

2

 

68474

WARD

 

4247536395

 

ALLAR-MARSTON

 

1

 

44073

WARD

 

4247536245

 

ALLAR-MARSTON

 

2

 

44073

WARD

 

4247536407

 

ALLAR-MARSTON

 

3

 

44073

WARD

 

4247536637

 

ALLAR-MARSTON

 

4

 

44073

 

--------------------------------------------------------------------------------


 

County

 

API

 

Lease

 

Well No

 

RRC Lease No.

WARD

 

4247537038

 

ALLAR-MARSTON

 

5

 

44073

WARD

 

4247536825

 

ALLAR-MARSTON

 

6

 

44073

WARD

 

4247536942

 

ALLAR-MARSTON

 

7

 

44073

WARD

 

4247537006

 

ALLAR-MARSTON

 

8

 

44073

WARD

 

4247537011

 

ALLAR-MARSTON

 

9

 

44073

WARD

 

4247536246

 

DAVID L MARSTON

 

1

 

43408

WARD

 

4247536408

 

DAVID L MARSTON

 

2

 

43408

WARD

 

4247536430

 

DAVID L MARSTON

 

3

 

43408

WARD

 

4247537005

 

DAVID L MARSTON

 

4

 

43408

WARD

 

4247536432

 

DAVID L MARSTON

 

5

 

43408

WARD

 

4247536431

 

DAVID L MARSTON

 

6

 

43408

WARD

 

4247536944

 

DAVID L MARSTON

 

7

 

43408

WARD

 

4247536477

 

DAVID L MARSTON

 

8

 

43408

WARD

 

4247536479

 

DAVID L MARSTON

 

9

 

43408

WARD

 

4247537002

 

DAVID L MARSTON

 

11

 

43408

WARD

 

4247537024

 

DAVID L MARSTON

 

13

 

43408

WARD

 

4247537048

 

DAVID L MARSTON

 

15

 

43408

WARD

 

4247537126

 

DAVID L MARSTON

 

16

 

43408

WARD

 

4247537087

 

DAVID L MARSTON

 

17

 

43408

WARD

 

4247536972

 

EDWARD TEACH

 

1

 

47993

WARD

 

4247537121

 

EDWARD TEACH

 

5

 

47993

WARD

 

4247537185

 

EDWARD TEACH

 

7

 

47993

WARD

 

4247537194

 

EDWARD TEACH

 

9

 

47993

WARD

 

4247537023

 

EDWARD TEACH SE

 

2

 

48336

WARD

 

4247537039

 

EDWARD TEACH SE

 

3

 

48336

WARD

 

4247537093

 

EDWARD TEACH SE

 

4

 

48336

WARD

 

4247537239

 

EDWARD TEACH SW

 

10

 

48336

WARD

 

4247536668

 

LAWRENCE

 

1

 

45881

WARD

 

4247536739

 

LAWRENCE

 

2

 

45881

WARD

 

4247536828

 

LAWRENCE

 

3

 

45881

WARD

 

4247536943

 

LAWRENCE

 

4

 

45881

WARD

 

4247536965

 

LAWRENCE

 

6

 

45881

WARD

 

4247537003

 

LAWRENCE

 

10

 

45881

WARD

 

4247537100

 

MAN OF WAR

 

1

 

48101

WARD

 

4247536478

 

MARSTON-KOEHN

 

2

 

45832

WARD

 

4247536490

 

MARSTON-KOEHN

 

3

 

45832

WARD

 

4247532065

 

MARSTON-KOEHN

 

4

 

45832

WARD

 

4247536827

 

MARSTON-KOEHN

 

6

 

45832

WARD

 

4247536941

 

MARSTON-KOEHN

 

7

 

45832

WARD

 

4247536966

 

QUEEN ANNES REVENGE

 

1

 

47707

WARD

 

4247537012

 

QUEEN ANNES REVENGE

 

2

 

47707

WARD

 

4247537033

 

QUEEN ANNES REVENGE

 

3

 

47707

WARD

 

4247537182

 

QUEEN ANNES REVENGE

 

4

 

47707

WARD

 

4247537183

 

QUEEN ANNES REVENGE

 

5

 

47707

WARD

 

4247537088

 

QUEEN ANNES REVENGE

 

6

 

47707

WARD

 

4247537128

 

QUEEN ANNES REVENGE

 

7

 

47707

WARD

 

4247537134

 

SWASHBUCKLER

 

2

 

48160

WARD

 

4247537042

 

SWASHBUCKLER SE

 

1

 

48160

 

--------------------------------------------------------------------------------


 

EXHIBIT B
FORM OF COPAS

(See Attached)

 

--------------------------------------------------------------------------------


 

[g130481kk61i001.jpg]

COPAS 2005 Accounting Procedure

Recommended by COPAS

 

Exhibit “  ”

ACCOUNTING PROCEDURE

JOINT OPERATIONS

 

Attached to and made part of

 

 

 

I. GENERAL PROVISIONS

 

IF THE PARTIES FAIL TO SELECT EITHER ONE OF COMPETING “ALTERNATIVE” PROVISIONS,
OR SELECT ALL THE COMPETING “ALTERNATIVE” PROVISIONS, ALTERNATIVE 1 IN EACH SUCH
INSTANCE SHALL BE DEEMED TO HAVE BEEN ADOPTED BY THE PARTIES AS A RESULT OF ANY
SUCH OMISSION OR DUPLICATE NOTATION.

 

IN THE EVENT THAT ANY “OPTIONAL” PROVISION OF THIS ACCOUNTING PROCEDURE IS NOT
ADOPTED BY THE PARTIES TO THE AGREEMENT BY A TYPED, PRINTED OR HANDWRITTEN
INDICATION, SUCH PROVISION SHALL NOT FORM A PART OF THIS ACCOUNTING PROCEDURE,
AND NO INFERENCE SHALL BE MADE CONCERNING THE INTENT OF THE PARTIES IN SUCH
EVENT.

 

1.              DEFINITIONS

 

All terms used in this Accounting Procedure shall have the following meaning,
unless otherwise expressly defined in the Agreement:

 

“Affiliate” means for a person, another person that controls, is controlled by,
or is under common control with that person. In this definition, (a) control
means the ownership by one person, directly or indirectly, of more than fifty
percent (50%) of the voting securities of a corporation or, for other persons,
the equivalent ownership interest (such as partnership interests), and
(b) “person” means an individual, corporation, partnership, trust, estate,
unincorporated organization, association, or other legal entity.

 

“Agreement” means the operating agreement, farmout agreement, or other contract
between the Parties to which this Accounting Procedure is attached.

 

“Controllable Material” means Material that, at the time of acquisition or
disposition by the Joint Account, as applicable, is so classified in the
Material Classification Manual most recently recommended by the Council of
Petroleum Accountants Societies (COPAS).

 

“Equalized Freight” means the procedure of charging transportation cost to the
Joint Account based upon the distance from the nearest Railway Receiving Point
to the property.

 

“Excluded Amount” means a specified excluded trucking amount most recently
recommended by COPAS.

 

“Field Office” means a structure, or portion of a structure, whether a temporary
or permanent installation, the primary function of which is to directly serve
daily operation and maintenance activities of the Joint Property and which
serves as a staging area for directly chargeable field personnel.

 

“First Level Supervision” means those employees whose primary function in Joint
Operations is the direct oversight of the Operator’s field employees and/or
contract labor directly employed On-site in a field operating capacity. First
Level Supervision functions may include, but are not limited to:

 

·      Responsibility for field employees and contract labor engaged in
activities that can include field operations, maintenance, construction, well
remedial work, equipment movement and drilling

·      Responsibility for day-to-day direct oversight of rig operations

·      Responsibility for day-to-day direct oversight of construction operations

·      Coordination of job priorities and approval of work procedures

 

COPYRIGHT © 2005 by Council of Petroleum Accountants Societies, Inc. (COPAS)

 

1

--------------------------------------------------------------------------------


 

·      Responsibility for optimal resource utilization (equipment, Materials,
personnel)

·      Responsibility for meeting production and field operating expense targets

·      Representation of the Parties in local matters involving community,
vendors, regulatory agents and landowners, as an incidental part of the
supervisor’s operating responsibilities

·      Responsibility for all emergency responses with field staff

·      Responsibility for implementing safety and environmental practices

·      Responsibility for field adherence to company policy

·      Responsibility for employment decisions and performance appraisals for
field personnel

·      Oversight of sub-groups for field functions such as electrical, safety,
environmental, telecommunications, which may have group or team leaders.

 

“Joint Account” means the account showing the charges paid and credits received
in the conduct of the Joint Operations that are to be shared by the Parties, but
does not include proceeds attributable to hydrocarbons and by-products produced
under the Agreement.

 

“Joint Operations” means all operations necessary or proper for the exploration,
appraisal, development, production, protection, maintenance, repair,
abandonment, and restoration of the Joint Property.

 

2

--------------------------------------------------------------------------------


 

“Joint Property” means the real and personal property subject to the Agreement.

 

“Laws” means any laws, rules, regulations, decrees, and orders of the United
States of America or any state thereof and all other governmental bodies,
agencies, and other authorities having jurisdiction over or affecting the
provisions contained in or the transactions contemplated by the Agreement or the
Parties and their operations, whether such laws now exist or are hereafter
amended, enacted, promulgated or issued.

 

“Material” means personal property, equipment, supplies, or consumables acquired
or held for use by the Joint Property.

 

“Non-Operators” means the Parties to the Agreement other than the Operator.

 

“Offshore Facilities” means platforms, surface and subsea development and
production systems, and other support systems such as oil and gas handling
facilities, living quarters, offices, shops, cranes, electrical supply equipment
and systems, fuel and water storage and piping, heliport, marine docking
installations, communication facilities, navigation aids, and other similar
facilities necessary in the conduct of offshore operations, all of which are
located offshore.

 

“Off-site” means any location that is not considered On-site as defined in this
Accounting Procedure.

 

“On-site” means on the Joint Property when in direct conduct of Joint
Operations. The term “On-site” shall also include that portion of Offshore
Facilities, Shore Base Facilities, fabrication yards, and staging areas from
which Joint Operations are conducted, or other facilities that directly control
equipment on the Joint Property, regardless of whether such facilities are owned
by the Joint Account.

 

“Operator” means the Party designated pursuant to the Agreement to conduct the
Joint Operations.

 

“Parties” means legal entities signatory to the Agreement or their successors
and assigns. Parties shall be referred to individually as “Party.”

 

“Participating Interest” means the percentage of the costs and risks of
conducting an operation under the Agreement that a Party agrees, or is otherwise
obligated, to pay and bear.

 

“Participating Party” means a Party that approves a proposed operation or
otherwise agrees, or becomes liable, to pay and bear a share of the costs and
risks of conducting an operation under the Agreement.

 

“Personal Expenses” means reimbursed costs for travel and temporary living
expenses.

 

“Railway Receiving Point” means the railhead nearest the Joint Property for
which freight rates are published, even though an actual railhead may not exist.

 

“Shore Base Facilities” means onshore support facilities that during Joint
Operations provide such services to the Joint Property as a receiving and
transshipment point for Materials; debarkation point for drilling and production
personnel and services; communication, scheduling and dispatching center; and
other associated functions serving the Joint Property.

 

“Supply Store” means a recognized source or common stock point for a given
Material item.

 

“Technical Services” means services providing specific engineering, geoscience,
or other professional skills, such as those performed by engineers, geologists,
geophysicists, and technicians, required to handle specific operating conditions
and problems for the benefit of Joint Operations; provided, however, Technical
Services shall not include those functions specifically identified as overhead
under the second paragraph of the introduction of Section III (Overhead).
Technical Services may be provided by the Operator, Operator’s Affiliate,
Non-Operator, Non-Operator Affiliates, and/or third parties.

 

2.              STATEMENTS AND BILLINGS

 

The Operator shall bill Non-Operators on or before the last day of the month for
their proportionate share of the Joint Account for the preceding month. Such
bills shall be accompanied by statements that identify the AFE (authority for
expenditure), lease or facility, and all charges and credits summarized by
appropriate categories of investment and expense. Controllable Material shall be
separately identified and fully described in detail, or at the Operator’s
option, Controllable Material may be summarized by major Material
classifications. Intangible drilling costs, audit adjustments, and unusual
charges and credits shall be separately and clearly identified.

 

The Operator may make available to Non-Operators any statements and bills
required under Section I.2 and/or Section I.3.A (Advances and Payments by the
Parties) via email, electronic data interchange, internet websites or other
equivalent electronic media in lieu of paper copies. The Operator shall provide
the Non-Operators instructions and any necessary information to access and
receive the statements and bills within the timeframes specified herein. A
statement or billing shall be deemed as delivered twenty-four (24) hours
(exclusive of weekends and holidays) after the Operator notifies the
Non-Operator that the statement or billing is available on the website and/or
sent via email or electronic data interchange transmission. Each Non-Operator
individually shall elect to receive statements and billings electronically, if
available from the Operator, or request paper copies. Such election may be
changed upon thirty (30) days prior written notice to the Operator.

 

3

--------------------------------------------------------------------------------


 

3.              ADVANCES AND PAYMENTS BY THE PARTIES

 

A.            Unless otherwise provided for in the Agreement, the Operator may
require the Non-Operators to advance their share of the estimated cash outlay
for the succeeding month’s operations within fifteen (15) days after receipt of
the advance request or by the first day of the month for which the advance is
required, whichever is later. The Operator shall adjust each monthly billing to
reflect advances received from the Non-Operators for such month. If a refund is
due, the Operator shall apply the amount to be refunded to the subsequent
month’s billing or advance, unless the Non-Operator sends the Operator a written
request for a cash refund. The Operator shall remit the refund to the
Non-Operator within fifteen (15) days of receipt of such written request.

 

B.            Except as provided below, each Party shall pay its proportionate
share of all bills in full within fifteen (15) days of receipt date. If payment
is not made within such time, the unpaid balance shall bear interest compounded
monthly at the prime rate published by the Wall Street Journal on the first day
of each month the payment is delinquent, plus three percent (3%), per annum, or
the maximum contract rate permitted by the applicable usury Laws governing the
Joint Property, whichever is the lesser, plus attorney’s fees, court costs, and
other costs in connection with the collection of unpaid amounts. If the Wall
Street Journal ceases to be published or discontinues publishing a prime rate,
the unpaid balance shall bear interest compounded monthly at the prime rate
published by the Federal Reserve plus three percent (3%), per annum. Interest
shall begin accruing on the first day of the month in which the payment was due.
Payment shall not be reduced or delayed as a result of inquiries or anticipated
credits unless the Operator has agreed. Notwithstanding the foregoing, the
Non-Operator may reduce payment, provided it furnishes documentation and
explanation to the Operator at the time payment is made, to the extent such
reduction is caused by:

 

(1)   being billed at an incorrect working interest or Participating Interest
that is higher than such Non-Operator’s actual working interest or Participating
Interest, as applicable; or

(2)   being billed for a project or AFE requiring approval of the Parties under
the Agreement that the Non-Operator has not approved or is not otherwise
obligated to pay under the Agreement; or

(3)   being billed for a property in which the Non-Operator no longer owns a
working interest, provided the Non-Operator has furnished the Operator a copy of
the recorded assignment or letter in-lieu. Notwithstanding the foregoing, the
Non-Operator shall remain responsible for paying bills attributable to the
interest it sold or transferred for any bills rendered during the thirty (30)
day period following the Operator’s receipt of such written notice; or

(4)   charges outside the adjustment period, as provided in Section I.4
(Adjustments).

 

4.              ADJUSTMENTS

 

A.            Payment of any such bills shall not prejudice the right of any
Party to protest or question the correctness thereof; however, all bills and
statements, including payout statements, rendered during any calendar year shall
conclusively be presumed to be true and correct, with respect only to
expenditures, after twenty-four (24) months following the end of any such
calendar year, unless within said period a Party takes specific detailed written
exception thereto making a claim for adjustment. The Operator shall provide a
response to all written exceptions, whether or not contained in an audit report,
within the time periods prescribed in Section I.5 (Expenditure Audits).

 

B.            All adjustments initiated by the Operator, except those described
in items (1) through (4) of this Section I.4.B, are limited to the twenty-four
(24) month period following the end of the calendar year in which the original
charge appeared or should have appeared on the Operator’s Joint Account
statement or payout statement. Adjustments that may be made beyond the
twenty-four (24) month period are limited to adjustments resulting from the
following:

 

(1)         a physical inventory of Controllable Material as provided for in
Section V (Inventories of Controllable Material), or

(2)         an offsetting entry (whether in whole or in part) that is the direct
result of a specific joint interest audit exception granted by the Operator
relating to another property, or

(3)         a government/regulatory audit, or

(4)         a working interest ownership or Participating Interest adjustment.

 

5.              EXPENDITURE AUDITS

 

A.            A Non-Operator, upon written notice to the Operator and all other
Non-Operators, shall have the right to audit the Operator’s accounts and records
relating to the Joint Account within the twenty-four (24) month period following
the end of such calendar year in which such bill was rendered; however,
conducting an audit shall not extend the time for the taking of written
exception to and the adjustment of accounts as provided for in Section I.4
(Adjustments). Any Party that is subject to payout accounting under the
Agreement shall have the right to audit the accounts and records of the Party
responsible for preparing the payout statements, or of the Party furnishing
information to the Party responsible for preparing payout statements. Audits of
payout accounts may include the volumes of hydrocarbons produced and saved and
proceeds received for such hydrocarbons as they pertain to payout accounting
required under the Agreement. Unless otherwise provided in the Agreement, audits
of a payout account shall be conducted within the twenty-four (24) month period
following the end of the calendar year in which the payout statement was
rendered.

 

Where there are two or more Non-Operators, the Non-Operators shall make every
reasonable effort to conduct a joint audit in a manner that will result in a
minimum of inconvenience to the Operator. The Operator shall bear no portion of
the Non-Operators’ audit cost incurred under this paragraph unless agreed to by
the Operator. The audits shall not be conducted more than once each year without
prior approval of the Operator, except upon the resignation or removal of the
Operator, and shall be made at the expense of

 

4

--------------------------------------------------------------------------------


 

those Non-Operators approving such audit.

 

The Non-Operator leading the audit (hereinafter “lead audit company”) shall
issue the audit report within ninety (90) days after completion of the audit
testing and analysis; however, the ninety (90) day time period shall not extend
the twenty-four (24) month requirement for taking specific detailed written
exception as required in Section I.4.A (Adjustments) above. All claims shall be
supported with sufficient documentation.

 

A timely filed written exception or audit report containing written exceptions
(hereinafter “written exceptions”) shall, with respect to the claims made
therein, preclude the Operator from asserting a statute of limitations defense
against such claims, and the Operator hereby waives its right to assert any
statute of limitations defense against such claims for so long as any
Non-Operator continues to comply with the deadlines for resolving exceptions
provided in this Accounting Procedure. If the Non-Operators fail to comply with
the additional deadlines in Section I.5.B or I.5.C, the Operator’s waiver of its
rights to assert a statute of limitations defense against the claims brought by
the Non-Operators shall lapse, and such claims shall then be subject to the
applicable statute of limitations, provided that such waiver shall not lapse in
the event that the Operator has failed to comply with the deadlines in
Section I.5.B or I.5.C.

 

B.            The Operator shall provide a written response to all exceptions in
an audit report within one hundred eighty (180) days after Operator receives
such report. Denied exceptions should be accompanied by a substantive response.
If the Operator fails to provide substantive response to an exception within
this one hundred eighty (180) day period, the Operator will owe interest on that
exception or portion thereof, if ultimately granted, from the date it received
the audit report. Interest shall be calculated using the rate set forth in
Section I.3.B  (Advances and Payments by the Parties).

 

C.            The lead audit company shall reply to the Operator’s response to
an audit report within ninety (90) days of receipt, and the Operator shall reply
to the lead audit company’s follow-up response within ninety (90) days of
receipt; provided, however, each Non-Operator shall have the right to represent
itself if it disagrees with the lead audit company’s position or believes the
lead audit company is not adequately fulfilling its duties. Unless otherwise
provided for in Section I.5.E, if the Operator fails to provide substantive
response to an exception within this ninety (90) day period, the Operator will
owe interest on that exception or portion thereof, if ultimately granted, from
the date it received the audit report. Interest shall be calculated using the
rate set forth in Section I.3.B (Advances and Payments by the Parties).

 

D.            If any Party fails to meet the deadlines in Sections I.5.B or
I.5.C or if any audit issues are outstanding fifteen (15) months after Operator
receives the audit report, the Operator or any Non-Operator participating in the
audit has the right to call a resolution meeting, as set forth in this
Section I.5.D or it may invoke the dispute resolution procedures included in the
Agreement, if applicable. The meeting will require one month’s written notice to
the Operator and all Non-Operators participating in the audit. The meeting shall
be held at the Operator’s office or mutually agreed location, and shall be
attended by representatives of the Parties with authority to resolve such
outstanding issues. Any Party who fails to attend the resolution meeting shall
be bound by any resolution reached at the meeting. The lead audit company will
make good faith efforts to coordinate the response and positions of the
Non-Operator participants throughout the resolution process; however, each
Non-Operator shall have the right to represent itself. Attendees will make good
faith efforts to resolve outstanding issues, and each Party will be required to
present substantive information supporting its position. A resolution meeting
may be held as often as agreed to by the Parties. Issues unresolved at one
meeting may be discussed at subsequent meetings until each such issue is
resolved.

 

If the Agreement contains no dispute resolution procedures and the audit issues
cannot be resolved by negotiation, the dispute shall be submitted to mediation.
In such event, promptly following one Party’s written request for mediation, the
Parties to the dispute shall choose a mutually acceptable mediator and share the
costs of mediation services equally. The Parties shall each have present at the
mediation at least one individual who has the authority to settle the dispute.
The Parties shall make reasonable efforts to ensure that the mediation commences
within sixty (60) days of the date of the mediation request. Notwithstanding the
above, any Party may file a lawsuit or complaint (1) if the Parties are unable
after reasonable efforts, to commence mediation within sixty (60)days of the
date of the mediation request, (2) for statute of limitations reasons, or (3) to
seek a preliminary injunction or other provisional judicial relief, if in its
sole judgment an injunction or other provisional relief is necessary to avoid
irreparable damage or to preserve the status quo. Despite such action, the
Parties shall continue to try to resolve the dispute by mediation.

 

E.            o (Optional Provision — Forfeiture Penalties)

 

If the Non-Operators fail to meet the deadline in Section I.5.C, any unresolved
exceptions that were not addressed by the Non-Operators within one (1) year
following receipt of the last substantive response of the Operator shall be
deemed to have been withdrawn by the Non-Operators. If the Operator fails to
meet the deadlines in Section I.5.B or I.5.C, any unresolved exceptions that
were not addressed by the Operator within one (1) year following receipt of the
audit report or receipt of the last substantive response of the Non-Operators,
whichever is later, shall be deemed to have been granted by the Operator and
adjustments shall be made, without interest, to the Joint Account.

 

6.              APPROVAL BY PARTIES

 

A.            GENERAL MATTERS

 

Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other Sections of this Accounting Procedure and if the
Agreement to which this Accounting Procedure is attached contains no contrary
provisions in regard thereto, the

 

5

--------------------------------------------------------------------------------


 

Operator shall notify all Non-Operators of the Operator’s proposal and the
agreement or approval of a majority in interest of the Non-Operators shall be
controlling on all Non-Operators.

 

This Section I.6.A applies to specific situations of limited duration where a
Party proposes to change the accounting for charges from that prescribed in this
Accounting Procedure. This provision does not apply to amendments to this
Accounting Procedure, which are covered by Section I.6.B.

 

B.            AMENDMENTS

 

If the Agreement to which this Accounting Procedure is attached contains no
contrary provisions in regard thereto, this Accounting Procedure can be amended
by an affirmative vote of                                 (                  )
or more Parties, one of which is the Operator, having a combined working
interest of at least                         percent (            %), which
approval shall be binding on all Parties, provided, however, approval of at
least one (1) Non-Operator shall be required.

 

C.            AFFILIATES

 

For the purpose of administering the voting procedures of Sections I.6.A and
I.6.B, if Parties to this Agreement are Affiliates of each other, then such
Affiliates shall be combined and treated as a single Party having the combined
working interest or Participating Interest of such Affiliates.

 

For the purposes of administering the voting procedures in Section I.6.A, if a
Non-Operator is an Affiliate of the Operator, votes under Section I.6.A shall
require the majority in interest of the Non-Operator(s) after excluding the
interest of the Operator’s Affiliate.

 

II. DIRECT CHARGES

 

The Operator shall charge the Joint Account with the following items:

 

1.              RENTALS AND ROYALTIES

 

Lease rentals and royalties paid by the Operator, on behalf of all Parties, for
the Joint Operations.

 

2.              LABOR

 

A.            Salaries and wages, including incentive compensation programs as
set forth in COPAS MFI-37 (“Chargeability of Incentive Compensation Programs”),
for:

 

(1)         Operator’s field employees directly employed On-site in the conduct
of Joint Operations,

 

(2)         Operator’s employees directly employed on Shore Base Facilities,
Offshore Facilities, or other facilities serving the Joint Property if such
costs are not charged under Section II.6 (Equipment and Facilities Furnished by
Operator) or are not a function covered under Section III (Overhead),

 

(3)         Operator’s employees providing First Level Supervision,

 

(4)         Operator’s employees providing On-site Technical Services for the
Joint Property if such charges are excluded from the overhead rates in
Section III (Overhead),

 

(5)         Operator’s employees providing Off-site Technical Services for the
Joint Property if such charges are excluded from the overhead rates in
Section III (Overhead).

 

Charges for the Operator’s employees identified in Section II.2.A may be made
based on the employee’s actual salaries and wages, or in lieu thereof, a day
rate representing the Operator’s average salaries and wages of the employee’s
specific job category.

 

Charges for personnel chargeable under this Section II.2.A who are foreign
nationals shall not exceed comparable compensation paid to an equivalent U.S.
employee pursuant to this Section II.2, unless otherwise approved by the Parties
pursuant to Section I.6.A (General Matters).

 

B.            Operator’s cost of holiday, vacation, sickness, and disability
benefits, and other customary allowances paid to employees whose salaries and
wages are chargeable to the Joint Account under Section II.2.A, excluding
severance payments or other termination allowances. Such costs under this
Section II.2.B may be charged on a “when and as-paid basis” or by “percentage
assessment” on the amount of salaries and wages chargeable to the Joint Account
under Section II.2.A. If percentage assessment is used, the rate shall be based
on the Operator’s cost experience.

 

C.            Expenditures or contributions made pursuant to assessments imposed
by governmental authority that are applicable to costs chargeable to the Joint
Account under Sections II.2.A and B.

 

6

--------------------------------------------------------------------------------


 

D.            Personal Expenses of personnel whose salaries and wages are
chargeable to the Joint Account under Section II.2.A when the expenses are
incurred in connection with directly chargeable activities.

 

E.             Reasonable relocation costs incurred in transferring to the Joint
Property personnel whose salaries and wages are chargeable to the Joint Account
under Section II.2.A. Notwithstanding the foregoing, relocation costs that
result from reorganization or merger of a Party, or  that are for the primary
benefit of the Operator, shall not be chargeable to the Joint Account.
Extraordinary relocation costs, such as those incurred as a result of transfers
from remote locations, such as Alaska or overseas, shall not be charged to the
Joint Account unless approved by the Parties pursuant to Section I.6.A (General
Matters).

 

F.              Training costs as specified in COPAS MFI-35 (“Charging of
Training Costs to the Joint Account”) for personnel whose salaries and wages are
chargeable under Section II.2.A. This training charge shall include the wages,
salaries, training course cost, and Personal Expenses incurred during the
training session. The training cost shall be charged or allocated to the
property or properties directly benefiting from the training. The cost of the
training course shall not exceed prevailing commercial rates, where such rates
are available.

 

G.            Operator’s current cost of established plans for employee
benefits, as described in COPAS MFI-27 (“Employee Benefits Chargeable to Joint
Operations and Subject to Percentage Limitation”), applicable to the Operator’s
labor costs chargeable to the Joint Account under Sections II.2.A and B based on
the Operator’s actual cost not to exceed the employee benefits limitation
percentage most recently recommended by COPAS.

 

H.           Award payments to employees, in accordance with COPAS MFI-49
(“Awards to Employees and Contractors”) for personnel whose salaries and wages
are chargeable under Section II.2.A.

 

3.              MATERIAL

 

Material purchased or furnished by the Operator for use on the Joint Property in
the conduct of Joint Operations as provided under Section IV (Material
Purchases, Transfers, and Dispositions). Only such Material shall be purchased
for or transferred to the Joint Property as may be required for immediate use or
is reasonably practical and consistent with efficient and economical operations.
The accumulation of surplus stocks shall be avoided.

 

4.              TRANSPORTATION

 

A.            Transportation of the Operator’s, Operator’s Affiliate’s, or
contractor’s personnel necessary for Joint Operations.

 

B.            Transportation of Material between the Joint Property and another
property, or from the Operator’s warehouse or other storage point to the Joint
Property, shall be charged to the receiving property using one of the methods
listed below. Transportation of Material from the Joint Property to the
Operator’s warehouse or other storage point shall be paid for by the Joint
Property using one of the methods listed below:

 

(1)         If the actual trucking charge is less than or equal to the Excluded
Amount the Operator may charge actual trucking cost or a theoretical charge from
the Railway Receiving Point to the Joint Property. The basis for the theoretical
charge is the per hundred weight charge plus fuel surcharges from the Railway
Receiving Point to the Joint Property.. The Operator shall consistently  apply
the selected alternative.

 

(2)         If the actual trucking charge is greater than the Excluded Amount,
the Operator shall charge Equalized Freight. Accessorial charges such as loading
and unloading costs, split pick-up costs, detention, call out charges, and
permit fees shall be charged directly to the Joint Property and shall not be
included when calculating the Equalized Freight.

 

5.              SERVICES

 

The cost of contract services, equipment, and utilities used in the conduct of
Joint Operations, except for contract services, equipment, and utilities covered
by Section III (Overhead), or Section II.7 (Affiliates), or excluded under
Section II.9 (Legal Expense). Awards paid to contractors shall be chargeable
pursuant to COPAS MFI-49 (“Awards to Employees and Contractors”).

 

The costs of third party Technical Services are chargeable to the extent
excluded from the overhead rates under Section III (Overhead).

 

6.              EQUIPMENT AND FACILITIES FURNISHED BY OPERATOR

 

In the absence of a separately negotiated agreement, equipment and facilities
furnished by the Operator will be charged as follows:

 

A.            The Operator shall charge the Joint Account for use of
Operator-owned equipment and facilities, including but not limited to production
facilities, Shore Base Facilities, Offshore Facilities, and Field Offices, at
rates commensurate with the costs of ownership and operation. The cost of Field
Offices shall be chargeable to the extent the Field Offices provide direct
service to personnel who are chargeable pursuant to Section II.2.A (Labor). Such
rates may include labor, maintenance, repairs, other operating expense,
insurance, taxes, depreciation using straight line depreciation method, and
interest on gross investment less accumulated depreciation not to exceed twelve
percent (12 %) per annum; provided, however, depreciation shall not be charged
when the

 

7

--------------------------------------------------------------------------------


 

equipment and facilities investment have been fully depreciated. The rate may
include an element of the estimated cost for abandonment, reclamation, and
dismantlement. Such rates shall not exceed the average commercial rates
currently prevailing in the immediate area of the Joint Property.

 

B.            In lieu of charges in Section II.6.A above, the Operator may elect
to use average commercial rates prevailing in the immediate area of the Joint
Property, less twenty percent (20%). If equipment and facilities are charged
under this Section II.6.B, the Operator shall adequately document and support
commercial rates and shall periodically review and update the rate and the
supporting documentation. For automotive equipment, the Operator may elect to
use rates published by the Petroleum Motor Transport Association (PMTA) or such
other organization recognized by COPAS as the official source of rates.

 

7.              AFFILIATES

 

All operations carried out by Affiliates will be accounted for on the same basis
hereunder as work performed by Operator.

 

A.            Charges for an Affiliate’s goods and/or services used in
operations requiring an AFE or other authorization from the Non-Operators may be
made without the approval of the Parties provided (i) the Affiliate is
identified and the Affiliate goods and services are specifically detailed in the
approved AFE or other authorization, and (ii) the total costs for such
Affiliate’s goods and services billed to such individual project do not exceed
$250,000 If the total costs for an Affiliate’s goods and services charged to
such individual project are not specifically detailed in the approved AFE or
authorization or exceed such amount, charges for such Affiliate shall require
approval of the Parties, pursuant to Section I.6.A (General Matters).

 

B.            For an Affiliate’s goods and/or services used in operations not
requiring an AFE or other authorization from the Non-Operators, charges for such
Affiliate’s goods and services shall require approval of the Parties, pursuant
to Section I.6.A (General Matters), if the charges exceed $250,000 in a given
calendar year.

 

C.            The cost of the Affiliate’s goods or services shall not exceed
average commercial rates prevailing in the area of the Joint Property, unless
the Operator obtains the Non-Operators’ approval of such rates. The Operator
shall adequately document and support commercial rates and shall periodically
review and update the rate and the supporting documentation; provided, however,
documentation of commercial rates shall not be required if the Operator obtains
Non-Operator approval of its Affiliate’s rates or charges prior to billing
Non-Operators for such Affiliate’s goods and services. Notwithstanding the
foregoing, direct charges for Affiliate-owned communication facilities or
systems shall be made pursuant to Section II.12 (Communications).

 

If the Parties fail to designate an amount in Sections II.7.A or II.7.B, in each
instance the amount deemed adopted by the Parties as a result of such omission
shall be the amount established as the Operator’s expenditure limitation in the
Agreement. If the Agreement does not contain an Operator’s expenditure
limitation, the amount deemed adopted by the Parties as a result of such
omission shall be zero dollars ($ 0.00).

 

8.              DAMAGES AND LOSSES TO JOINT PROPERTY

 

All costs or expenses necessary for the repair or replacement of Joint Property
resulting from damages or losses incurred, except to the extent such damages or
losses result from a Party’s or Parties’ gross negligence or willful misconduct,
in which case such Party or Parties shall be solely liable.

 

The Operator shall furnish the Non-Operator written notice of damages or losses
incurred as soon as practicable after a report has been received by the
Operator.

 

9.              LEGAL EXPENSE

 

Recording fees and costs of handling, settling, or otherwise discharging
litigation, claims, and liens incurred in or resulting from operations under the
Agreement, or  necessary to protect or recover the Joint Property, to the extent
permitted under the Agreement. Costs of the Operator’s or Affiliate’s legal
staff or outside attorneys, including fees and expenses, are not chargeable
unless approved by the Parties pursuant to Section I.6.A (General Matters) or
otherwise provided for in the Agreement.

 

Notwithstanding the foregoing paragraph, costs for procuring abstracts, fees
paid to outside attorneys for title examinations (including preliminary,
supplemental, shut-in royalty opinions, division order title opinions), and
curative work shall be chargeable to the extent permitted as a direct charge in
the Agreement.

 

10.       TAXES AND PERMITS

 

All taxes and permitting fees of every kind and nature, assessed or levied upon
or in connection with the Joint Property, or the production therefrom, and which
have been paid by the Operator for the benefit of the Parties, including
penalties and interest, except to the extent the penalties and interest result
from the Operator’s gross negligence or willful misconduct.

 

If ad valorem taxes paid by the Operator are based in whole or in part upon
separate valuations of each Party’s working interest, then notwithstanding any
contrary provisions, the charges to the Parties will be made in accordance with
the tax value generated by each Party’s working interest.

 

8

--------------------------------------------------------------------------------


 

Costs of tax consultants or advisors, the Operator’s employees, or Operator’s
Affiliate employees in matters regarding ad valorem or other tax matters, are
not permitted as direct charges unless approved by the Parties pursuant to
Section I.6.A (General Matters).

 

Charges to the Joint Account resulting from sales/use tax audits, including
extrapolated amounts and penalties and interest, are permitted, provided the
Non-Operator shall be allowed to review the invoices and other underlying source
documents which served as the basis for tax charges and to determine that the
correct amount of taxes were charged to the Joint Account. If the Non-Operator
is not permitted to review such documentation, the sales/use tax amount shall
not be directly charged unless the Operator can conclusively document the amount
owed by the Joint Account.

 

11.       INSURANCE

 

Net premiums paid for insurance required to be carried for Joint Operations for
the protection of the Parties. If Joint Operations are conducted at locations
where the Operator acts as self-insurer in regard to its worker’s compensation
and employer’s liability insurance obligation, the Operator shall charge the
Joint Account manual rates for the risk assumed in its self-insurance program as
regulated by the jurisdiction governing the Joint Property. In the case of
offshore operations in federal waters, the manual rates of the adjacent state
shall be used for personnel performing work On-site, and such rates shall be
adjusted for offshore operations by the U.S. Longshoreman and Harbor Workers
(USL&H) or Jones Act surcharge, as appropriate.

 

12.       COMMUNICATIONS

 

Costs of acquiring, leasing, installing, operating, repairing, and maintaining
communication facilities or systems, including satellite, radio and microwave
facilities, between the Joint Property and the Operator’s office(s) directly
responsible for field operations in accordance with the provisions of COPAS
MFI-44 (“Field Computer and Communication Systems”). If the communications
facilities or systems serving the Joint Property are Operator-owned, charges to
the Joint Account shall be made as provided in Section II.6 (Equipment and
Facilities Furnished by Operator). If the communication facilities or systems
serving the Joint Property are owned by the Operator’s Affiliate, charges to the
Joint Account shall not exceed average commercial rates prevailing in the area
of the Joint Property. The Operator shall adequately document and support
commercial rates and shall periodically review and update the rate and the
supporting documentation.

 

13.       ECOLOGICAL, ENVIRONMENTAL, AND SAFETY

 

Costs incurred for Technical Services and drafting to comply with ecological,
environmental and safety Laws or standards recommended by Occupational Safety
and Health Administration (OSHA) or other regulatory authorities. All other
labor and functions incurred for ecological, environmental and safety matters,
including management, administration,  and permitting, shall be covered by
Sections II.2 (Labor), II.5 (Services), or Section III (Overhead), as
applicable.

 

Costs to provide or have available pollution containment and removal equipment
plus actual costs of control and cleanup and resulting responsibilities of oil
and other spills as well as discharges from permitted outfalls as required by
applicable Laws, or other pollution containment and removal equipment deemed
appropriate by the Operator for prudent operations, are directly chargeable.

 

14.       ABANDONMENT AND RECLAMATION

 

Costs incurred for abandonment and reclamation of the Joint Property, including
costs required by lease agreements or by Laws.

 

15.       OTHER EXPENDITURES

 

Any other expenditure not covered or dealt with in the foregoing provisions of
this Section II (Direct Charges), or in Section III (Overhead) and which is of
direct benefit to the Joint Property and is incurred by the Operator in the
necessary and proper conduct of the Joint Operations. Charges made under this
Section II.15 shall require approval of the Parties, pursuant to Section I.6.A
(General Matters).

 

III. OVERHEAD

 

As compensation for costs not specifically identified as chargeable to the Joint
Account pursuant to Section II (Direct Charges), the Operator shall charge the
Joint Account in accordance with this Section III.

 

Functions included in the overhead rates regardless of whether performed by the
Operator, Operator’s Affiliates or third parties and regardless of location,
shall include, but not be limited to, costs and expenses of:

 

·      warehousing, other than for warehouses that are  jointly owned under this
Agreement

·      design and drafting (except when allowed as a direct charge under
Sections II.13, III.1.A(ii), and III.2, Option B)

·      inventory costs not chargeable under Section V (Inventories of
Controllable Material)

·      procurement

·      administration

·      accounting and auditing

·      gas dispatching and gas chart integration

 

9

--------------------------------------------------------------------------------


 

·      human resources

·      management

·      supervision not directly charged under Section II.2 (Labor)

·      legal services not directly chargeable under Section II.9 (Legal Expense)

·      taxation, other than those costs identified as directly chargeable under
Section II.10 (Taxes and Permits)

·      preparation and monitoring of permits and certifications; preparing
regulatory reports; appearances before or meetings with governmental agencies or
other authorities having jurisdiction over the Joint Property, other than
On-site inspections; reviewing, interpreting, or submitting comments on or
lobbying with respect to Laws or proposed Laws.

 

Overhead charges shall include the salaries or wages plus applicable payroll
burdens, benefits, and Personal Expenses of personnel performing overhead
functions, as well as office and other related expenses of overhead functions.

 

1.              OVERHEAD—DRILLING AND PRODUCING OPERATIONS

 

As compensation for costs incurred but not chargeable under Section II (Direct
Charges) and not covered by other provisions of this Section III, the Operator
shall charge on either:

 

o            (Alternative 1)  Fixed Rate Basis, Section III.1.B.

o            (Alternative 2)  Percentage Basis, Section III.1.C.

 

A.            TECHNICAL SERVICES

 

(i)             Except as otherwise provided in Section II.13 (Ecological
Environmental, and Safety) and Section III.2 (Overhead — Major Construction and
Catastrophe), or by approval of the Parties pursuant to Section I.6.A (General
Matters), the salaries, wages, related payroll burdens and benefits, and
Personal Expenses for On-site Technical Services, including third party
Technical Services:

 

o            (Alternative 1 — Direct) shall be charged direct to the Joint
Account.

 

o            (Alternative 2 — Overhead) shall be covered by the overhead rates.

 

(ii)          Except as otherwise provided in Section II.13 (Ecological,
Environmental, and Safety) and Section III.2 (Overhead — Major Construction and
Catastrophe), or by approval of the Parties pursuant to Section I.6.A (General
Matters), the salaries, wages, related payroll burdens and benefits, and
Personal Expenses for Off-site Technical Services, including third party
Technical Services:

 

o            (Alternative 1 — All Overhead) shall be covered by the overhead
rates.

 

o            (Alternative 2 — All Direct) shall be charged direct to the Joint
Account.

 

o            (Alternative 3 — Drilling Direct) shall be charged direct to the
Joint Account, only to the extent such Technical Services are directly
attributable to drilling, redrilling, deepening, or sidetracking operations,
through completion, temporary abandonment, or abandonment if a dry hole.
Off-site Technical Services for all other operations, including workover,
recompletion, abandonment of producing wells, and the construction or expansion
of fixed assets not covered by Section III.2 (Overhead - Major Construction and
Catastrophe) shall be covered by the overhead rates.

 

Notwithstanding anything to the contrary in this Section III, Technical Services
provided by Operator’s Affiliates are subject to limitations set forth in
Section II.7 (Affiliates). Charges for Technical personnel performing
non-technical work shall not be governed by this Section III.1.A, but instead
governed by other provisions of this Accounting Procedure relating to the type
of work being performed.

 

B.            OVERHEAD—FIXED RATE BASIS

 

(1)         The Operator shall charge the Joint Account at the following rates
per well per month:

 

Drilling Well Rate per month $                                 (prorated for
less than a full month)

 

Producing Well Rate per month $                             

 

(2)         Application of Overhead—Drilling Well Rate shall be as follows:

 

(a)         Charges for onshore drilling wells shall begin on the spud date and
terminate on the date the drilling and/or completion equipment used on the well
is released, whichever occurs later. Charges for offshore and inland waters
drilling wells shall begin on the date the drilling or completion equipment
arrives on location and terminate on the date the drilling or completion
equipment moves off location, or is released, whichever occurs first. No charge
shall be made during suspension of drilling and/or completion operations for
fifteen (15) or more consecutive calendar days.

 

10

--------------------------------------------------------------------------------


 

(b)         Charges for any well undergoing any type of workover, recompletion,
and/or abandonment for a period of five (5) or more consecutive work—days shall
be made at the Drilling Well Rate. Such charges shall be applied for the period
from date operations, with rig or other units used in operations, commence
through date of rig or other unit release, except that no charges shall be made
during suspension of operations for fifteen (15) or more consecutive calendar
days.

 

(3)         Application of Overhead—Producing Well Rate shall be as follows:

 

(a)         An active well that is produced, injected into for recovery or
disposal, or used to obtain water supply to support operations for any portion
of the month shall be considered as a one-well charge for the entire month.

 

(b)         Each active completion in a multi-completed well shall be considered
as a one-well charge provided each completion is considered a separate well by
the governing regulatory authority.

 

(c)          A one-well charge shall be made for the month in which plugging and
abandonment operations are completed on any well, unless the Drilling Well Rate
applies, as provided in Sections III.1.B.(2)(a) or (b). This one-well charge
shall be made whether or not the well has produced.

 

(d)         An active gas well shut in because of overproduction or failure of a
purchaser, processor, or transporter to take production shall be considered as a
one-well charge provided the gas well is directly connected to a permanent sales
outlet.

 

(e)          Any well not meeting the criteria set forth in Sections
III.1.B.(3) (a), (b), (c), or (d) shall not qualify for a producing overhead
charge.

 

(4)         The well rates shall be adjusted on the first day of April each year
following the effective date of the Agreement; provided, however, if this
Accounting Procedure is attached to or otherwise governing the payout accounting
under a farmout agreement, the rates shall be adjusted on the first day of
April each year following the effective date of such farmout agreement. The
adjustment shall be computed by applying the adjustment factor most recently
published by COPAS. The adjusted rates shall be the initial or amended rates
agreed to by the Parties increased or decreased by the adjustment factor
described herein, for each year from the effective date of such rates, in
accordance with COPAS MFI-47 (“Adjustment of Overhead Rates”).

 

C.            OVERHEAD—PERCENTAGE BASIS

 

(1)         Operator shall charge the Joint Account at the following rates:

 

(a)         Development Rate                       percent (          ) % of the
cost of development of the Joint Property, exclusive of costs provided under
Section II.9 (Legal Expense) and all Material salvage credits.

 

(b)         Operating Rate                       percent (          %) of the
cost of operating the Joint Property, exclusive of costs provided under Sections
II.1 (Rentals and Royalties) and II.9 (Legal Expense); all Material salvage
credits; the value of substances purchased for enhanced recovery; all property
and ad valorem taxes, and any other taxes and assessments that are levied,
assessed, and paid upon the mineral interest in and to the Joint Property.

 

(2)         Application of Overhead—Percentage Basis shall be as follows:

 

(a)         The Development Rate shall be applied to all costs in connection
with:

 

[i]             drilling, redrilling, sidetracking, or deepening of a well

[ii]          a well undergoing plugback or workover operations for a period of
five (5) or more consecutive work–days

[iii]       preliminary expenditures necessary in preparation for drilling

[iv]      expenditures incurred in abandoning when the well is not completed as
a producer

[v]         construction or installation of fixed assets, the expansion of fixed
assets and any other project clearly discernible as a fixed asset, other than
Major Construction or Catastrophe as defined in Section III.2 (Overhead-Major
Construction and Catastrophe).

 

(b)         The Operating Rate shall be applied to all other costs in connection
with Joint Operations, except those subject to Section III.2 (Overhead-Major
Construction and Catastrophe).

 

2.              OVERHEAD—MAJOR CONSTRUCTION AND CATASTROPHE

 

To compensate the Operator for overhead costs incurred in connection with a
Major Construction project or Catastrophe, the Operator shall either negotiate a
rate prior to the beginning of the project, or shall charge the Joint Account
for overhead based on the following rates for any Major Construction project in
excess of the Operator’s expenditure limit under the Agreement, or for any
Catastrophe regardless of the amount. If the Agreement to which this Accounting
Procedure is attached does not contain an expenditure limit, Major Construction
Overhead shall be assessed for any single Major Construction project costing in
excess of $100,000 gross.

 

11

--------------------------------------------------------------------------------


 

Major Construction shall mean the construction and installation of fixed assets,
the expansion of fixed assets, and any other project clearly discernible as a
fixed asset required for the development and operation of the Joint Property, or
in the dismantlement, abandonment, removal, and restoration of platforms,
production equipment, and other operating facilities.

 

Catastrophe is defined as a sudden calamitous event bringing damage, loss, or
destruction to property or the environment, such as an oil spill, blowout,
explosion, fire, storm, hurricane, or other disaster. The overhead rate shall be
applied to those costs necessary to restore the Joint Property to the equivalent
condition that existed prior to the event.

 

A.            If the Operator absorbs the engineering, design and drafting costs
related to the project:

 

(1)         5% of total costs if such costs are less than $100,000; plus

 

(2)         3% of total costs in excess of $100,000 but less than $1,000,000;
plus

 

(3)         2% of total costs in excess of $1,000,000.

 

B.            If the Operator charges engineering, design and drafting costs
related to the project directly to the Joint Account:

 

(1)         5% of total costs if such costs are less than $100,000; plus

 

(2)         3% of total costs in excess of $100,000 but less than $1,000,000;
plus

 

(3)         2% of total costs in excess of $1,000,000.

 

Total cost shall mean the gross cost of any one project. For the purpose of this
paragraph, the component parts of a single Major Construction project shall not
be treated separately, and the cost of drilling and workover wells and
purchasing and installing pumping units and downhole artificial lift equipment
shall be excluded. For Catastrophes, the rates shall be applied to all costs
associated with each single occurrence or event.

 

On each project, the Operator shall advise the Non-Operator(s) in advance which
of the above options shall apply.

 

For the purposes of calculating Catastrophe Overhead, the cost of drilling
relief wells, substitute wells, or conducting other well operations directly
resulting from the catastrophic event shall be included. Expenditures to which
these rates apply shall not be reduced by salvage or insurance recoveries.
Expenditures that qualify for Major Construction or Catastrophe Overhead shall
not qualify for overhead under any other overhead provisions.

 

In the event of any conflict between the provisions of this Section III.2 and
the provisions of Sections II.2 (Labor), II.5 (Services), or II.7 (Affiliates),
the provisions of this Section III.2 shall govern.

 

3.              AMENDMENT OF OVERHEAD RATES

 

The overhead rates provided for in this Section III may be amended from time to
time if, in practice, the rates are found to be insufficient or excessive, in
accordance with the provisions of Section I.6.B (Amendments).

 

IV. MATERIAL PURCHASES, TRANSFERS, AND DISPOSITIONS

 

The Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for direct purchases, transfers, and dispositions.
The Operator shall provide all Material for use in the conduct of Joint
Operations; however, Material may be supplied by the Non-Operators, at the
Operator’s option. Material furnished by any Party shall be furnished without
any express or implied warranties as to quality, fitness for use, or any other
matter.

 

1.              DIRECT PURCHASES

 

Direct purchases shall be charged to the Joint Account at the price paid by the
Operator after deduction of all discounts received. The Operator shall make good
faith efforts to take discounts offered by suppliers, but shall not be liable
for failure to take discounts except to the extent such failure was the result
of the Operator’s gross negligence or willful misconduct. A direct purchase
shall be deemed to occur when an agreement is made between an Operator and a
third party for the acquisition of Material for a specific well site or
location. Material provided by the Operator under “vendor stocking programs,”
where the initial use is for a Joint Property and title of the Material does not
pass from the manufacturer, distributor, or agent until usage, is considered a
direct purchase. If Material is found to be defective or is returned to the
manufacturer, distributor, or agent for any other reason, credit shall be passed
to the Joint Account within sixty (60)days after the Operator has received
adjustment from the manufacturer, distributor, or agent.

 

12

--------------------------------------------------------------------------------


 

2.              TRANSFERS

 

A transfer is determined to occur when the Operator (i) furnishes Material from
a storage facility or from another operated property, (ii) has assumed liability
for the storage costs and changes in value, and (iii) has previously secured and
held title to the transferred Material. Similarly, the removal of Material from
the Joint Property to a storage facility or to another operated property is also
considered a transfer; provided, however, Material that is moved from the Joint
Property to a storage location for safe-keeping pending disposition may remain
charged to the Joint Account and is not considered a transfer. Material shall be
disposed of in accordance with Section IV.3 (Disposition of Surplus) and the
Agreement to which this Accounting Procedure is attached.

 

A.            PRICING

 

The value of Material transferred to/from the Joint Property should generally
reflect the market value on the date of physical transfer. Regardless of the
pricing method used, the Operator shall make available to the Non-Operators
sufficient documentation to verify the Material valuation. When higher than
specification grade or size tubulars are used in the conduct of Joint
Operations, the Operator shall charge the Joint Account at the equivalent price
for well design specification tubulars, unless such higher specification grade
or sized tubulars are approved by the Parties pursuant to Section I.6.A (General
Matters). Transfers of new Material will be priced using one of the following
pricing methods; provided, however, the Operator shall use consistent pricing
methods, and not alternate between methods for the purpose of choosing the
method most favorable to the Operator for a specific transfer:

 

(1)         Using published prices in effect on date of movement as adjusted by
the appropriate COPAS Historical Price Multiplier (HPM) or prices provided by
the COPAS Computerized Equipment Pricing System (CEPS).

 

(a)         For oil country tubulars and line pipe, the published price shall be
based upon eastern mill carload base prices (Houston, Texas, for special end)
adjusted as of date of movement, plus transportation cost as defined in
Section IV.2.B (Freight).

 

(b)         For other Material, the published price shall be the published list
price in effect at date of movement, as listed by a Supply Store nearest the
Joint Property where like Material is normally available, or point of
manufacture plus transportation costs as defined in Section IV.2.B (Freight).

 

(2)         Based on a price quotation from a vendor that reflects a current
realistic acquisition cost.

 

(3)         Based on the amount paid by the Operator for like Material in the
vicinity of the Joint Property within the previous twelve (12) months from the
date of physical transfer.

 

(4)         As agreed to by the Participating Parties for Material being
transferred to the Joint Property, and by the Parties owning the Material for
Material being transferred from the Joint Property.

 

B.            FREIGHT

 

Transportation costs shall be added to the Material transfer price using the
method prescribed by the COPAS Computerized Equipment Pricing System (CEPS). If
not using CEPS, transportation costs shall be calculated as follows:

 

(1)         Transportation costs for oil country tubulars and line pipe shall be
calculated using the distance from eastern mill to the Railway Receiving Point
based on the carload weight basis as recommended by the COPAS MFI-38 (“Material
Pricing Manual”) and other COPAS MFIs in effect at the time of the transfer.

 

(2)         Transportation costs for special mill items shall be calculated from
that mill’s shipping point to the Railway Receiving Point. For transportation
costs from other than eastern mills, the 30,000-pound interstate truck rate
shall be used. Transportation costs for macaroni tubing shall be calculated
based on the interstate truck rate per weight of tubing transferred to the
Railway Receiving Point.

 

(3)         Transportation costs for special end tubular goods shall be
calculated using the interstate truck rate from Houston, Texas, to the Railway
Receiving Point.

 

(4)         Transportation costs for Material other than that described in
Sections IV.2.B.(1) through (3), shall be calculated from the Supply Store or
point of manufacture, whichever is appropriate, to the Railway Receiving Point

 

Regardless of whether using CEPS or manually calculating transportation costs,
transportation costs from the Railway Receiving Point to the Joint Property are
in addition to the foregoing, and may be charged to the Joint Account based on
actual costs incurred. All transportation costs are subject to Equalized Freight
as provided in Section II.4 (Transportation) of this Accounting Procedure.

 

C.            TAXES

 

Sales and use taxes shall be added to the Material transfer price using either
the method contained in the COPAS Computerized Equipment Pricing System (CEPS)
or the applicable tax rate in effect for the Joint Property at the time and
place of transfer. In either case, the Joint Account shall be charged or
credited at the rate that would have governed had the Material been a direct
purchase.

 

13

--------------------------------------------------------------------------------


 

D.            CONDITION

 

(1)         Condition “A” — New and unused Material in sound and serviceable
condition shall be charged at one hundred percent (100%) of the price as
determined in Sections IV.2.A (Pricing), IV.2.B (Freight), and IV.2.C (Taxes).
Material transferred from the Joint Property that was not placed in service
shall be credited as charged without gain or loss; provided, however, any unused
Material that was charged to the Joint Account through a direct purchase will be
credited to the Joint Account at the original cost paid less restocking fees
charged by the vendor. New and unused Material transferred from the Joint
Property may be credited at a price other than the price originally charged to
the Joint Account provided such price is approved by the Parties owning such
Material, pursuant to Section I.6.A (General Matters). All refurbishing costs
required or necessary to return the Material to original condition or to correct
handling, transportation, or other damages will be borne by the divesting
property. The Joint Account is responsible for Material preparation, handling,
and transportation costs for new and unused Material charged to the Joint
Property either through a direct purchase or transfer. Any preparation costs
incurred, including any internal or external coating and wrapping, will be
credited on new Material provided these services were not repeated for such
Material for the receiving property.

 

(2)         Condition “B” — Used Material in sound and serviceable condition and
suitable for reuse without reconditioning shall be priced by multiplying the
price determined in Sections IV.2.A (Pricing), IV.2.B (Freight), and IV.2.C
(Taxes) by seventy-five percent(75%).

 

Except as provided in Section IV.2.D(3), all reconditioning costs required to
return the Material to Condition “B” or to correct handling, transportation or
other damages will be borne by the divesting property.

 

If the Material was originally charged to the Joint Account as used Material and
placed in service for the Joint Property, the Material will be credited at the
price determined in Sections IV.2.A (Pricing), IV.2.B (Freight), and IV.2.C
(Taxes) multiplied by sixty-five percent (65%).

 

Unless otherwise agreed to by the Parties that paid for such Material, used
Material transferred from the Joint Property that was not placed in service on
the property shall be credited as charged without gain or loss.

 

(3)         Condition “C” — Material that is not in sound and serviceable
condition and not suitable for its original function until after reconditioning
shall be priced by multiplying the price determined in Sections IV.2.A
(Pricing), IV.2.B (Freight), and IV.2.C(Taxes) by fifty percent (50%).

 

The cost of reconditioning may be charged to the receiving property to the
extent Condition “C” value, plus cost of reconditioning, does not exceed
Condition “B” value.

 

(4)         Condition “D” — Material that (i) is no longer suitable for its
original purpose but useable for some other purpose, (ii) is obsolete, or
(iii) does not meet original specifications but still has value and can be used
in other applications as a substitute for items with different specifications,
is considered Condition “D” Material. Casing, tubing, or drill pipe used as line
pipe shall be priced as Grade A and B seamless line pipe of comparable size and
weight. Used casing, tubing, or drill pipe utilized as line pipe shall be priced
at used line pipe prices. Casing, tubing, or drill pipe used as higher pressure
service lines than standard line pipe, e.g., power oil lines, shall be priced
under normal pricing procedures for casing, tubing, or drill pipe. Upset tubular
goods shall be priced on a non-upset basis. For other items, the price used
should result in the Joint Account being charged or credited with the value of
the service rendered or use of the Material, or as agreed to by the Parties
pursuant to Section 1.6.A (General Matters).

 

(5)         Condition “E” — Junk shall be priced at prevailing scrap value
prices.

 

E.             OTHER PRICING PROVISIONS

 

(1)         Preparation Costs

 

Subject to Section II (Direct Charges) and Section III (Overhead) of this
Accounting Procedure, costs incurred by the Operator in making Material
serviceable including inspection, third party surveillance services, and other
similar services will be charged to the Joint Account at prices which reflect
the Operator’s actual costs of the services. Documentation must be provided to
the Non-Operators upon request to support the cost of service. New coating
and/or wrapping shall be considered a component of the Materials and priced in
accordance with Sections IV.1 (Direct Purchases) or IV.2.A (Pricing), as
applicable. No charges or credits shall be made for used coating or wrapping.
Charges and credits for inspections shall be made in accordance with COPAS
MFI-38 (“Material Pricing Manual”).

 

(2)         Loading and Unloading Costs

 

Loading and unloading costs related to the movement of the Material to the Joint
Property shall be charged in accordance with the methods specified in COPAS
MFI-38 (“Material Pricing Manual”).

 

14

--------------------------------------------------------------------------------


 

3.              DISPOSITION OF SURPLUS

 

Surplus Material is that Material, whether new or used, that is no longer
required for Joint Operations. The Operator may purchase, but shall be under no
obligation to purchase, the interest of the Non-Operators in surplus Material.

 

Dispositions for the purpose of this procedure are considered to be the
relinquishment of title of the Material from the Joint Property to either a
third party, a Non-Operator, or to the Operator. To avoid the accumulation of
surplus Material, the Operator should make good faith efforts to dispose of
surplus within twelve (12) months through buy/sale agreements, trade, sale to a
third party, division in kind, or other dispositions as agreed to by the
Parties.

 

Disposal of surplus Materials shall be made in accordance with the terms of the
Agreement to which this Accounting Procedure is attached. If the Agreement
contains no provisions governing disposal of surplus Material, the following
terms shall apply:

 

·                  The Operator may, through a sale to an unrelated third party
or entity, dispose of surplus Material having a gross sale value that is less
than or equal to the Operator’s expenditure limit as set forth in the Agreement
to which this Accounting Procedure is attached without the prior approval of the
Parties owning such Material.

 

·                  If the gross sale value exceeds the Agreement expenditure
limit, the disposal must be agreed to by the Parties owning such Material.

 

·                  Operator may purchase surplus Condition “A” or “B” Material
without approval of the Parties owning such Material, based on the pricing
methods set forth in Section IV.2 (Transfers).

 

·                  Operator may purchase Condition “C” Material without prior
approval of the Parties owning such Material if the value of the Materials,
based on the pricing methods set forth in Section IV.2 (Transfers), is less than
or equal to the Operator’s expenditure limitation set forth in the Agreement.
The Operator shall provide documentation supporting the classification of the
Material as Condition C.

 

·                  Operator may dispose of Condition “D” or “E” Material under
procedures normally utilized by Operator without prior approval of the Parties
owning such Material.

 

4.              SPECIAL PRICING PROVISIONS

 

A.            PREMIUM PRICING

 

Whenever Material is available only at inflated prices due to national
emergencies, strikes, government imposed foreign trade restrictions, or other
unusual causes over which the Operator has no control, for direct purchase the
Operator may charge the Joint Account for the required Material at the
Operator’s actual cost incurred in providing such Material, making it suitable
for use, and moving it to the Joint Property. Material transferred or disposed
of during premium pricing situations shall be valued in accordance with
Section IV.2 (Transfers) or Section IV.3 (Disposition of Surplus), as
applicable.

 

B.            SHOP-MADE ITEMS

 

Items fabricated by the Operator’s employees, or by contract laborers under the
direction of the Operator, shall be priced using the value of the Material used
to construct the item plus the cost of labor to fabricate the item. If the
Material is from the Operator’s scrap or junk account, the Material shall be
priced at either twenty-five percent (25%) of the current price as determined in
Section IV.2.A (Pricing) or scrap value, whichever is higher. In no event shall
the amount charged exceed the value of the item commensurate with its use.

 

C.            MILL REJECTS

 

Mill rejects purchased as “limited service” casing or tubing shall be priced at
eighty percent (80%) of K-55/J-55 price as determined in Section IV.2
(Transfers). Line pipe converted to casing or tubing with casing or tubing
couplings attached shall be priced as K-55/J-55 casing or tubing at the nearest
size and weight.

 

V. INVENTORIES OF CONTROLLABLE MATERIAL

 

The Operator shall maintain records of Controllable Material charged to the
Joint Account, with sufficient detail to perform physical inventories.

 

Adjustments to the Joint Account by the Operator resulting from a physical
inventory of Controllable Material shall be made within twelve (12) months
following the taking of the inventory or receipt of Non-Operator inventory
report. Charges and credits for overages or shortages will be valued for the
Joint Account in accordance with Section IV.2 (Transfers) and shall be based on
the Condition “B” prices in effect on the date of physical inventory unless the
inventorying Parties can provide sufficient evidence another Material condition
applies.

 

15

--------------------------------------------------------------------------------


 

1.              DIRECTED INVENTORIES

 

Physical inventories shall be performed by the Operator upon written request of
a majority in working interests of the Non-Operators (hereinafter, “directed
inventory”); provided, however, the Operator shall not be required to perform
directed inventories more frequently than once every five (5) years. Directed
inventories shall be commenced within one hundred eighty (180) days after the
Operator receives written notice that a majority in interest of the
Non-Operators has requested the inventory. All Parties shall be governed by the
results of any directed inventory.

 

Expenses of directed inventories will be borne by the Joint Account; provided,
however, costs associated with any post-report follow-up work in settling the
inventory will be absorbed by the Party incurring such costs. The Operator is
expected to exercise judgment in keeping expenses within reasonable limits. Any
anticipated disproportionate or extraordinary costs should be discussed and
agreed upon prior to commencement of the inventory. Expenses of directed
inventories may include the following:

 

A.            A per diem rate for each inventory person, representative of
actual salaries, wages, and payroll burdens and benefits of the personnel
performing the inventory or a rate agreed to by the Parties pursuant to
Section I.6.A (General Matters). The per diem rate shall also be applied to a
reasonable number of days for pre-inventory work and report preparation.

 

B.            Actual transportation costs and Personal Expenses for the
inventory team.

 

C.            Reasonable charges for report preparation and distribution to the
Non-Operators.

 

2.              NON-DIRECTED INVENTORIES

 

A.            OPERATOR INVENTORIES

 

Physical inventories that are not requested by the Non-Operators may be
performed by the Operator, at the Operator’s discretion. The expenses of
conducting such Operator-initiated inventories shall not be charged to the Joint
Account.

 

B.            NON-OPERATOR INVENTORIES

 

Subject to the terms of the Agreement to which this Accounting Procedure is
attached, the Non-Operators may conduct a physical inventory at reasonable times
at their sole cost and risk after giving the Operator at least ninety (90) days
prior written notice. The Non-Operator inventory report shall be furnished to
the Operator in writing within ninety (90) days of completing the inventory
fieldwork.

 

C.            SPECIAL INVENTORIES

 

The expense of conducting inventories other than those described in Sections V.1
(Directed Inventories), V.2.A (Operator Inventories), or V.2.B (Non-Operator
Inventories), shall be charged to the Party requesting such inventory; provided,
however, inventories required due to a change of Operator shall be charged to
the Joint Account in the same manner as described in Section V.1  (Directed
Inventories).

 

16

--------------------------------------------------------------------------------